Exhibit 10.1

 

 

 

CREDIT AGREEMENT

Dated as of August 7, 2013,

among

WILLBROS GROUP, INC.

as Borrower,

and

CERTAIN SUBSIDIARIES THEREOF,

as Guarantors,

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

J.P. MORGAN SECURITIES LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

 

THE LOANS ISSUED PURSUANT TO THIS AGREEMENT WERE ISSUED WITH ORIGINAL ISSUE
DISCOUNT FOR PURPOSES OF SECTION 1271 ET SEQ. OF THE UNITED STATES INTERNAL
REVENUE CODE OF 1986, AS AMENDED FROM TIME TO TIME. BEGINNING NO LATER THAN 10
DAYS AFTER THE CLOSING DATE, A LENDER MAY OBTAIN THE ISSUE PRICE, AMOUNT OF
ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY OF THE LOANS BY
SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION TO THE BORROWER AT THE
FOLLOWING ADDRESS: 4400 POST OAK PARKWAY, SUITE 1000, HOUSTON, TEXAS 77027,
ATTENTION: RICHARD W. RUSSLER.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01    Certain Defined Terms

     1   

1.02    Computation of Time Periods

     36   

1.03    Accounting Terms; Pro Forma Calculations

     36   

1.04    Classes and Types of Loans and Borrowings

     37   

1.05    Miscellaneous

     37   

ARTICLE II LOANS

     38   

2.01    Commitments

     38   

2.02    Borrowings, Conversions and Continuations of Loans

     38   

2.03    Evidence of Indebtedness; Notes

     41   

2.04    Fees

     42   

2.05    Repayment

     42   

2.06    Prepayments

     43   

2.07    Interest

     47   

2.08    Breakage Costs

     48   

2.09    Increased Costs

     49   

2.10    Payments and Computations

     50   

2.11    Taxes

     51   

2.12    Sharing of Payments, Etc

     54   

2.13    Applicable Lending Offices

     55   

2.14    Replacement of Lenders

     55   

2.15    Defaulting Lenders

     56   

2.16    Incremental Facility

     56   

2.17    Loan Modification Offers

     58   

2.18    Replacement Facilities

     59   

ARTICLE III CONDITIONS OF LENDING

     60   

3.01    Initial Loans

     60   

3.02    Conditions Precedent to each Loan

     63   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     64   

4.01    Existence

     64   

4.02    Power and Authority

     64   

 

i



--------------------------------------------------------------------------------

4.03    No Contravention

     64   

4.04    Authorizations and Approvals

     64   

4.05    Enforceable Obligations

     65   

4.06    Financial Statements; No Material Adverse Effect

     65   

4.07    True and Complete Disclosure

     66   

4.08    Litigation

     66   

4.09    Compliance with Laws

     66   

4.10    No Default

     67   

4.11    Subsidiaries; Corporate Structure

     67   

4.12    Condition of Properties

     67   

4.13    Environmental Condition

     67   

4.14    Insurance

     68   

4.15    Taxes

     68   

4.16    ERISA Compliance

     69   

4.17    Security Interests

     70   

4.18    Labor Relations

     71   

4.19    Intellectual Property

     71   

4.20    Solvency

     72   

4.21    Margin Regulations

     72   

4.22    Investment Company Act

     72   

4.23    Use of Proceeds

     72   

4.24    Foreign Assets Control Regulations, etc

     72   

4.25    Regulation H

     72   

ARTICLE V AFFIRMATIVE COVENANTS

     72   

5.01    Preservation of Existence, Etc

     73   

5.02    Compliance with Laws, Etc

     73   

5.03    Maintenance of Property

     73   

5.04    Maintenance of Insurance

     73   

5.05    Payment of Taxes

     74   

5.06    Reporting Requirements

     74   

5.07    Other Notices

     77   

5.08    Books and Records; Inspection

     78   

5.09    Agreement to Grant Acceptable Security Interest

     78   

5.10    Additional Guarantors

     80   

 

ii



--------------------------------------------------------------------------------

5.11    Hedging Arrangements

     81   

5.12    Further Assurances in General

     81   

5.13    Post-Closing Obligations

     81   

ARTICLE VI NEGATIVE COVENANTS

     82   

6.01    Liens

     83   

6.02    Debt

     84   

6.03    Merger or Consolidation

     86   

6.04    Asset Dispositions

     86   

6.05    Investments and Acquisitions

     87   

6.06    Restricted Payments

     89   

6.07    Change in Nature of Business

     90   

6.08    Transactions with Affiliates

     90   

6.09    Agreements Restricting Liens and Distributions

     91   

6.10    Limitation on Changes in Fiscal Periods

     91   

6.11    Limitation on Speculative Hedging

     91   

6.12    Use of Proceeds

     91   

6.13    Sale and Leaseback Transactions and Synthetic Leases

     91   

6.14    Maximum Capital Expenditures

     92   

6.15    Minimum Interest Coverage Ratio

     92   

6.16    Maximum Total Leverage Ratio

     92   

6.17    Amendment of ABL Documents and Organizational Documents

     92   

6.18    OFAC and Anti-Corruption

     93   

ARTICLE VII EVENTS OF DEFAULT

     93   

7.01    Events of Default

     93   

7.02    Optional Acceleration of Maturity

     96   

7.03    Automatic Acceleration of Maturity

     96   

7.04    Non-exclusivity of Remedies

     96   

7.05    Right of Set-off

     97   

7.06    Application of Proceeds

     97   

ARTICLE VIII THE GUARANTY

     98   

8.01    Liabilities Guaranteed

     98   

8.02    Nature of Guaranty

     98   

8.03    Administrative Agent’s Rights

     99   

8.04    Guarantor’s Waivers

     99   

 

iii



--------------------------------------------------------------------------------

8.05    Maturity of Obligations, Payment

     100   

8.06    Administrative Agent’s Expenses

     100   

8.07    Liability

     100   

8.08    Events and Circumstances Not Reducing or Discharging any Guarantor’s
Obligations

     100   

8.09    Subordination of All Guarantor Claims

     102   

8.10    Claims in Bankruptcy

     103   

8.11    Payments Held in Trust

     104   

8.12    Benefit of Guaranty

     104   

8.13    Reinstatement

     104   

8.14    Liens Subordinate

     104   

8.15    Guarantor’s Enforcement Rights

     104   

8.16    Limitation

     105   

8.17    Contribution Rights

     105   

8.18    Release of Guarantors

     106   

8.19    Keepwell

     106   

ARTICLE IX THE ADMINISTRATIVE AGENT

     106   

9.01    Appointment and Authority

     106   

9.02    Rights as a Lender

     106   

9.03    Exculpatory Provisions

     107   

9.04    Reliance by the Administrative Agent

     108   

9.05    Delegation of Duties

     108   

9.06    Resignation of the Administrative Agent

     108   

9.07    Non-Reliance on Administrative Agent and Other Lenders; Certain
Acknowledgments

     109   

9.08    Indemnification

     110   

9.09    Collateral and Guaranty Matters

     111   

9.10    No Other Duties, Etc

     112   

9.11    Administrative Agent May File Proofs of Claim

     112   

ARTICLE X MISCELLANEOUS

     113   

10.01  Amendments, Etc

     113   

10.02  Notices, Etc

     115   

10.03  No Waiver; Cumulative Remedies; Enforcement

     117   

10.04  Costs and Expenses

     118   

10.05  Indemnification

     118   

 

 

iv



--------------------------------------------------------------------------------

10.06  Successors and Assigns

     120   

10.07  Confidentiality

     125   

10.08  Execution in Counterparts

     126   

10.09  Survival of Representations; Termination

     126   

10.10  Severability

     127   

10.11  Payments Set Aside

     127   

10.12  Governing Law

     127   

10.13  Submission to Jurisdiction

     128   

10.14  Waiver of Jury

     128   

10.15  Collateral Matters; Hedging Counterparties

     128   

10.16  Entire Agreement

     129   

10.17  Patriot Act Notice

     129   

10.18  No Fiduciary Duty

     129   

10.19  Intercreditor Arrangements

     130   

 

v



--------------------------------------------------------------------------------

EXHIBITS:       Exhibit A    -    Form of Assignment and Assumption Agreement
Exhibit B    -    Form of Compliance Certificate Exhibit C    -    Form of
Incremental Facility Activation Notice Exhibit D    -    Form of New Lender
Supplement Exhibit E    -    Form of Note Exhibit F    -    Form of Notice of
Borrowing Exhibit G    -    Form of Notice of Conversion or Continuation Exhibit
H    -    Form of Supplemental Perfection Certificate SCHEDULES:       Schedule
2.01    -    Commitments Schedule 4.11    -    Subsidiaries Schedule 4.13    -
   Environmental Matters Schedule 4.14    -    Insurance Schedule 5.13    -   
Certain Post-Closing Items Schedule 6.01    -    Existing Liens Schedule 6.02   
-    Existing Debt Schedule 6.05    -    Existing Investments Schedule 6.08    -
   Affiliate Transactions Schedule 10.02    -    Addresses for Notices

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of August 7, 2013, is among Willbros Group,
Inc., a Delaware corporation (the “Borrower”), the Guarantors, the Lenders from
time to time party hereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Borrower, the Guarantors, the Lenders and the
Administrative Agent hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Certain Defined Terms. As used in this Agreement (including in the
introduction), the following terms shall have the following meanings:

“ABL Credit Agreement” means the Loan, Security and Guaranty Agreement, dated as
of August 7, 2013, among the Borrower, its Subsidiaries from time to time party
thereto, the lenders from time to time party thereto and Bank of America, N.A.,
as administrative agent.

“ABL Documents” means any agreement or instrument governing or evidencing any
Permitted ABL Debt.

“ABL Facility First Priority Collateral” has the meaning set forth in the
Intercreditor Agreement.

“ABL Obligations Payment Date” has the meaning set forth in the Intercreditor
Agreement.

“ABL Representative” has the meaning set forth in the Intercreditor Agreement.

“Acceptable Security Interest” in any property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties,
(b) secures the Obligations, and (c) subject to Sections 5.09(d) and 5.09(e), is
perfected and enforceable against the Loan Party that created such Lien in
preference to any other Liens thereon, other than, subject to the Intercreditor
Agreement, Permitted Liens.

“Accepting Lender” shall have the meaning provided in Section 2.17.

“Account Control Agreement” shall mean, with respect to any deposit, commodities
or securities account of any Loan Party held with a financial institution or
financial intermediary that is not the Administrative Agent, an agreement in
form and substance reasonably acceptable to the Administrative Agent among the
Administrative Agent, the ABL Representative (if required), such financial
institution or financial intermediary and the applicable Loan Party establishing
control over such deposit account or securities account of such Loan Party.



--------------------------------------------------------------------------------

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (a) acquires any going business or all or substantially all of the
assets of any Person, or a division thereof, whether through purchase of assets,
merger or otherwise, or (b) acquires at least a majority (in number of votes) of
the securities of a corporation which have ordinary voting power for the
election of directors (other than securities having such power only by reason of
the happening of a contingency) or a majority (by percentage or voting power) of
the outstanding ownership interests of a partnership, limited liability company
or other entity.

“Adjusted Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus  1⁄2 of 1.0% per annum, (c) the Eurodollar Rate on such day (or, if
such day is not a Business Day, the next preceding Business Day) for a deposit
in Dollars with a maturity of one month plus 1.0% per annum and (d) 2.25%. Any
change in the Adjusted Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate shall be effective as of the
opening of business on the day of such change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate, respectively.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under the Loan Documents, and any successor
administrative agent appointed pursuant to Section 9.06.

“Administrative Agent Account” means an interest-bearing deposit account
maintained with the Administrative Agent for the benefit of the Secured Parties
and subject to an Acceptable Security Interest.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent pursuant to which a Lender or prospective
Lender designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower and its Affiliates and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

“Affected Class” has the meaning set forth in Section 2.17.

“Affiliate” of any Person means any other Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person; provided, however, that with respect to any
Loan Party, the term “Affiliate” also means any Person that possesses directly
or indirectly, the power to vote or direct the voting of 10% or more of the
outstanding shares of Voting Stock of such Loan Party. The term “control”
(including the terms “controlled by” or “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.

“Agent Parties” has the meaning set forth in Section 10.02(d).

 

2



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, dated as of August 7, 2013, among the
Borrower, the Guarantors, the Lenders and the Administrative Agent.

“Allocable Amount” has the meaning set forth in Section 8.17(b).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries concerning or
relating to bribery or corruption.

“Applicable Lender”, when used with respect to a Facility, means a Lender that
has a Commitment with respect to such Facility or holds a Loan under such
Facility.

“Applicable Lending Office” means (a) with respect to any Lender, the office,
branch, Subsidiary, Affiliate or correspondent bank of such Lender specified in
its Administrative Questionnaire or such other office, branch, Subsidiary,
Affiliate or correspondent bank as such Lender may from time to time specify in
a notice to the Borrower and the Administrative Agent and (b) with respect to
the Administrative Agent, the address specified for the Administrative Agent on
Schedule 10.02 or such other address, facsimile number, electronic mail address
or telephone number as shall be designated by the Administrative Agent in a
notice to the other parties hereto.

“Applicable Margin” means (a) with respect to Tranche B Loans that are Base Rate
Loans, 8.75% per annum, (b) with respect to Tranche B Loans that are Eurodollar
Loans, 9.75% per annum and (c) with respect to any other Loans, the per annum
rate established in accordance with this Agreement.

“Applicable Percentage” means, at any time, with respect to any Lender under a
Facility (a) prior to the termination of the Commitments for such Facility, the
percentage (carried out to the ninth decimal place) of the aggregate Commitments
under such Facility represented by such Lender’s Commitment under such Facility
at such time and (ii) following the termination of the Commitments for such
Facility, the percentage (carried out to the ninth decimal place) of the
aggregate principal amount of the Loans under such Facility represented by such
Lender’s Loans under such Facility at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means J.P. Morgan Securities LLC in its capacity as arranger for any
Facility.

“Asset Disposition” means any disposition, whether by sale, lease, license,
transfer or otherwise, of any or all of the property of the Borrower or any of
its Subsidiaries, other than (a) any sale or issuance of Equity Interests of any
Subsidiary to the Borrower or any other Subsidiary, (b) dispositions of cash and
Cash Equivalents in the ordinary course of business or for any purposes
permitted under this Agreement, (c) sales of inventory in the ordinary course of
business, (d) dispositions of assets which have become obsolete or, in the
Borrower’s reasonable judgment, no longer used or useful in the business of the
Borrower and its Subsidiaries, (e) dispositions of any Governmental Fueling
Facility (including of any rights and interests under any agreement between the
Borrower or any of its Subsidiaries and any Governmental

 

3



--------------------------------------------------------------------------------

Authority), (f) leases and subleases of equipment in the ordinary course of
business, and (g) any loss, destruction or damage of such property, or any
actual condemnation, seizure or taking, by exercise of eminent domain or
otherwise, of such property, or any confiscation or requisition of the use of
such property; provided that, for purposes of Section 2.06(c)(i) and the related
definitions, the term “Asset Disposition” shall mean Asset Dispositions by the
Borrower or any of its Subsidiaries made in reliance on Section 6.04(c) and
6.04(h) of property the Net Proceeds of which is $1,000,000 or more with respect
to any such Asset Disposition and $2,000,000 or more with respect to all such
Asset Dispositions consummated during any one fiscal year.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by a Lender and an Eligible Assignee and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent in its sole discretion.

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries as of December 31, 2012, together with the
related consolidated statements of operations, stockholders’ equity and
comprehensive income (loss) and cash flows for the fiscal year ended
December 31, 2012 of the Borrower and its Subsidiaries, including the notes
thereto.

“Base Rate Loan” means a Loan that bears interest at a rate determined by
reference to the Adjusted Base Rate.

“Beneficial Owner” has the meaning set forth in Rule 13d-3 and Rule 13d-5 under
the Exchange Act.

“Bookrunner” means J.P. Morgan Securities LLC in its capacity as bookrunner for
any Facility.

“Borrower” has the meaning set forth in the introductory paragraph hereto.

“Borrower Materials” has the meaning set forth in Section 5.06.

“Borrowing” means Loans under a Facility of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, having the same
Interest Period.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to remain closed under the laws of, or in fact
remain closed in, New York and, if such day relates to any Eurodollar Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank market.

 

4



--------------------------------------------------------------------------------

“Canadian Subsidiary” means any Subsidiary that is organized or incorporated
under the laws of Canada or any province thereof.

“Capital Expenditures” means all expenditures of the Borrower and its
Subsidiaries in respect of the purchase or other acquisition, construction or
improvement of any fixed or capital assets that are required to be capitalized
under GAAP on a consolidated balance sheet of the Borrower and its Subsidiaries
as property, plant, equipment or other fixed assets; provided, however, that
Capital Expenditures shall in any event exclude (a) normal replacements and
maintenance which are properly charged to current operations, (b) expenditures
made on account of any loss, destruction or damage of any fixed or capital
assets, or any actual condemnation, seizure or taking, by exercise of eminent
domain or otherwise, of any fixed or capital assets, or any confiscation or
requisition of the use of any fixed or capital assets, to the extent such
expenditures do not exceed the amount of the insurance proceeds, condemnation
awards or damage recovery proceeds relating thereto, (c) any Qualified
Investment made pursuant to any Reinvestment Notice, (d) any such expenditures
in the form of a substantially contemporaneous exchange of similar fixed or
capital assets, except to the extent of cash or other consideration (other than
the assets so exchanged), if any, paid or payable by the Borrower and its
Subsidiaries, (e) any Investment or Acquisition, and (f) expenditures in
connection with the construction, development and/or operation and maintenance
of any Governmental Fueling Facility.

“Capital Lease” of a Person means any lease of any property by such Person as
lessee that would, in accordance with GAAP (but subject to Section 1.03(a)), be
required to be classified and accounted for as a capital lease on the balance
sheet of such Person.

“Cash Equivalents” means:

(a) investments in direct obligations of the United States of America or any
agency thereof,

(b) investments in certificates of deposit of maturities less than one year or
less than two years (provided that such investment lasting longer than one year
but less than two years may be converted into cash within three (3) Business
Days without unreasonable premium or penalty) issued by, or time deposits with,
Amegy Bank, N.A., Bank of Texas, N.A., or commercial banks in the United States
having capital and surplus in excess of $500,000,000,

(c) investments in commercial paper of maturities less than one year rated A1 or
P1 (or higher) by S&P or Moody’s, respectively, or any equivalent rating from
any other rating agency reasonably satisfactory to the Administrative Agent,

(d) investments in securities purchased under repurchase obligations pursuant to
which arrangements are made with selling financial institutions (being a
financial institution with a rating of A1 or P1 (or higher) by S&P or Moody’s,
respectively) for such financial institutions to repurchase such securities
within 30 days from the date of purchase, and other similar short-term
investments made in connection with cash management practices of the Borrower
and its Subsidiaries,

(e) investments in institutional money market mutual funds that meet the
criteria set forth by rule 2a-7 of the Investment Company Act of 1940, and

 

5



--------------------------------------------------------------------------------

(f) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

“CFC” means (a) each Person that is a “controlled foreign person” for purposes
of the Code and (b) each Subsidiary of any such controlled foreign person.

“CFC Holding Company” means any Domestic Subsidiary that is a disregarded entity
for United States federal income tax purposes and substantially all of the
assets of which consist of the Equity Interests of one or more non-Domestic
Subsidiaries that are CFCs.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority. Notwithstanding anything herein
to the contrary (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

“Change of Control” means the occurrence of any of the following events:

(a) the consummation of any transaction (including any merger or consolidation)
the result of which is that any “person” (as that term is used in Section 13(d)
of the Exchange Act, but excluding any employee benefit plan of the Borrower or
any of its Subsidiaries, and any Person acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) or related persons
constituting a “group” (as such term is used in Rule 13d 5 under the Exchange
Act) becomes the Beneficial Owner, directly or indirectly, of more than 40% of
the Voting Stock of the Borrower, measured by voting power rather than number of
shares;

(b) the first day on which a majority of the members of the Board of Directors
of the Borrower are not Continuing Directors; or

(c) any “Change of Control” under the ABL Documents.

“Class” means, with respect to a Facility (a) when used with respect to Lenders,
the Lenders under such Facility, (b) when used with respect to Commitments,
Commitments to provide such Facility and (c) when used with respect to Loans or
Borrowings, Loans or Borrowings under such Facility.

“Closing Date” means August 7, 2013.

“Code” means the United States Internal Revenue Code of 1986 and any successor
statute and all rules and regulations promulgated thereunder.

 

6



--------------------------------------------------------------------------------

“Collateral” means (a) all the “Collateral”, “Property”, and “Premises” and
other similar terms as defined in, or used in, any Security Document and (b) all
other property of any Loan Party subject to, or intended to be subject to, any
Security Document as collateral covered thereby.

“Commitments” means the Tranche B Commitments and/or the commitments with
respect to any other Facility, as the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a Compliance Certificate signed by a Financial
Officer of the Borrower in substantially the form of the attached Exhibit B.

“Consolidated Debt” means, as of any date of determination, (a) all Debt of the
Borrower and its Subsidiaries described in clauses (a), (b) and (c) of the
definition of Debt, (b) all reimbursement obligations of the Borrower and its
Subsidiaries described in clause (d) of the definition of Debt, but only if such
reimbursement obligations are noncontingent, and (c) any Guarantees by the
Borrower and its Subsidiaries of any Debt described in clause (a) or (b) above
of any other Person, in each case as of such date and calculated on a
consolidated basis in accordance with GAAP. It is understood that Consolidated
Debt does not include any obligation that is not Debt (giving effect to the
final sentence of the definition of such term) or any obligation that is not
described in clause (a), (b) or (c) above, whether or not such obligation is
treated as a liability under GAAP.

“Consolidated EBITDA” means, for any period, without duplication, the sum of the
following, in each case calculated for such period:

(a) Consolidated Net Income, excluding the results of discontinued operations
for such period (as determined in accordance with GAAP); plus

(b) to the extent deducted in determining such Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) charges against income for foreign,
federal, state, and local Taxes, (iii) depreciation and amortization expense,
(iv) other non-cash charges or losses, (v) extraordinary or non-recurring
expenses or losses, and (vi) amortization, write-off or write-down of debt
discount, capitalized interest and debt issuance costs and deferred financing
costs, the accretion or accrual of discontinued liabilities to the extent not
paid in cash and commissions, discounts and other fees and charges associated
with letters of credit or Debt; minus

(c) to the extent included in determining such Consolidated Net Income,
extraordinary or non-recurring gains; minus (in the case of a gain) or plus (in
the case of a loss)

(d) to the extent included (or deducted) in determining such Consolidated Net
Income, any gains or losses on sales of assets of the Borrower or any of its
Subsidiaries (other than in the ordinary course of business); minus

 

7



--------------------------------------------------------------------------------

(e) to the extent included in determining such Consolidated Net Income, the
income of any Person (other than any Wholly Owned Subsidiary of the Borrower) in
which the Borrower or any Wholly-Owned Subsidiary owns any Equity Interests,
except to the extent (i) such income is received by the Borrower or such
Wholly-Owned Subsidiary in a cash distribution during such period or (ii) the
payment of cash dividends or similar cash distributions by such Person to the
Borrower or such Wholly-Owned Subsidiary on account of such ownership is not
prohibited by any Governmental Authority or by the operation of the terms of the
Organizational Documents of such Person or any agreement or other instrument
binding on such Person; minus (in the case of a gain) or plus (in the case of a
loss)

(f) to the extent included (or deducted) in determining such Consolidated Net
Income, non-cash gains (other than gains resulting from derivatives to the
extent the amount of commodities hedged with such derivatives exceeds the
Borrower’s and its Subsidiaries’ commodities sold) and losses as a result of
changes in the fair value of derivatives; minus

(g) cash payments made during such period in respect of non-cash charges added
back in determining Consolidated EBITDA pursuant to clause (b)(iv) above for any
previous period; plus (in the case of a loss) or minus (in the case of a gain)

(h) to the extent deducted in determining such Consolidated Net Income, fees and
expenses in an aggregate amount not to exceed $9,000,000 relating to the
transactions contemplated hereby; plus (in the case of a loss) or minus (in the
case of a gain)

(i) to the extent included (or deducted) in determining such Consolidated Net
Income, gain or loss arising from early extinguishment of Debt or obligations
under any Hedging Arrangement; plus

(j) to the extent deducted in determining such Consolidated Net Income, fees and
expenses paid or payable in connection with any waiver or amendment of any Debt;
plus

(k) to the extent deducted in determining such Consolidated Net Income, any
premiums or similar fees paid or payable in connection with a prepayment of any
Debt; plus

(l) to the extent deducted in determining such Consolidated Net Income, fees and
expenses paid or payable in connection with any Specified Disposition; plus

(m) to the extent deducted in determining such Consolidated Net Income, costs,
expenses and charges relating to the Maine Power Company Litigation, provided
that the amount added back pursuant to this clause (m) may not exceed $1,000,000
in the aggregate.

For purposes of calculating Consolidated EBITDA for any period, if during such
period the Borrower or any Subsidiary shall have consummated any Acquisition or
any Asset Disposition of a Subsidiary, a business unit or a line of business and
the aggregate consideration paid or received by the Borrower and its
Subsidiaries exceeded $25,000,000, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto in accordance with
Section 1.03(c).

 

8



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Subsidiaries (excluding, to the extent otherwise included
therein, (a) amortization, write-off or write-down of debt discount, capitalized
interest and debt issuance costs and commissions, discounts and other fees and
charges associated with letters of credit or Debt (including fees, expenses and
charges payable in connection with the consummation of the Transactions or any
other waivers or amendment of any Debt) and (b) non-cash gains (other than gains
resulting from derivatives to the extent the amount of commodities hedged with
such derivatives exceeds the Borrower’s and its Subsidiaries’ commodities sold)
and losses as a result of changes in the fair value of derivatives) calculated
on a consolidated basis in accordance with GAAP for such period.

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Subsidiaries calculated on a consolidated basis for such period in
accordance with GAAP.

“Construction Phase” means, with respect to any Governmental Fueling Facility,
the period prior to the applicable Governmental Authority confirming in writing
that it will commence making contract payments payable by it to the Borrower or
any of its Subsidiaries (or any assignee thereof) with respect to the
construction, development and/or operation of such Governmental Fueling
Facility.

“Continue”, “Continuation”, and “Continued” each refers to a continuation of a
Eurodollar Borrowing for an additional Interest Period upon the expiration of
the Interest Period then in effect for such Borrowing.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower who (a) was a member of such Board of
Directors on the Restatement Effective Date or (b) was nominated for election or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board at the time of such
nomination or election.

“Convert”, “Conversion”, and “Converted” each refers to a conversion of a
Borrowing of one Type into one or more Borrowings of another Type.

“Credit Party” means the Administrative Agent or any Lender and, for the
purposes of Section 10.18 only, the Arranger.

“Debt” means, for any Person, without duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments;

(b) obligations of such Person to pay the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and not past due for more than ninety (90) days unless being contested
by such Person in good faith by appropriate proceedings diligently conducted,
(ii) deferred compensation payable to directors, officers or employees of the
Borrower or any of its Subsidiaries and (iii) any purchase price adjustment or
earnout, except to the extent that the amount payable pursuant to such purchase
price adjustment or earnout is determinable and non-contingent);

(c) Capital Leases and Synthetic Leases;

 

9



--------------------------------------------------------------------------------

(d) all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances, bank guarantees, surety bonds or similar
instruments which are issued upon the application of such Person or upon which
such Person is an account party;

(e) indebtedness secured by a Lien on property now or hereafter owned or
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements, but excluding (i) trade accounts payable in
the ordinary course of business and not past due for more than ninety (90) days
unless being contested by such Person in good faith by appropriate proceedings
diligently conducted and (ii) customary reservations and restrictions of title
under agreements with suppliers entered into in the ordinary course of
business), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse (provided that if such Person has not assumed
or otherwise become liable in respect of such Debt, such Debt shall be deemed to
be in an amount equal to the lesser of the amount of such Debt and the fair
market value of the property encumbered by such Lien);

(f) all Guarantees of such Person in respect of Debt of any other Person; and

(g) all Disqualified Equity Interests of such Person.

For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer to the extent such Person is liable therefor as a
result thereof, unless such Debt is expressly made non-recourse to such Person.
The amount of any Capital Lease as of any date shall be deemed to be the amount
of Attributable Indebtedness in respect thereof as of such date. Notwithstanding
the foregoing, to the extent otherwise constituting Debt pursuant to the
foregoing, (i) any obligations owed by the Borrower or any Subsidiary to any
payment processor solely on account of such processor having satisfied
obligations of the Borrower or any Subsidiary in respect of trade accounts
payable in the ordinary course of business and (ii) any indemnities,
undertakings, representations or other obligations (including contingent
obligations) of the Borrower and its Subsidiaries under the Existing
Governmental Fueling Facility Arrangements in respect of any Governmental
Fueling Facility after the end of the Construction Phase thereof (other than any
such obligations in respect of any contract payment (or a portion thereof)
payable by the applicable Governmental Authority that is not paid when due by
such Governmental Authority as a result of the Borrower or any of its
Subsidiaries failing to comply with their obligations under any agreement
between the Borrower or any of its Subsidiaries and such Governmental Authority
with respect to the construction, development or operation of such Governmental
Fueling Facility), in each case, shall not constitute “Debt”.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

 

10



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent:

(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans, within three (3) Business Days of the date required to be
funded by it hereunder;

(b) has notified the Borrower, the Administrative Agent or any Lender that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its respective funding obligations
hereunder or under other agreements in which it commits to extend credit;

(c) has failed, within three (3) Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations; or

(d) has, or has a direct or indirect Parent Company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect Parent Company thereof by a Governmental Authority.

“Designated Person” means any Person listed on a Sanctions List.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Debt or Equity Interests (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the Parent
or any Subsidiary, in whole or in part, at the option of the holder thereof;

in each case, on or prior to the Maturity Date; provided that (i) an Equity
Interest in any Person that would not constitute a Disqualified Equity Interest
but for terms thereof giving holders thereof the right to require such Person to
redeem or purchase such Equity Interest upon

 

11



--------------------------------------------------------------------------------

the occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement becomes operative only after repayment in full of all the Loans
and all other Obligations under the Loan Documents (other than unasserted
contingent obligations) and the termination or expiration of all the Commitments
and (ii) an Equity Interest in any Person that is issued to any employee or to
any plan for the benefit of employees or by any such plan to such employees
shall not constitute a Disqualified Equity Interest solely because it may be
required to be repurchased by such Person or any of its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

“Dollars” and “$” means the lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized or incorporated
under the laws of the United States, any State thereof or the District of
Columbia.

“ECF Percentage” means 75%; provided that, with respect to each fiscal year of
the Borrower ending on or after December 31, 2014, unless otherwise agreed to by
the Borrower, the ECF Percentage shall be reduced to (i) 50% if the Total
Leverage Ratio as of the last day of such fiscal year is not greater than 2.25
to 1.00 and (ii) 0% if the Total Leverage Ratio as of the last day of such
fiscal year is less than 1.75 to 1.00.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person); provided
that neither the Borrower nor its Subsidiaries may be an Eligible Assignee
(except as allowed by Section 10.06(g)).

“Environmental Claim” means any allegation, notice of violation, action,
lawsuit, claim, demand, judgment, order or proceeding by any Governmental
Authority or any Person for liability or damage, including personal injury,
property damage, contribution, indemnity, direct or consequential damages,
damage to the environment, nuisance, pollution, or contamination, or for fines,
penalties, fees, costs, expenses or restrictions, in each case arising under or
otherwise related to an obligation under Environmental Law.

“Environmental Law” means all former, current and future Federal, state, local
and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

12



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, license, order, approval or other
authorization under any Environmental Law.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire, such equity interests or such convertible or exchangeable obligations;
provided that Equity Interests shall not include any Debt that is convertible or
exchangeable into Equity Interests of any Person prior to such conversion or
exchange.

“Equity Issuance” means any issuance of Equity Interests by the Borrower after
the Closing Date, other than Equity Interests issued (a) pursuant to stock
option plans or other benefit plans or agreements for directors, officers or
employees of the Borrower and its Subsidiaries, (b) as consideration for any
Investment or other Acquisition permitted under Section 6.05 (including any such
issuance the proceeds of which are used to finance any earnout payment arising
under such Investment or Acquisition) or (c) in connection with any redemption,
purchase, retirement or defeasance of Debt that is permitted under the terms of
this Agreement.

“Equity Issuance Proceeds” means, with respect to any Equity Issuance, all cash
proceeds received by the Borrower from such Equity Issuance, net of underwriting
discounts and commissions and out-of-pocket costs, expenses and disbursements
paid or incurred in connection therewith in favor of any Person that is not an
Affiliate of the Borrower or any Subsidiary.

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
successor statute and all rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, the commencement of
proceedings by the PBGC to terminate, or an event or condition that would
reasonably constitute grounds for the termination of, or the appointment of a
trustee to administer under Section 4042 of ERISA, any Pension Plan or
Multiemployer Plan; or (e) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

 

13



--------------------------------------------------------------------------------

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate” means, with respect to any Eurodollar Loan for any
Interest Period, the London interbank offered rate as administered by the
British Bankers Association (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period; provided that, if the Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to Dollars, then the Eurodollar Base Rate shall be the Interpolated Rate at such
time. “Interpolated Rate” means, at any time, the rate per annum determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the Screen Rate for the longest period (for which
that Screen Rate is available in Dollars) that is shorter than the Impacted
Interest Period and (b) the Screen Rate for the shortest period (for which that
Screen Rate is available for Dollars) that exceeds the Impacted Interest Period,
in each case, at such time.

“Eurodollar Loan” means a Loan that bears interest at a rate determined by
reference to the Eurodollar Rate.

“Eurodollar Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

                        Eurodollar Base Rate                         1.00 -
Eurocurrency Reserve Requirements

; provided that in no event shall the Eurodollar Rate be less than 1.25%.

“Event of Default” has the meaning set forth in Section 7.01.

“Event of Loss” means (a) any loss, destruction or damage or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, or confiscation of, or requisition of the use of, any assets of the
Borrower or any of its Subsidiaries; provided that, with respect to any such
Event of Loss, the book value of the assets subject thereto shall be $2,500,000
or more.

 

14



--------------------------------------------------------------------------------

“Excepted Liens” means:

(a) Liens for Taxes, assessments or governmental charges or levies on its
property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings diligently conducted and for which adequate reserves in accordance
with and to the extent required by GAAP shall have been set aside on its books;

(b) Liens imposed by law, or arising by operation of law, including carriers’,
warehousemen’s, landlord’s, mechanics’, materialmen’s, and other similar liens
arising in the ordinary course of business which secure payment of obligations
not more than thirty (30) days past due or which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves shall have been set aside on the books of the applicable Person;

(c) Liens incurred and pledges or deposits made in the ordinary course of
business in connection with worker’s compensation, unemployment insurance or
other social security or retirement benefits, or similar legislation, other than
any Lien imposed by ERISA;

(d) Liens incurred and pledges or deposits made in connection with the
performance of bids and leases (other than Debt), statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances, and
other minor defects or irregularities in title evidenced by a survey, affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

(f) Liens arising out of, or appeal bonds in respect of, judgments or awards
that do not constitute an Event of Default under Section 7.01(f);

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Debt (other than Debt referred
to in Section 6.02(l)) and are not subject to restrictions on access by the
Borrower or any of its Subsidiaries in excess of those required by applicable
banking regulations;

(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding (i) operating leases
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business or (ii) perfection of the acquiror’s or transferee’s interest in any
sale, transfer or other disposition of assets permitted under Section 6.04;

(i) any interest of title of a lessor or sublessor under, and Liens arising from
Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases and
subleases not prohibited under this Agreement;

 

15



--------------------------------------------------------------------------------

(j) licenses, sublicenses, leases or subleases entered into in the ordinary
course of business that do not interfere in any material respect with the
business of the Borrower and its Subsidiaries; and

(k) Liens in favor of customs and revenue Governmental Authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business.

“Excess Cash Flow” means, for any fiscal year of the Borrower:

(a) Consolidated EBITDA for such fiscal year (determined on the basis of
Consolidated Net Income not adjusted to exclude the results of discontinued
operations), minus

(b) the sum (without duplication) of:

(i) Consolidated Interest Expense for such fiscal year actually paid in cash by
the Borrower and its Subsidiaries,

(ii) the net amount, if any, by which the “Contract costs and recognized income
not yet billed” (or a similar line item referred to in the consolidated
financial statements of the Borrower) increased during such fiscal year,

(iii) the aggregate principal amount of Loans, Long Term Debt and Capital Leases
repaid or prepaid by the Borrower and its Subsidiaries during such fiscal year,
excluding (without duplication):

(A) repayment or prepayment of the Permitted ABL Debt and other revolving
extensions of credit (except to the extent that any repayment or prepayment of
such Debt is accompanied by a permanent reduction in related commitments),

(B) repayment or prepayment of the Loans, other than scheduled principal
payments pursuant to Section 2.05(a), and

(C) repayments or prepayments of Long Term Debt funded with the proceeds of
other Long Term Debt,

(iv) all income Taxes actually paid in cash by the Borrower and its Subsidiaries
during such fiscal year,

(v) the sum of:

(A) the Capital Expenditures actually made in cash by the Borrower and its
Subsidiaries during such fiscal year (except to the extent financed with the
proceeds of Debt, Equity Issuances, casualty proceeds or other proceeds that
were not included in determining Consolidated EBITDA for such fiscal year) and

 

16



--------------------------------------------------------------------------------

(B) the aggregate amount of cash consideration paid by the Borrower and its
Subsidiaries during such fiscal year to make Investments and other Acquisitions
permitted under Section 6.05(c), (d), (h), (j) or (k) (in each case except to
the extent financed with the proceeds of Debt, Equity Issuances, casualty
proceeds or other proceeds that were not included in determining Consolidated
EBITDA for such fiscal year),

(vi) to the extent not reducing Consolidated EBITDA for such fiscal year (but
without duplication of any other deductions to Excess Cash Flow for such fiscal
year), the aggregate amount actually paid in cash by the Borrower and its
Subsidiaries during such fiscal year in respect of litigation and similar
proceedings, earn-out obligations and other obligations and liabilities (other
than Debt), including any payments under the WAPCo Settlement and any such
amounts paid in respect of items referred to in clauses (j), (k), (l) and (m) of
the definition of Consolidated EBITDA, and

(vii) to the extent otherwise included in Excess Cash Flow for any fiscal year,
any Net Proceeds with respect to any Asset Disposition.

“Exchange Act” means the United States Securities and Exchange Act of 1934.

“Excluded Property” means:

(a) any Governmental Fueling Facility,

(b) (i) any lease, license or other agreement to which a Loan Party is a party
or any of its rights or interests thereunder to the extent and for so long as
the grant of a Lien thereon by such Loan Party shall constitute or result in a
breach or termination pursuant to the terms of, or a default under, any such
lease, license, contract or agreement, and (ii) any property subject to a
purchase money security interest to the extent and for so long as the terms of
any agreement to which any Loan Party is a party governing such security
interest prohibit or make void or unenforceable the grant of a Lien on such
property by such Loan Party, in each case in this clause (b) except to the
extent any of the foregoing is rendered ineffective, or is otherwise
unenforceable, pursuant to Section 9-406, 9-407, 9-408, or 9-409 of the UCC or
any other applicable Legal Requirement;

(c) any property to the extent and for so long as the grant of a Lien thereon by
any Loan Party is prohibited or made void or unenforceable by any applicable
Legal Requirement;

(d) any leasehold interests in real property or any other rights or interests to
any leased real property;

(e) any Equity Interests of any Person that is not a Wholly-Owned Subsidiary of
the Borrower to the extent a Lien on such Equity Interests to secure the
Obligations is prohibited by such Person’s Organizational Documents;

(f) any Voting Stock of any Subsidiary of the Borrower that is not a Domestic
Subsidiary or is a CFC or a CFC Holding Company, except to the extent such
Voting Stock does not exceed 66% of all Voting Stock outstanding of such
Subsidiary; and

 

17



--------------------------------------------------------------------------------

(g) any intent-to-use trademark applications;

provided that, in any event, (i) the proceeds received by any Loan Party from
the sale, transfer or other disposition of any Excluded Property shall only
constitute Excluded Property if such proceeds meet any of the requirements set
forth in clauses (a) through (g) above and (ii) property of the Borrower or any
Domestic Subsidiary that constitutes collateral for any Permitted ABL Debt shall
not constitute Excluded Property.

“Excluded Swap Obligation” means, with respect to any Guarantor (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise Taxes imposed on it (in lieu of net
income Taxes), in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or (ii) that are Other Connection
Taxes, (b) any branch profits Taxes imposed by the United States of America or
any similar Tax imposed by any other jurisdiction in which any Loan Party is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.14), any U.S. Federal withholding Tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.11(e) or 2.11(f), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from any Loan Party with respect to such withholding Tax
pursuant to Section 2.11(a) and (d) any U.S. Federal withholding Taxes imposed
by FATCA.

“Existing Credit Facility” means that certain Credit Agreement, dated as of
June 30, 2010, by and among the Borrower, the Guarantors, the lenders party
thereto and the agents party thereto, as amended and restated by that certain
Amendment and Restatement Agreement dated as of November 8, 2012.

 

18



--------------------------------------------------------------------------------

“Existing Governmental Fueling Facility Arrangements” means the Master Purchase
Agreement dated as of June 15, 2012, between Willbros Government Services
(U.S.), LLC, a Delaware limited liability company and a Subsidiary, and HA WG
Funding LLC, together with all agreements, assignments, schedules, certificates
and other documents or instruments relating thereto, in each case, as the same
may be amended, supplemented, extended, renewed, replaced or otherwise modified
from time to time, and any similar arrangements with respect to any Governmental
Fueling Facility (whether or not with the same parties).

“FATCA” means Sections 1471 through 1474 of the Code (including any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof (including any Revenue Ruling, Revenue Procedure,
Notice, or similar guidance issued by the Internal Revenue Service), any law
implementing an intergovernmental approach thereto and any agreements entered
into pursuant to Section 1471(b)(1) of the Code.

“Facility” means the Tranche B Loan Facility, any Incremental Loan Facility, any
Replacement Loan Facility or any Facility of Loans created pursuant to
Section 2.17, as the context may require.

“FCPA” means the United States Federal Corrupt Practices Act of 1977.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by JPMorgan Chase Bank,
N.A. from three federal funds brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letter” means the Fee Letter dated July 3, 2013, among the Arranger, the
Administrative Agent and the Borrower.

“Financial Officer” for any Person means the Chief Financial Officer, Treasurer
or other senior financial officer of such Person.

“Foreign Government Scheme or Arrangement” has the meaning set forth in
Section 4.16(d).

“Foreign Lender” means any Lender that is not created or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“Foreign Plan” has the meaning set forth in Section 4.16(d).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

19



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

“Global Intercompany Note” means the Global Intercompany Note among the Borrower
and its Subsidiaries dated as of even date herewith, as the same may be amended,
supplemented or otherwise modified from time to time.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank, or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Fueling Facility” means any fuel storage and dispensing facility
constructed, developed, owned or operated by the Borrower or any of its
Subsidiaries that is located on the real property owned by any Governmental
Authority (including all equipment and related services, and all accessories,
accessions, enhancements and augmentations thereto), together with any agreement
between the Borrower or any of its Subsidiaries and any Governmental Authority
relating thereto, including any real property lease agreement, any service
agreement and any operations and maintenance agreement, and all rights and
interests of the Borrower or any of its Subsidiaries under any of the foregoing
and all proceeds thereof; provided that such agreements provide for the
reimbursement, directly or indirectly, by the applicable Governmental Authority
of expenditures in connection with the construction, development and/or
operation and maintenance of such facility.

“Granting Lender” has the meaning set forth in Section 10.06(h).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Debt or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Debt or other obligation of the payment or performance of such
Debt or other obligation, (iii) to maintain working capital, equity capital or
any other financial statement condition or liquidity or level of income or cash
flow of the primary obligor so as to enable the primary obligor to pay such Debt
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the owner of such Debt or other obligation of the payment or
performance thereof or to protect such owner against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by

 

20



--------------------------------------------------------------------------------

such Person; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor Claims” has the meaning set forth in Section 8.09.

“Guarantor Payment” has the meaning set forth in Section 8.17.

“Guarantors” means (a) the Borrower and each of the Subsidiaries indicated as
such on Schedule 4.11 and (b) any other Person that becomes a guarantor of all
or a portion of the Obligations pursuant to Section 5.10, other than any
Subsidiary that shall have been released pursuant to Section 10.15.

“Hazardous Material” means (a) any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

“Hedging Arrangement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Hedging Counterparty” means the Administrative Agent, any Lender or any
Affiliate thereof that is party to a Hedging Arrangement with the Borrower or
any of its Subsidiaries or that was the Person acting as Administrative Agent, a
Lender or an Affiliate thereof at the time such Hedging Arrangement was entered.

“Incremental Facility” means with respect to an Incremental Facility Activation
Notice, the aggregate principal amount of the Incremental Loans of all
Incremental Lenders made pursuant thereto.

 

21



--------------------------------------------------------------------------------

“Incremental Facility Activation Date” means any Business Day on which any
Lender shall execute and deliver to the Administrative Agent an Incremental
Facility Activation Notice pursuant to Section 2.16(a).

“Incremental Facility Activation Notice” means a notice substantially in the
form of Exhibit C.

“Incremental Facility Closing Date” means any Business Day designated as such in
an Incremental Facility Activation Notice.

“Incremental Lenders” means (a) on any Incremental Facility Activation Date
relating to Incremental Loans, the Lenders signatory to the relevant Incremental
Facility Activation Notice and (b) thereafter, each Lender that is a holder of
an Incremental Loan.

“Incremental Loans” means any term loans made pursuant to Section 2.16(a).

“Incremental Maturity Date” means with respect to the Incremental Loans to be
made pursuant to any Incremental Facility Activation Notice, the maturity date
specified in such Incremental Facility Activation Notice, which date shall not
be earlier than the Tranche B Maturity Date.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.07.

“Intellectual Property Security Agreements” means the collective reference to
the short form intellectual property security agreements delivered in connection
with the Security Agreement.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
August 7, 2013, among the Administrative Agent, the ABL Representative and the
Loan Parties.

“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each
case for the four fiscal quarter period then ended.

“Interest Period” means, for each Eurodollar Loan comprising part of a
Borrowing, initially the period commencing on the date of such Eurodollar Loan
or the date of the Conversion of any existing Base Rate Loan into such
Eurodollar Loan and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.02(b) and, thereafter,
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.02(b). The duration of
each such Interest Period shall be one, two, three, six or twelve months, as the
Borrower may select; provided, however, that:

 

22



--------------------------------------------------------------------------------

(a) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

(c) the Borrower may not select any Interest Period for any Facility which ends
after the Maturity Date for such Facility.

“Interim Financial Statements” means the unaudited condensed consolidated
balance sheet of the Borrower and its Subsidiaries as of March 31, 2013,
together with the related condensed consolidated statements of operations and
cash flows of the Borrower and its Subsidiaries, including the notes thereto.

“Investment” of any Person means (a) the purchase or acquisition (whether for
cash, property, services or securities or otherwise) of Equity Interests, Debt
or other securities of any other Person (including any capital contribution),
(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person or (c) the entering into of any Guarantee of Debt of
any other Person; provided that, to the extent otherwise included therein, the
term “Investment” shall not include any purchase of inventory, supplies or
equipment made by such Person on behalf of any customer of such Person in the
ordinary course of business. The amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the values of such Investment.

“IRS” means the United States Internal Revenue Service.

“Legal Requirements” means, collectively, all international, foreign, Federal,
state and local laws, statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.16 or 2.18, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment and Assumption.

 

23



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien (statutory or other), pledge, assignment by way of security, deposit
arrangement, encumbrance, charge or security interest, whether voluntary, or
involuntary in or on such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, Capital Lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Liquidity” means, as of any date of determination, (a) the unborrowed amount
that the Borrower is entitled to borrow (taking into consideration, among other
things, the then-applicable “borrowing base” under the ABL Documents) as
Permitted ABL Debt under the ABL Documents plus (b) the amount of Unrestricted
Cash.

“Loan” means any loan made by any Lender pursuant to this Agreement.

“Loan Documents” means this Agreement, any Notes, if any, issued pursuant to
Section 2.03, the Intercreditor Agreement, the Security Documents, the
Perfection Certificate, the Supplemental Perfection Certificates and each other
certificate, agreement, instrument or other document executed and delivered, in
each case by or on behalf of any Loan Party pursuant to the foregoing; provided,
however, that for purposes of Section 10.01, “Loan Documents” means this
Agreement, the Intercreditor Agreement and the Security Documents.

“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Accepting Lenders, effecting
one or more Permitted Amendments and such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.17.

“Loan Modification Offer” shall have the meaning provided in Section 2.17(a).

“Loan Party” means the Borrower or any Guarantor.

“Long-Term Debt” means any Debt that, in accordance with GAAP, constitutes (or,
when incurred, constituted) a long-term liability.

“Maine Power Company Litigation” means the action captioned Hawkeye LLC v.
Central Maine Power Company, in the United States District Court of the District
of Maine.

“Majority Facility Lenders” means, as of any date of determination, Lenders
under such Facility holding more than 50% of the sum of (a) the aggregate
principal amount of the Loans at such time under such Facility plus (b) the
unused Commitments at such time under such Facility; provided that, subject to
Section 10.01, the Commitments and Loans of each Defaulting Lender shall be
excluded for purposes of making a determination of Majority Facility Lenders.

“Majority Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) the aggregate principal amount of the Loans at such
time plus (b) the unused Commitments at such time; provided that, subject to
Section 10.01, the Commitments and Loans of each Defaulting Lender shall be
excluded for purposes of making a determination of Majority Lenders.

 

24



--------------------------------------------------------------------------------

“Makewhole Amount” means, in respect of the Tranche B Loans of any Lender being
prepaid or subject to a Repricing Amendment, an amount equal to (a) the present
value of all interest payments that would have been made in respect of the
principal of such Tranche B Loans from the date of such prepayment or the
effective date of such Repricing Amendment until August 7, 2014 at a rate per
annum equal to the sum of (i) 9.75% plus (ii) the greater of (x) 1.25% and
(y) the Eurodollar Rate (assuming an Interest Period of three months) in effect
on the date of such prepayment or the effective date of such Repricing Amendment
(in each case, computed on the basis of actual days elapsed over a year of 360
days and using a discount rate equal to the Treasury Rate as of such prepayment
or effective date plus 50 basis points) plus (b) the present value of the
premium that would be payable in respect of the principal of such Tranche B Term
Loans pursuant to Section 2.06(f) if such prepayment or Repricing Amendment were
made after August 6, 2014 but prior to August 7, 2015 (computed on the basis of
actual days elapsed over a year of 360 days and using a discount rate equal to
the Treasury Rate as of such prepayment or effective date plus 50 basis points).

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, properties or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Loan
Parties to perform their obligations under the Loan Documents or (c) the
validity or enforceability against the Loan Parties of the Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders under the Loan
Documents.

“Material Subsidiary” means any Subsidiary of the Borrower that is a Domestic
Subsidiary (a) the net book value of the assets of which is at least $5,000,000
or (b) the revenues (excluding any intercompany revenues) of which equal to
$10,000,000 for the most recent period of four consecutive fiscal quarters of
the Borrower for which financial statements have been delivered pursuant to
Section 5.06(a) or 5.06(b) (or, prior to the first delivery of any such
financial statements, four consecutive fiscal quarters of the Borrower most
recently ended prior to the Closing Date); provided that if (i) the combined
book value of the assets of the Domestic Subsidiaries that would not constitute
Material Subsidiaries pursuant to the foregoing provisions of this definition
exceeds $25,000,000 or (ii) the combined revenues (excluding any intercompany
revenues) of the Domestic Subsidiaries that would not constitute Material
Subsidiaries pursuant to the foregoing provisions of this definition exceed
$40,000,000 for any such most recent period of four consecutive fiscal quarters,
then one or more of such excluded Subsidiaries shall be deemed to be Material
Subsidiaries for purposes of Section 5.10 in descending order based on the book
value of their assets until such excess shall have been eliminated.

“Maturity Date” means (a) the case of the Tranche B Facility, the Tranche B
Maturity Date and (b) in the case of any other Facility, the final scheduled
maturity date of such Facility.

“Maximum Rate” means the maximum non-usurious interest rate under applicable
Legal Requirements (determined under such laws after giving effect to any items
which are required by such laws to be construed as interest in making such
determination, including, if required by such laws, certain fees and other
costs).

 

25



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a national credit rating organization.

“Mortgaged Property” means each parcel of real property owned in fee by a Loan
Party that is not an Excluded Property and with respect to which such Loan Party
shall have executed and delivered to the Administrative Agent a Mortgage. The
Mortgaged Properties as of the Closing Date are set forth in Schedule 3 of the
Perfection Certificate.

“Mortgages” means a mortgage, deed of trust or other security document granting
a Lien on any Mortgaged Property in favor of the Administrative Agent, for the
benefit of the Secured Parties, to secure the Obligations. Each Mortgage shall
be in form and substance reasonably satisfactory to the Administrative Agent.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Debt Proceeds” means cash proceeds received from the issuance of any Debt
not permitted under Section 6.02, net of underwriting discounts and commissions
and out-of-pocket costs and expenses and disbursements paid or incurred by the
Borrower or any of its Subsidiaries in connection therewith in favor of any
Person not an Affiliate of the Borrower or any other Loan Party.

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making an Asset Disposition and insurance proceeds or condemnation awards (and
payments in lieu thereof) received on account of an Event of Loss, net of:
(a) in the case of an Asset Disposition, (i) the direct costs relating to such
Asset Disposition, excluding amounts payable to any Loan Party or any Affiliate
of a Loan Party, (ii) sale, use or other transaction Taxes incurred as a result
thereof, and (iii) amounts required to be applied to repay principal, interest
and prepayment premiums and penalties on Debt (other than the Loans and the
Permitted ABL Debt) secured by a Lien on the property which is the subject of
such Asset Disposition, (iv) any amounts required to be deposited into escrow in
connection with the closing of such Asset Disposition (until any such amounts
are released therefrom to the Borrower or any of its Subsidiaries), (v) the
amount of any reserve for adjustment in respect of the sale price of such asset
or assets as determined in accordance with GAAP, (vi) appropriate amounts to be
provided by the Borrower or any of its Subsidiaries as a reserve against any
liabilities associated with such Asset Disposition, as determined in accordance
with GAAP, and (vii) all distributions and other payments required to be made to
minority interest holders in Subsidiaries or joint ventures as a result of such
Asset Disposition, so long as any such distribution or other payment is made on
a pro rata basis to the interest of such minority interest holder in such
Subsidiary or joint venture, and (b) in the case of an Event of Loss, (i) all
money actually applied or to be applied to repair or reconstruct the damaged
property or property affected by the condemnation or taking, (ii) all of the
costs and expenses incurred in connection with the collection of such proceeds,
awards or other payments, and (iii) any amounts retained by or paid to Persons
having superior rights to such proceeds, awards or other payments. To the extent
any such proceeds received by any Foreign Subsidiary

 

26



--------------------------------------------------------------------------------

may not be distributed as a cash dividend or a similar cash distribution to a
Loan Party without the Borrower and its Subsidiaries incurring adverse tax
consequences, as reasonably determined by the Borrower, such proceeds shall be
deemed (unless otherwise agreed by the Borrower), so long as no Event of Default
shall have occurred and be continuing at the time of the receipt thereof, not to
constitute “Net Proceeds” for purposes of this Agreement; provided that in the
event an Event of Default shall have occurred and be continuing at any time
after the receipt thereof, such proceeds, to the extent not theretofore expended
by such Foreign Subsidiary in the conduct of its business or operations or for
any other purpose permitted by this Agreement, shall be deemed to have been
received by such Foreign Subsidiary at the time of the occurrence of such Event
of Default.

“New Lender” means any additional bank, financial institution or other entity
that, at the request of the Borrower and with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld), elects to become a
“Lender” under this Agreement in connection with any transaction described in
Section 2.16 or 2.18 and executes a New Lender Supplement.

“New Lender Supplement” means a New Lender Supplement, substantially in the form
of Exhibit D.

“Note” means a promissory note made by the Borrower in favor of a Lender
substantially in the form of Exhibit E.

“Notice of Borrowing” means a notice of borrowing, substantially in the form of
the attached Exhibit F, signed by a Responsible Officer of the Borrower.

“Notice of Conversion or Continuation” means a notice of conversion or
continuation, substantially in the form of the attached Exhibit G, signed by a
Responsible Officer of the Borrower.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or with
respect to any Hedging Arrangement to which a Hedging Counterparty is a party,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including principal, interest, fees and indemnities (including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding); provided that for purposes of determining
any Obligations of any Guarantor under Article VIII of this Agreement and the
Security Agreement, the definition of “Obligations” shall not create any
guarantee by any Guarantor of any Excluded Swap Obligations of such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect

 

27



--------------------------------------------------------------------------------

to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.14).

“Participant” has the meaning set forth in Section 10.06(d).

“Participant Register” has the meaning set forth in Section 10.06(d).

“Patriot Act” has the meaning set forth in Section 10.17.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Perfection Certificate” means the Perfection Certificate dated as of the
Closing Date and delivered in connection with this Agreement.

“Permitted ABL Debt” means Debt of the Borrower, any other Loan Party or any
Canadian Subsidiary, and the Guarantees thereof by any Loan Party or any
Canadian Subsidiary; provided that (a) such Debt is incurred under a revolving,
borrowing-base facility, (b) no Domestic Subsidiary that is not a Loan Party
shall be an obligor in respect of such Debt, (c) to the extent such Debt is
secured by Liens on assets of the Borrower or any Domestic Subsidiary, (i) such
Debt shall not be secured by any Lien on any assets of the Borrower or any
Domestic Subsidiary other than assets that constitute Collateral and (ii) the
administrative agent, collateral agent and/or any similar representative acting
on behalf of the holders of such Debt shall become

 

28



--------------------------------------------------------------------------------

party to the Intercreditor Agreement as an ABL Representative, Liens on the Term
Priority Collateral securing such Debt shall be junior and subordinate to the
Liens thereon securing the Obligations pursuant to the Intercreditor Agreement
and such Debt and the Liens securing such Debt shall be subject to the
Intercreditor Agreement, (d) the representations, covenants and defaults
applicable to such Debt, taken as a whole, are not materially less favorable to
the Borrower and its Subsidiaries than the representations, covenants and
defaults in the ABL Credit Agreement as in effect on the Closing Date (as
determined by the board of directors of the Borrower, notice of which
determination shall be provided to the Administrative Agent and shall be
conclusive unless the Administrative Agent provides notice to the Borrower of
its disagreement within five (5) Business Days following receipt of such notice)
and (e) such Debt contains intercreditor provisions that are not less favorable
to the Lenders than those contained in Section 12.15 of the ABL Credit Agreement
as in effect on the Closing Date. As of the date hereof, Debt under the ABL
Credit Agreement constitutes Permitted ABL Debt.

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.17, providing for an extension of the Maturity Date applicable to the
Loans and/or Commitments of the Accepting Lenders and, in connection therewith
(a) a change in the Applicable Margin with respect to the Loans and/or
Commitments of the Accepting Lenders, (b) a change in the fees payable to, or
the inclusion of new fees to be payable to, the Accepting Lenders and/or
(c) prepayments of, or changes in amortization or maturity of, Loans of
Accepting Lenders.

“Permitted Consideration Payments” means, in connection with any Investment or
Acquisition, payments on account of (a) cash in lieu of fractional shares of
Equity Interests of the Borrower, (b) working capital adjustments,
(c) repayments of short-term working capital indebtedness and (d) consideration
that represents turn-over or pass-through of payments received from customers of
any Person that is the subject to such Investment or Acquisition as a result of
construction, development, operation or maintenance projects (provided that such
projects were not entered into in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired).

“Permitted Liens” has the meaning set forth in Section 6.01.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.

“Plan” means any Pension Plan or Multiemployer Plan.

“Platform” has the meaning set forth in Section 5.06.

“Prime Rate” means a fluctuating rate of interest per annum as shall be in
effect from time-to-time equal to the prime rate of interest publicly announced
by JPMorgan Chase Bank, N.A. from time to time as its prime rate in effect at
its principal office in New York City, whether or not the Borrower has notice
thereof, when and as said prime rate changes. The Prime Rate is not intended to
be the lowest rate of interest charged by JPMorgan Chase Bank, N.A. in
connection with extensions of credits to debtors.

 

29



--------------------------------------------------------------------------------

“Pro Forma Balance Sheet” has the meaning set forth in Section 4.06(c).

“Projections” means the Borrower’s forecasted consolidated (a) balance sheets,
(b) profit and loss statements, (c) cash flow statements and (d) capitalization
statements as of the end of or for fiscal years 2014, 2015, 2016 and 2017, and
for each of the remaining fiscal quarters of 2013, together with appropriate
supporting details and a statement of underlying assumptions.

“Project Specific Co-Development Arrangement” means any arrangement pursuant to
which the Borrower or any of its Subsidiaries enters into an alliance,
co-development, co-operation, joint venture or any similar agreement with any
other Person pursuant to which the parties thereto agree to co-operate or
otherwise work jointly on providing engineering, procurement, construction,
development and/or maintenance services with respect to a specific project for a
specific customer.

“Public Lender” has the meaning set forth in Section 5.06.

“Qualified Investment” means expenditures incurred to acquire or repair assets
owned (or to be owned) by the Borrower or any Subsidiary of the same type as
those subject to such Reinvestment Event or equipment, real property, or other
fixed or capital assets owned (or to be owned) by and useful in the business of
the Borrower and its Subsidiaries or to consummate an Acquisition permitted
hereunder.

“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Register” has the meaning set forth in Section 10.06(c).

“Regulations T, U, X and D” means Regulations T, U, X, and D of the Federal
Reserve Board, as the same is from time-to-time in effect, and all official
rulings and interpretations thereunder or thereof.

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Proceeds received by the Borrower or any of its Subsidiaries
in connection with such Reinvestment Event that are specified in a Reinvestment
Notice as not being required to be initially applied as set forth in
Section 2.06(c)(i) as a result of the delivery of such Reinvestment Notice.

“Reinvestment Event” means any Asset Disposition or Event of Loss in respect of
which the Borrower has delivered a Reinvestment Notice.

 

30



--------------------------------------------------------------------------------

“Reinvestment Notice” means a written notice executed by the Borrower stating
that no Default or Event of Default has occurred and is continuing and stating
that the Borrower and its Subsidiaries intend and expect to use all or a
specified portion of the Net Proceeds of a Reinvestment Event specified in such
notice to make a Qualified Investment.

“Reinvestment Prepayment Amount” means with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less the portion, if any,
thereof expended prior to the relevant Reinvestment Prepayment Date to make a
Qualified Investment or to prepay the Tranche B Loans pursuant to
Section 2.06(c)(i)(B)(2) or Section 2.06(c)(i)(B)(3).

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring 180 days after such Reinvestment Event
(or, in the case of Net Proceeds remaining in the WAPCo Settlement Account on
the WAPCo Settlement Release Date, 180 days after the WAPCo Settlement Release
Date) and (b) the date on which the Borrower shall have determined not to make a
Qualified Investment in respect of such Reinvestment Event.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Replacement Facility” has the meaning set forth in Section 2.18(a).

“Replacement Facility Amendment” has the meaning set forth in Section 2.18(d).

“Replacement Facility Closing Date” has the meaning set forth in
Section 2.18(d).

“Replacement Loans” has the meaning set forth in Section 2.18(a).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.

“Repricing Amendment” means any amendment to this Agreement the effect of which
is to reduce the interest rate for, or effective yield of, the Tranche B Loans
as determined by the Administrative Agent.

“Response” has the meaning set forth in Section 4.13(b).

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, Treasurer or Vice President, (b) with respect to any Person that is a
limited liability company, if such Person has officers, then such Person’s Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Vice
President, and if such Person is managed by members, then a Responsible Officer
of such Person’s managing member, and if such Person is managed by managers,
then a manager (if such manager is an individual) or a Responsible Officer of
such manager (if such manager is an entity), and (c) with respect to any Person
that is a general partnership, limited partnership or a limited liability
partnership, a Responsible Officer of such Person’s general partner or partners.

 

31



--------------------------------------------------------------------------------

“Restricted Payment” means (a) the declaration or making by the Borrower or any
Subsidiary of any dividend or other distribution (whether in cash, securities or
other property) with respect to any Equity Interest of such Person and (b) any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in the Borrower
or any Subsidiary or any option, warrant or other right to acquire any such
Equity Interests in the Borrower or any Subsidiary.

“S&P” means Standard & Poor’s Rating Agency Group, a division of McGraw Hill
Financial, Inc., or any successor thereto that is a national credit rating
organization.

“Sale and Leaseback Transaction” means a transaction or series of transactions
pursuant to which the Borrower or any Subsidiary shall sell or transfer to any
Person (other than the Borrower or a Subsidiary) any property, whether now owned
or hereafter acquired, and, as part of the same transaction or series of
transactions, the Borrower or such Subsidiary shall rent or lease as lessee, or
similarly acquire the right to possession or use of, such property.

“Sanctioned Country” means a country or territory which is at any time subject
to Sanctions.

“Sanctions” means:

(a) economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (i) the United States government and administered
by OFAC, (ii) the United Nations Security Council, (iii) the European Union or
(iv) Her Majesty’s Treasury of the United Kingdom; and

(b) economic or financial sanctions imposed, administered or enforced from time
to time by the United States State Department, the United States Department of
Commerce or the United States Department of the Treasury.

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the United States
government and administered by OFAC, the United States State Department, the
United States Department of Commerce or the United States Department of the
Treasury or the United Nations Security Council or any similar list maintained
by the European Union, any other EU Member State or any other United States
government entity, in each case as the same may be amended, supplemented or
substituted from time to time.

“SEC” means the Securities and Exchange Commission, and any successor entity.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedging Counterparties and the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document.

 

32



--------------------------------------------------------------------------------

“Securities Act” means the United States Securities Act of 1933.

“Security Agreement” means the Security Agreement, dated as of August 7, 2013,
among the Loan Parties and the Administrative Agent for the benefit of the
Secured Parties.

“Security Documents” means the Security Agreement, the Mortgages, the Account
Control Agreements, and each other security, pledge or other collateral
agreement executed by any Loan Party in favor of the Administrative Agent.

“Solvent” means, as to any Person, on the date of any determinations, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of debts and other liabilities (including contingent liabilities)
of such Person, (b) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and other liabilities (including contingent
liabilities) as they become absolute and matured, (c) such Person is able to
realize upon its assets and pay its debts and other liabilities (including
contingent liabilities) as they mature in the normal course of business,
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities (including contingent liabilities) beyond such Person ‘s
ability to pay as such debts and liabilities mature, and (e) such Person is not
engaged in, and is not about to engage in, business or a transaction for which
such Person’s property would constitute unreasonably small capital.

“SPC” has the meaning set forth in Section 10.06(h).

“Specified Disposition” means any disposition of any of the Subsidiaries (or any
of their assets) identified on or prior to the Closing Date by the Borrower to
the Administrative Agent in writing.

“Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Subsidiary” of a Person means (a) any Person the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such financial statements were prepared in accordance with GAAP as of such
date and (b) any corporation, association, partnership or other business entity
of which more than 50% of the outstanding Equity Interests having by the terms
thereof ordinary voting power under ordinary circumstances to elect a majority
of the board of directors or Persons performing similar functions (or, if there
are no such directors or Persons, having general voting power) of such entity
(irrespective of whether at the time Equity Interests of any other class or
classes of such entity shall or might have voting power upon the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more Subsidiaries of such Person or by
one or more Subsidiaries of such Person. Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of the Borrower.

“Supplemental Perfection Certificate” means a Supplemental Perfection
Certificate substantially in the form of Exhibit H signed by a Responsible
Officer of the Borrower.

 

33



--------------------------------------------------------------------------------

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Synthetic Lease” means, as to any Person, any lease of property (a) that is
accounted for as an operating lease under GAAP and (b) in respect of which the
lessee is deemed to own the property so leased for U.S. Federal income tax
purposes, other than any such lease under which such Person is the lessor.

“Tangible Net Worth” means, as of any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, (a) the Stockholders’ Equity as of
such date minus (b) the goodwill and any other intangible assets of the Borrower
and its Subsidiaries as of such date; provided that to the extent the
Stockholders’ Equity shall have been affected (i) by any amounts attributable to
the net Tax liabilities for repatriation by any CFC to the Borrower or any of
its Domestic Subsidiaries of any cash earned from outside the United States of
America or (ii) by any amounts attributable to the WAPCo Settlement, such
amounts, in each case, shall be added back to the Stockholders’ Equity for
purposes of determining the Tangible Net Worth.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Title Insurance Company” has the meaning set forth in Section 5.13(c).

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Debt as of such date to (b) Consolidated EBITDA for the four
fiscal quarter period most recently ended on or prior to such date.

“Tranche B Commitment” means, as to each Lender, its obligation to make a single
Tranche B Loan to the Borrower pursuant to Section 2.01(a) on the Closing Date,
in an aggregate principal amount not to exceed the Dollar amount set forth
opposite such Lender’s name on Schedule 2.01 as its Tranche B Commitment. The
aggregate amount of the Tranche B Commitments as of the Closing Date is
$250,000,000.

“Tranche B Lender” means, at any time, any Lender that has a Tranche B
Commitment or holds a Tranche B Loan at such time.

“Tranche B Loan” has the meaning set forth in Section 2.01(a).

“Tranche B Loan Facility” means (a) at any time on or prior to the Closing Date,
the aggregate amount of the Tranche B Commitments at such time and (b) at any
time after the Closing Date, the aggregate principal amount of the Tranche B
Loans of all Tranche B Lenders outstanding at such time.

“Tranche B Maturity Date” means August 7, 2019.

 

34



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the entering by the Loan Parties into
Loan Documents to which they are to be a party, and (b) the payment of the fees
and expenses incurred in connection with the consummation of the foregoing.

“Treasury Rate” means, as of any date, the yield to maturity as of such date of
the United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two Business Days prior to such date (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such date
to August 7, 2014; provided that if the period from such date to August 7, 2014
is not equal to the constant maturity of a United States Treasury security, the
weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one year will be used.

“Type” has the meaning set forth in Section 1.04.

“UCC” means the Uniform Commercial Code as in effect on the Closing Date in the
State of New York and any successor statute. To the extent perfection of the
Administrative Agent’s security interest in any Collateral is governed by the
laws of another jurisdiction, “UCC” means (as the context requires) the Uniform
Commercial Code as in effect in the applicable jurisdiction.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unrestricted Cash” means cash and Cash Equivalents of the Loan Parties which
are not subject to any Liens (other than Excepted Liens of the type described in
clause (a) or (g) of the definition thereof and Liens permitted by Sections
6.01(a) and 6.01(p))and the use of which is not subject to any legal
restrictions.

“Voting Stock” means, with respect to any Person, Equity Interests of such
Person of any class or classes, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of members of the
Board of Directors (or Persons performing similar functions) of such Person.

“WAPCo Settlement” means the Settlement Agreement, dated as of March 29, 2012,
between West African Gas Pipeline Company Limited, a private company
incorporated under the laws of Bermuda, Willbros Global Holdings, Inc., a
company incorporated under the laws of Panama and a Subsidiary, and the
Borrower.

“WAPCo Settlement Account” has the meaning set forth in Section 2.06(c)(i)(B).

“WAPCo Settlement Release Date” has the meaning set forth in
Section 2.06(c)(i)(B).

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person
of which Equity Interests representing 100% of the Equity Interests (other than
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable Legal Requirements)
are, at the time any determination is being made, owned, controlled or held by
such Person or one or more Wholly-Owned Subsidiaries of such Person or by such
Person and one or more Wholly-Owned Subsidiaries of such Person.

 

35



--------------------------------------------------------------------------------

“Withholding Agent” means any Loan Party or the Administrative Agent.

1.02 Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”.

1.03 Accounting Terms; Pro Forma Calculations.

(a) For purposes of this Agreement, all accounting terms not otherwise defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time; provided that, notwithstanding any other provision
contained herein, all accounting terms and all financial data shall be construed
and construed without giving effect to any change in GAAP occurring after the
Closing Date as a result of the adoption of any proposals set forth in the
Proposed Accounting Standards Update, Leases (Topic 840), issued by the
Financial Accounting Standards Board on August 17, 2010, or any other proposals
issued by the Financial Accounting Standards Board in connection therewith, in
each case if such change would require treating any lease (or similar
arrangement conveying the right to use) as a Capital Lease where such lease (or
similar arrangement) was not required to be so treated under GAAP as in effect
on the Closing Date.

(b) If at any time any Accounting Change (as defined below) would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such Accounting Change (subject to the approval of the Majority
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such Accounting Change
and (ii) the Borrower shall provide to the Administrative Agent and the Lenders
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such Accounting Change. “Accounting Changes” means
(A) changes in accounting principles required by GAAP and implemented by the
Borrower and (B) changes in accounting principles recommended by the Borrower’s
accountants and implemented by the Borrower.

(c) All pro forma computations permitted to be made hereunder giving effect to
any Acquisition, Asset Disposition or other transaction (i) shall be calculated
after giving pro forma effect thereto (and, in the case of any pro forma
computations made hereunder to determine whether such Acquisition, Asset
Disposition or other transaction is permitted to be consummated hereunder, to
any other such transaction consummated since the first day of the period covered
by any component of such pro forma computation and on or prior to the date of
such computation) as if such transaction had occurred on the first day of the
period of four consecutive fiscal quarters ending with the most recent fiscal
quarter for which financial

 

36



--------------------------------------------------------------------------------

statements shall have been delivered pursuant to Section 5.06(a) or 5.06(b) and,
to the extent applicable, to the historical earnings and cash flows associated
with the assets acquired or disposed of and any related incurrence or reduction
of Debt, all in accordance with Article 11 of Regulation S-X under the
Securities Act and (ii) in the case of any Acquisition may reflect pro forma
adjustments for cost savings and synergies (net of continuing associated
expenses) to the extent such cost savings and synergies are factually
supportable and have been realized or are reasonably expected to be realized
within 365 days following such Acquisition; provided that (A) in the case of any
such pro forma computation made pursuant to the final paragraph of the
definition of the term “Consolidated EBITDA”, the Borrower shall have delivered
to the Administrative Agent a certificate of a Financial Officer of the Borrower
setting forth, in reasonable detail, the pro forma computations made and, in the
case of any such computation reflecting any such cost savings and synergies,
certifying that such cost savings and synergies meet the requirements set forth
in clause (ii) above, together with reasonably detailed evidence in support
thereof, and (B) if any cost savings and synergies included in any pro forma
calculations based on the expectation that such cost savings or synergies will
be realized within 365 days following such Acquisition shall at any time cease
to be reasonably expected to be so realized within such period, then on and
after such time pro forma calculations required to be made hereunder shall not
reflect such cost savings or synergies.

1.04 Classes and Types of Loans and Borrowings. (a) Loans and Borrowings are
distinguished by “Class” and by “Type”. The “Class” of a Loan or a Borrowing
refers to the Facility under which such Loan or Borrowing was made, each of
which constitutes a Class. The “Type” of a Loan or Borrowing refers to the
determination of whether such Loan or Borrowing is a Eurodollar Loan or
Borrowing or a Base Rate Loan or Borrowing , each of which constitutes a Type.

(b) Loans and Borrowings may be classified and referred to by Class (e.g., a
“Tranche B Loan” or “Tranche B Borrowing”) or by Type (e.g., a “Eurodollar Loan”
or “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Tranche B
Loan” or “Eurodollar Tranche B Borrowing”).

1.05 Miscellaneous. Any terms used in this Agreement that are defined in Article
9 of the UCC shall have the meanings assigned to those terms by the UCC as of
the date of this Agreement. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement
(including this Agreement or any other Loan Document), instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (c) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of,

 

37



--------------------------------------------------------------------------------

and Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time and (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

ARTICLE II

LOANS

2.01 Commitments.

(a) Tranche B Commitments. Subject to the terms and conditions set forth herein,
each Tranche B Lender severally agrees to make a term loan (each such loan, a
“Tranche B Loan”) to the Borrower in Dollars on the Closing Date, in an
aggregate principal amount not to exceed such Tranche B Lender’s Tranche B
Commitment. Subject to the terms and conditions hereof, the Borrower may prepay
the Tranche B Loans but no amount paid or repaid with respect to the Tranche B
Loans may be reborrowed. Tranche B Loans may be Base Rate Loans or Eurodollar
Loans, as further provided herein.

(b) Other Commitments. Additional Classes of Commitments may be established as
provided in Sections 2.16 and 2.18, and the Loans thereunder shall be made in
accordance with, and subject to the terms and conditions set forth in, such
Sections.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Borrowings. Each Loan shall be made as part of a Borrowing consisting of
Loans of the same Class and Type made by Lenders ratably in accordance with
their respective Applicable Percentages under the applicable Facility. Each
Borrowing shall be comprised entirely of Base Rate Loans or Eurodollar Loans, as
the Borrower may request in accordance herewith.

(b) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing and
given by the Borrower to the Administrative Agent (i) not later than 11:00 a.m.
(New York time) on the third Business Day before the date of the proposed
Borrowing (which shall be a Business Day), in the case of Eurodollar Loans, and
(ii) not later than 11:00 a.m. (New York time) on the date of the proposed
Borrowing (which shall be a Business Day) in the case of Base Rate Loans;
provided that any Notice of Borrowing of Tranche B Loans may be given at any
time not later than 11:00 a.m. (New York time) on the Closing Date. The
Administrative Agent shall give each Applicable Lender prompt notice on the day
of receipt of timely Notice of Borrowing of such proposed Borrowing by
facsimile. Each Notice of Borrowing shall be by facsimile or telephone confirmed
promptly in writing or by electronic communication (e-mail) receipt of which is
confirmed by the Administrative Agent by facsimile or telephone, in any event,
specifying the (A) requested date of such Borrowing (which shall be a Business
Day), (B) requested Type and Class of Loans comprising such Borrowing,
(C) aggregate principal amount of such Borrowing, and (D) if such Borrowing is
to be comprised of Eurodollar Loans, the Interest Period for such Loans. In the
case of a proposed Borrowing comprised of Eurodollar

 

38



--------------------------------------------------------------------------------

Loans, the Administrative Agent shall promptly notify each Applicable Lender of
the applicable interest rate under Section 2.07, as applicable. Each Applicable
Lender shall, before 2:00 p.m. (New York time) on the date of the proposed
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at its address referred to in Section 10.02 or such
other location as the Administrative Agent may specify by notice to the
Applicable Lenders, in immediately available funds, such Lender’s Applicable
Percentage of such Borrowing. Upon satisfaction of the applicable conditions set
forth in Section 3.02 (and, if such Borrowing is the initial Borrowing,
Section 3.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Conversions and Continuations. Each Loan initially shall be of the Type and,
in the case of Eurodollar Borrowing, shall have an initial Interest Period as
specified in the applicable Notice of Borrowing. Thereafter, the Borrower may
elect to Convert or Continue any Borrowing as provided in this paragraph. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall, other than for purposes of Section 3.02, be
considered a separate Borrowing. In order to elect to Convert or Continue Loans
under this paragraph, the Borrower shall deliver a Notice of Conversion or
Continuation to the Administrative Agent at its Applicable Lending Office no
later than (i) 11:00 a.m. (New York time) on the date (which shall be a Business
Day) of the requested Conversion in the case of a Conversion of a Eurodollar
Borrowing to a Base Rate Loan or (ii) 11:00 a.m. (New York time) at least three
(3) Business Days in advance of the date (which shall be a Business Day) of the
requested Conversion or Continuation in the case of a Conversion into, or a
Continuation of, a Eurodollar Borrowing. Each such Notice of Conversion or
Continuation shall be by facsimile or telephone confirmed promptly in writing or
by electronic communication (e-mail) receipt of which is confirmed by the
Administrative Agent by facsimile or telephone, in any event, specifying (A) the
requested Conversion or Continuation date (which shall be a Business Day),
(B) the principal amount, Class and Type of the Borrowing to be Converted or
Continued, (C) whether a Conversion or Continuation is requested, and if a
Conversion, into what Type of a Borrowing, and (D) in the case of a Conversion
to, or a Continuation of, a Eurodollar Borrowing, the requested Interest Period.
Promptly after receipt of a Notice of Conversion or Continuation under this
paragraph, the Administrative Agent shall provide each Applicable Lender with a
copy thereof and, in the case of a Conversion to or a Continuation of a
Eurodollar Borrowing, notify each Applicable Lender of the interest rate under
Section 2.07.

(d) Certain Limitations. Notwithstanding anything in paragraphs (a), (b) and
(c) above to the contrary:

(i) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate principal amount not less than
$2,000,000 and in integral multiples of $500,000 in excess thereof; provided
that a Eurodollar Borrowing that results from a Continuation of an outstanding
Eurodollar Borrowing may be in an aggregate principal amount that is equal to
the aggregate principal amount of such outstanding Borrowing. At the time that
each Base Rate Borrowing is made, such Borrowing shall be in an aggregate
principal amount not less than $1,000,000 and in integral multiples of $500,000
in excess thereof.

 

39



--------------------------------------------------------------------------------

(ii) At no time shall there be more than ten (10) Interest Periods applicable to
outstanding Eurodollar Borrowings hereunder.

(iii) If an Event of Default under Section 7.01(e) has occurred and is
continuing, or if any other Event of Default has occurred and is continuing and
the Administrative Agent, at the request of the Majority Lenders, has notified
the Borrower of the election to give effect to this sentence on account of such
other Event of Default, then, in each such case, so long as such Event of
Default, no outstanding Borrowing may be Converted to or Continued as a
Eurodollar Borrowing.

(iv) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing under any Facility (A) the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period or (B) the Administrative Agent is advised by the Majority
Facility Lenders under such Facility that the Eurodollar Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Eurodollar Borrowing for such
Interest Period then, in each case, the Administrative Agent shall give notice
(which may be telephonic) thereof to the Borrower and the Lenders under such
Facility as promptly as practicable and, until the Administrative Agent notifies
the Borrower and the Lenders under such Facility that the circumstances giving
rise to such notice no longer exist, (x) any Notice of Borrowing or Notice of
Continuation and Conversion that requests the Conversion of any Borrowing under
such Facility to, or Continuation of any Borrowing under such Facility as, a
Eurodollar Borrowing shall be ineffective, and such Borrowing shall be Converted
to or Continued as a Base Rate Borrowing, and (y) any Notice of Borrowing
requesting a Eurodollar Borrowing under such Facility shall be treated as a
request for an Base Rate Borrowing.

(v) If in any Notice of Borrowing the Borrower shall fail to select a Type of
Borrowing, then the requested Borrowing shall be a Base Rate Borrowing. If in
any Notice of Borrowing or Notice of Continuation or Conversion no Interest
Period is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. If the Borrower fails to deliver a timely Notice of Conversion or
Continuation with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
Continued as a Eurodollar Borrowing for an additional Interest Period of one
month.

(e) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower (unless the
Administrative Agent otherwise agrees).

 

40



--------------------------------------------------------------------------------

(f) Lender Obligations Several. The failure of any Lender to make the Loan to be
made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, to make its Loan on the date of such Borrowing. No Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

(g) Funding by Lenders; Administrative Agent’s Reliance. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date (or in the case of Base Rate Loans, the proposed time) of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s Applicable Percentage of such Borrowing, the Administrative Agent
may assume that such Lender has made such Applicable Percentage available in
accordance with and at the time required in Section 2.02(b) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its Applicable Percentage of such
Borrowing available to the Administrative Agent, then such Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the Federal Funds
Effective Rate and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to the requested Borrowing. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its Applicable Percentage of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent. A notice of the
Administrative Agent to any Lender or the Borrower with respect to any amount
owing under this paragraph (g) shall be conclusive, absent manifest error.

2.03 Evidence of Indebtedness; Notes. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from the Loans made by such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder. The Administrative Agent shall also
maintain accounts in which it will record (a) the amount of each Loan made
hereunder, the Class and Type thereof and, in the case of Eurodollar Loans, the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (c) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof. The entries
maintained in the accounts maintained pursuant to sentences above shall be
conclusive evidence of the existence and amounts of the Obligations therein
recorded absent manifest error; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms. Any Lender may request that the
Loans owing to such Lender be evidenced by a Note. In such event, the Borrower
shall execute and deliver to such Lender a Note payable to the order of such
Lender and its registered assigns. Thereafter, the Loans evidenced by such Note
and interest thereon

 

41



--------------------------------------------------------------------------------

shall at all times (including after any assignment pursuant to Section 10.06) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 10.06, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced solely in the accounts of such
Lender and the Administrative Agent.

2.04 Fees.

(a) Agency Fees. The Borrower agrees to pay to the Administrative Agent the fees
as separately agreed upon by the Borrower and the Administrative Agent in the
Fee Letter.

(b) Tranche B Loan Original Issue Discount. Notwithstanding anything to the
contrary contained herein (and without affecting any other provisions hereof),
the funded portion of each Tranche B Loan to be made on the Closing Date (i.e.,
the amount advanced to the Borrower on the Closing Date) shall be equal to 96.5%
of the principal amount of such Tranche B Loan (it being agreed, in each case,
that the full principal amount of each such Tranche B Loan shall be the
“initial” principal amount of such Tranche B Loan and deemed outstanding on the
Closing Date and the Borrower shall be obligated to repay 100% of the principal
amount of each such Tranche B Loan as provided hereunder).

(c) Generally. All such fees shall be paid on the dates due, in immediately
available Dollars to the Administrative Agent for distribution, if and as
appropriate, among the Applicable Lenders. Once paid, absent manifest error,
none of these fees shall be refundable under any circumstances.

2.05 Repayment.

(a) Scheduled Amortizations.

(i) The Borrower hereby promises to repay (A) Tranche B Borrowings on the last
day of each March, June, September and December, beginning with December 31,
2013 and ending with the last such day to occur prior to the Tranche B Maturity
Date, in an aggregate principal amount for each such date (as such amount may be
adjusted pursuant to Section 2.05(a)(ii)) equal to 0.25% of the aggregate
principal amount of the Tranche B Borrowings made on the Closing Date and
(B) Loans of any other Class established under Sections 2.16, 2.17 and 2.18 in
such amounts and on such date or dates as shall be specified in the definitive
documentation establishing such Class hereunder.

(ii) Any prepayment of a Borrowing of any Class made pursuant to Section 2.06(b)
shall be applied to the subsequent scheduled repayments of the Borrowings of
such Class as directed by the Borrower. Any prepayment of a Borrowing made
pursuant to Section 2.06(c) shall be applied (A) in the case of Tranche B
Borrowings, first, to reduce the subsequent scheduled repayments thereof on each
scheduled repayment date occurring within twelve (12) months after the date of
such prepayment, in direct order of maturity, unless and until the repayments
due on such scheduled repayment dates have been discharged, and second, to
subsequent scheduled repayments thereof on a ratable basis and (B) in the case
of Borrowings of any other Class established under Sections 2.16, 2.17 and 2.18,
as shall be specified in the definitive documentation establishing such Class
hereunder.

 

42



--------------------------------------------------------------------------------

(iii) Each repayment of Borrowings of any Class made pursuant to Section 2.05(a)
shall be applied to such Borrowing or Borrowings of such Class as shall have
been specified by the Borrower pursuant to a notice to the Administrative Agent.
Each such repayment of a Borrowing shall be applied ratably to the Loans
included in the repaid Borrowing.

(b) Repayment of Maturity. To the extent not previously repaid or prepaid, the
Borrower hereby promises to repay (i) the aggregate principal amount of all
Tranche B Loans on the Tranche B Maturity Date and (ii) the aggregate principal
amount of all Loans of any other Class established under Section 2.16, 2.17 or
2.18 on the Maturity Date applicable thereto.

2.06 Prepayments.

(a) Right to Prepay. Subject to the terms and conditions provided in this
Agreement, including in this Section 2.06, the Borrower may prepay any principal
amount of any Loan.

(b) Optional. Subject to Section 2.06(f) below, the Borrower may elect to
prepay, in whole or in part, any Borrowing after giving prior written notice of
such election by (i) 11:00 a.m. (New York time) at least three (3) Business Days
before such prepayment date, in the case of Eurodollar Borrowings, and
(ii) 11:00 a.m. (New York time) on the date of such prepayment (which shall be a
Business Day), in the case of Base Rate Borrowings, in each case to the
Administrative Agent stating the proposed date and aggregate principal amount of
such prepayment. If any such notice is given, the Administrative Agent shall
give prompt notice thereof to each Applicable Lender, and the Borrower shall
prepay the Loans comprising such Borrowing in whole or ratably in part in an
aggregate principal amount equal to the amount specified in such notice;
provided, however, that each partial prepayment of any Borrowing shall be in an
aggregate principal amount not less than $2,500,000 and in integral multiples of
$500,000 in excess thereof. Notwithstanding the foregoing, any notice given
under this Section 2.06(b) may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent prior to
the specified date of prepayment) if such condition is not satisfied and, if so
revoked, no prepayment on account of such notice shall be required to be made by
the Borrower hereunder.

(c) Mandatory Prepayments of Loans.

(i) Asset Dispositions; Event of Loss.

(A) If the Borrower or any of its Subsidiaries shall at any time or from time to
time make an Asset Disposition or suffer an Event of Loss, then (1) the Borrower
shall promptly notify the Administrative Agent of such Asset Disposition or
Event of Loss (including the amount of the estimated Net Proceeds to be received
by the Borrower and/or any of its Subsidiaries in respect thereof)

 

43



--------------------------------------------------------------------------------

and (2) subject to paragraph (B) below, promptly upon receipt by the Borrower
and/or any of its Subsidiaries of the Net Proceeds of such Asset Disposition or
such Event of Loss, the Borrower shall (except to the extent (x) prior to the
WAPCo Settlement Release Date, the Borrower has deposited all or any portion of
such Net Proceeds in the WAPCo Settlement Account or (y) on and after the WAPCo
Settlement Release Date, the Borrower has delivered a Reinvestment Notice to the
Administrative Agent with respect to all or a portion of such Net Proceeds)
prepay the Borrowings in an aggregate principal amount equal to 100% of such Net
Proceeds (less any portion thereof applied as contemplated by paragraph (B)(2)
or (B)(3) below); provided, however, that if, on the Reinvestment Prepayment
Date in respect of any Reinvestment Event, the Reinvestment Prepayment Amount in
respect of such Reinvestment Event shall exceed zero, the Borrower shall prepay
the Borrowings in an aggregate principal amount equal to such Reinvestment
Prepayment Amount.

(B) Notwithstanding anything in paragraph (A) above to the contrary:

(1) The Net Proceeds received by the Borrower or any Subsidiary in respect of
any Asset Disposition of ABL Facility First Priority Collateral (or any assets
of the Canadian Subsidiaries that are of the same type as the ABL Facility
Priority Collateral), whether in the form of a direct sale, transfer or other
disposition of such ABL Facility First Priority Collateral (or such other
assets) or a sale, transfer or other disposition of Equity Interests in any
Subsidiary owning such ABL Facility First Priority Collateral (or such other
assets), or any Event of Loss involving any ABL Facility First Priority
Collateral (or such other assets), shall not, unless otherwise agreed by the
Borrower, solely to the extent such Net Proceeds are attributable to such ABL
Facility First Priority Collateral (or such other assets) (with such Collateral
and such other assets valued at net book value thereof), be subject to the
requirements set forth in Section 2.06(c)(i)(A).

(2) Until the earlier of January 1, 2015 and the payment in full of all amounts
owed by the Borrower and its Subsidiaries under the WAPCo Settlement (such
earlier date, the “WAPCo Settlement Release Date”), the Net Proceeds received by
the Borrower and/or any of its Subsidiaries in respect of any Asset Disposition
or Event of Loss (excluding any portion of such Net Proceeds referred to in
paragraph (B)(1) above) shall be applied to prepay the Tranche B Borrowings in
accordance with paragraph (A) above or shall be deposited in an Administrative
Agent Account (such Account, the “WAPCo Settlement Account”). Any amount in the
WAPCo Settlement Account may be withdrawn solely to prepay the Tranche B
Borrowings or, if no Default then exists, to pay the obligations of the Borrower
and its Subsidiaries under the WAPCo Settlement. On the WAPCo Settlement Release
Date, the Borrower shall offer in writing pursuant to reasonable procedures to
be established by the Administrative Agent to prepay the Tranche B

 

44



--------------------------------------------------------------------------------

Borrowings in an aggregate amount equal to 100% of the amounts remaining in the
WAPCo Settlement Account. Each Lender shall be deemed to have accepted such
prepayment offer if it has not declined such offer in writing to the
Administrative Agent within five (5) Business Days after receipt thereof, at
which time the Borrower shall prepay the Tranche B Loans of all Lenders that
have accepted such prepayment offer in accordance with such prepayment offer
(ratably among such accepting Lenders). Any amounts remaining in the WAPCo
Settlement Account after the prepayment of Tranche B Loans pursuant to the offer
by the Borrower described in the two preceding sentences shall be available for
reinvestment by the Loan Parties in accordance with Section 2.06(c)(i)(A).

(3) With respect to any Net Proceeds received by the Borrower and/or any of its
Subsidiaries in respect of any Asset Disposition or Event of Loss after the
WAPCo Settlement Release Date (excluding any portion of such Net Proceeds
referred to in paragraph (B)(1) above), in the event the Borrower has delivered
a Reinvestment Notice with respect to all or any portion of such Net Proceeds,
the Borrower shall offer in writing pursuant to reasonable procedures to be
established by the Administrative Agent to prepay the Tranche B Borrowings in an
aggregate principal amount equal to 100% of such Net Proceeds (or such portion
thereof). Each Lender shall be deemed to have accepted such prepayment offer if
it has not declined such offer in writing to the Administrative Agent within
five (5) Business Days after receipt thereof, at which time the Borrower shall
prepay the Tranche B Loans of all Lenders that have accepted such prepayment
offer in accordance with such prepayment offer (ratably among such accepting
Lenders). Any portion of such Net Proceeds remaining after the prepayment of
Tranche B Loans pursuant to the offer by the Borrower described in the two
preceding sentences shall be available for reinvestment by the Loan Parties in
accordance with Section 2.06(c)(i)(A).

(C) Any Net Proceeds with respect to which a Reinvestment Notice shall have been
delivered as described above shall be required, prior to the earlier of (i) the
application thereof to make any Qualified Investment and (ii) the application
thereof to make a prepayment under this paragraph, to be deposited into an
Administrative Agent Account.

(ii) Debt Issuance. Subject to Section 2.06(f), promptly upon the receipt by the
Borrower or any of its Subsidiaries of any Net Debt Proceeds, the Borrower shall
prepay the Borrowings in an aggregate principal amount equal to 100% of such Net
Debt Proceeds.

(iii) Equity Issuance. Promptly upon receipt by the Borrower of any Equity
Issuance Proceeds, the Borrower shall prepay the Borrowings in an aggregate
principal amount equal to no less than 50% of such Equity Issuance Proceeds;
provided, however, that, unless otherwise agreed to by the Borrower, no
prepayment shall be required to be made in respect of a receipt of any Equity
Issuance Proceeds if the Total Leverage Ratio as of the end of the fiscal
quarter most recently ended prior to such receipt is less than 2.25 to 1.00.

 

45



--------------------------------------------------------------------------------

(iv) Excess Cash Flow. Within five (5) Business Days after financial statements
have been delivered pursuant to Section 5.06(a), beginning with the fiscal year
ending December 31, 2014, the Borrower shall prepay the Borrowings in an
aggregate principal amount equal to (x) the ECF Percentage of Excess Cash Flow
for the most recent fiscal year covered by such financial statements less
(y) the aggregate principal amount of any voluntary prepayment of Borrowings
made by the Borrower pursuant to Section 2.06(b) during such fiscal year (or, at
the option of the Borrower, after the end of such fiscal year but prior to the
time by such prepayment (it being understood that any such amount may not be
then applied to reduce the prepayment required to be made under this paragraph
with respect to Excess Cash flow for the next following fiscal year)), excluding
any such voluntary prepayments to the extent financed with the incurrence of
Long-Term Debt; provided that no prepayment shall be required under this
paragraph if, and only to the extent, such prepayment shall not be permitted by
the restrictions set forth in the ABL Documents (so long as such restrictions
are not more adverse to the Lenders than those in effect on the Closing Date),
it being agreed that to the extent any prepayment or a portion thereof is not
made on account of such restrictions, such prepayment or such portion thereof
shall be made immediately upon such restrictions ceasing to prohibit such
prepayment.

(d) Accrued Interest; Effect of Notice. Each prepayment pursuant to this
Section 2.06 shall be accompanied by accrued interest on the amount prepaid to
the date of such prepayment and amounts, if any, required to be paid pursuant to
Section 2.08 as a result of such prepayment being made on such date. Except as
provided in Section 2.06(b), all notices given pursuant to this Section 2.06
shall be irrevocable and binding upon the Borrower.

(e) Application of Payments. Each prepayment of Borrowings made pursuant to
Section 2.06(b) or 2.06(c) shall be applied to such Borrowing or Borrowings of
any Class as shall have been specified by the Borrower pursuant to a notice to
the Administrative Agent; provided that, in the case of any prepayment made
pursuant to Section 2.06(c) at a time when Borrowings of more than one Class are
outstanding, the Borrower shall select Borrowings to be prepaid so that the
aggregate amount of such prepayment is allocated among the Borrowings pro rata
based on the aggregate principal amounts of outstanding Borrowings of each such
Class; provided further that the amounts so allocable to any Facility (other
than the Tranche B Facility) may be applied to Borrowings under other Facilities
if so provided in the definitive documentation establishing such Facility. Each
such prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing.

(f) Call Protection. In the event that, prior to the third (3rd) anniversary of
the Closing Date, the Loan Parties (i) prepay any Tranche B Loans (other than
pursuant to Section 2.06(c)(i), 2.06(c)(iii) or 2.06(c)(iv)) or (ii) effect any
Repricing Amendment (including, for avoidance of doubt, pursuant to
Section 2.18), the Borrower shall pay to the Administrative Agent, for the
ratable account of each of the applicable Lenders, (A) in the case of clause
(i), a prepayment premium equal to the Makewhole Amount or to the percentage set
forth below

 

46



--------------------------------------------------------------------------------

opposite the date of such prepayment of the aggregate principal amount of the
Tranche B Loans so prepaid, as applicable, and (B) in the case of clause (ii), a
fee equal to the Makewhole Amount or to the percentage set forth below opposite
the date of the effectiveness of such Repricing Amendment of the aggregate
principal amount of the Tranche B Loans subject to such Repricing Amendment, as
applicable:

 

Period

  

Premium/Fee

Prior to August 7, 2014    Makewhole Amount August 7, 2014 through August 6,
2015    3.00% August 7, 2015 through August 6, 2016    1.50%

2.07 Interest.

(a) Loans. The Borrower shall pay interest on the unpaid principal amount of
each Loan made by each Lender to it from the date of such Loan until such
principal amount shall be paid in full, at the following rates per annum:

(i) Base Rate Loans. If such Loan is a Base Rate Loan, a rate per annum equal to
the Adjusted Base Rate plus the Applicable Margin for Base Rate Loans of the
applicable Class, payable quarterly in arrears on the last Business Day of each
calendar quarter and on the date such Base Rate Loan shall be paid in full.

(ii) Eurodollar Loans. If such Loan is a Eurodollar Loan, a rate per annum equal
to the Eurodollar Rate for the Interest Period applicable thereto plus the
Applicable Margin for Eurodollar Loans of the applicable Class, payable in
arrears on the last day of such Interest Period, and, in the case of Interest
Periods of greater than three months, on each Business Day which occurs at three
month intervals from the first day of such Interest Period.

(b) Usury Recapture. In the event the rate of interest chargeable under this
Agreement at any time (calculated after giving effect to all items charged which
constitute “interest” under applicable Legal Requirements, including fees and
margin amounts, if applicable) is greater than the Maximum Rate, the unpaid
principal amount of the Loans shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Loans equals the amount of
interest which would have been paid or accrued on the Loans if the stated rates
of interest set forth in this Agreement had at all times been in effect. In the
event, upon payment in full of the Loans, the total amount of interest paid or
accrued under the terms of this Agreement and the Loans is less than the total
amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement had, at all times, been in effect, then the
Borrower shall, to the extent permitted by applicable Legal Requirements, pay
the Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Loans if the Maximum Rate had, at all times, been in effect
and (B) the amount of interest which would have accrued on its Loans if the
rates of interest set forth in this Agreement had at all times been in effect
and (ii) the amount of interest actually paid under this Agreement on its Loans.
In the event the Lenders ever receive, collect or apply as interest any sum in
excess of the Maximum

 

47



--------------------------------------------------------------------------------

Rate, such excess amount shall, to the extent permitted by law, be applied to
the reduction of the principal balance of the Loans, and if no such principal is
then outstanding, such excess or part thereof remaining shall be paid to the
Borrower. In determining whether the interest contracted for, charged, or
received by a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Legal Requirements, (A) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (B) exclude
voluntary prepayments and the effects thereof, and (C) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section 2.07 or (ii) in the case of
any other amount, 2% per annum plus the rate applicable to Base Rate Loans as
provided in Section 2.07(a)(i).

2.08 Breakage Costs.

(a) Funding Losses. In the case of any Borrowing which the related Notice of
Borrowing specifies is to be comprised of Eurodollar Loans, the Borrower hereby
indemnifies, and agrees to indemnify, each Lender against any loss,
out-of-pocket cost, or expense (other than any lost profit) actually incurred by
such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including any such loss, cost, or expense
incurred by reason of the liquidation or redeployment of deposits or other funds
acquired by such Lender to fund the Eurodollar Loan to be made by such Lender as
part of such Borrowing when such Eurodollar Loan, as a result of such failure,
is not made on such date.

(b) Prepayment Losses. If (i) any payment of principal of any Eurodollar Loan is
made other than on the last day of the Interest Period for such Loan as a result
of any payment, prepayment, the acceleration of the maturity of the Obligations
or for any other reason or (ii) the Borrower fails to make a principal or
interest payment with respect to any Eurodollar Loan on the date such payment is
due and payable, the Borrower shall, within ten (10) Business Days of any
written demand sent by the Administrative Agent on behalf of a Lender to the
Borrower, pay to the Administrative Agent for the benefit of such Lender any
amounts determined by such Lender to be required to compensate such Lender for
any additional losses, out of pocket costs, or expenses (other than any
anticipated lost profits) actually incurred or suffered by such Lender as a
result of such payment or nonpayment, including any such loss, cost, or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Loans.

(c) Assignment Losses. If any assignment of a Eurodollar Loan is made other than
on the last day of the Interest Period for such Loan as a result of a request by
the Borrower pursuant to clause (d) of Section 2.14, the Borrower shall, within
ten (10) Business Days of any written demand sent by the Administrative Agent on
behalf of the Lender that is the assignee thereof to the Borrower, pay to the
Administrative Agent for the benefit of such Lender any

 

48



--------------------------------------------------------------------------------

amounts determined by such Lender to be required to compensate such Lender for
any additional losses, out-of-pocket costs, or expenses (other than any
anticipated lost profits) actually incurred by such Lender as a result of such
assignment, including any such loss, cost, or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund or maintain such Loan.

(d) Certificate. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section 2.08 shall be
delivered to the Borrower and the Administrative Agent and shall be conclusive
absent manifest error.

2.09 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) subject any Credit Party to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits or
other liabilities with or in or for the account of, or advances, loans or other
credit extended or participated in by, or any other acquisition of funds by, any
Lender (except any reserve requirement reflected in the Eurocurrency Reserve
Requirement); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender (whether of principal, interest or any other amount) then from
time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

 

49



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.09 for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

(e) Designation of Alternative Applicable Lending Office. Each Lender agrees to
use commercially reasonable efforts (consistent with its respective internal
policies and subject to legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such designation would
avoid the effect of this Section 2.09 or Section 2.11(a), would not subject such
Lender to any unreimbursed cost or expense and would not, in the reasonable
judgment of such Lender be otherwise disadvantageous to such Lender.

2.10 Payments and Computations.

(a) Payment Procedures. The Borrower shall make each payment under this
Agreement prior to the time expressly required hereunder (or, if no such time is
expressly required, not later than 12:00 noon (New York time)) on the day when
due to the Administrative Agent at the Administrative Agent’s Applicable Lending
Office in immediately available funds; provided that payments specified to be
made directly to any Person, including payments pursuant to Sections 2.08, 2.09,
2.11 and 10.04, shall be made directly to the Persons entitled thereto. Each
Loan shall be repaid and each payment of interest thereon shall be paid in
Dollars. All payments shall be made without setoff, deduction, or counterclaim.
The Administrative Agent will, promptly after receipt by it of any payment for
the account of any other Person, and in any event prior to the close of business
on the day any timely payment is made, cause to be distributed like funds to the
appropriate recipient.

(b) Computations. All computations of interest based on the Prime Rate shall be
made by the Administrative Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the Federal Funds
Effective Rate or the Eurodollar Rate and of fees shall be made by the
Administrative Agent, on the basis of a year of 360 days, in each case for the
actual number of days (including the first day, but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate shall be
conclusive and binding for all purposes, absent manifest error.

 

50



--------------------------------------------------------------------------------

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be.

(d) Agent Reliance. Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Effective Rate. A notice of the Administrative Agent
to any Lender or Borrower with respect to any amount owing under this paragraph
(d) shall be conclusive, absent manifest error

2.11 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes except
as required by any Legal Requirement. If any Legal Requirement (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with the relevant
Legal Requirements and, if such Tax is an Indemnified Tax, then the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent and each Lender receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Legal Requirements.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, on or with respect to any payment by
or on account of any obligation of any Loan Party hereunder, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

51



--------------------------------------------------------------------------------

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding Tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Legal Requirements or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by Legal Requirements or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Legal Requirements or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.11(g), with the exception of
Section 2.11(g)(v)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(g) Without limiting the generality of the foregoing, each Lender agrees to
deliver to the Borrower and the Administrative Agent applicable forms,
certificates or documents, including IRS Form W-9 (in the case of a Lender that
is not a Foreign Lender), as may be required under the Code or other Legal
Requirements as a condition to exemption from,

 

52



--------------------------------------------------------------------------------

or reduction of, United States withholding or backup withholding Tax. Each
Foreign Lender shall deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

(i) two duly completed copies of IRS Form W-8BEN or Internal Revenue Service
Form W-8IMY (with applicable attachments) claiming eligibility for benefits of
an income tax treaty to which the United States of America is a party,

(ii) two duly completed copies of IRS Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (x) a certificate
to the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or
(D) conducting a trade or business in the United States of America with which
the relevant payments are effectively connected and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN or Internal Revenue Service Form
W-8IMY (with applicable attachments),

(iv) in the case of a Foreign Lender that is not the beneficial owner of
payments made hereunder or under any other Loan Document (including a
partnership of a participating Lender) (x) an IRS Form W-8IMY on behalf of
itself and (y) the relevant form prescribed in this Section 2.11(g) that would
be required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; or

(v) any other form prescribed by Legal Requirements as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
Legal Requirements to permit the Withholding Agent to determine the withholding
or deduction required to be made.

If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender fails to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by Legal
Requirements and at such time or times reasonably requested by such Withholding
Agent, (A) a certification signed by an authorized officer thereof and (B) other
documentation prescribed by Legal Requirements (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent sufficient for the Withholding
Agent to comply with its obligations under FATCA and to determine whether such
Lender has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment. For purposes of this Section 2.11(g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

53



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.11, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.11 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority other than any such penalties, interest or other
charges resulting from the gross negligence or willful misconduct of the
Administrative Agent or such Lender as determined by a court of competent
jurisdiction in a final and non-appealable judgment) to the Administrative Agent
or such Lender in the event the Administrative Agent or such Lender is required
to repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

(i) Defined Terms. For purposes of this Section 2.11, the term “Legal
Requirements” includes FATCA.

2.12 Sharing of Payments, Etc. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a greater proportion of the aggregate amount
of its Loans and accrued interest thereon or other such obligations than the
proportion received by any other Lenders, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (ii) the provisions of this Section 2.12 shall
not be construed to apply to (x) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement, (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant or (z) payments
made pursuant to a court order. Each Loan Party consents to the foregoing and
agrees,

 

54



--------------------------------------------------------------------------------

to the extent it may effectively do so under Legal Requirements, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Loan
Party in the amount of such participation.

2.13 Applicable Lending Offices. Each Lender may book its Loans at any
Applicable Lending Office selected by such Lender and may change its Applicable
Lending Office from time to time. All terms of this Agreement shall apply to any
such Applicable Lending Office and the Loans shall be deemed held by each Lender
for the benefit of such Applicable Lending Office. Each Lender may, by written
notice to the Administrative Agent and the Borrower designate replacement or
additional Applicable Lending Offices through which Loans will be made by it and
for whose account repayments are to be made.

2.14 Replacement of Lenders. If (a) any Lender requests compensation under
Section 2.09, (b) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.11, (c) any Lender becomes a Defaulting Lender or (d) any Lender has
failed to consent to a proposed amendment, waiver, consent, discharge or
termination that under Section 10.01 requires the consent of all the Lenders (or
all the affected Lenders or all the Lenders of the affected Class) and with
respect to which the Majority Lenders (or, in circumstances where Section 10.01
does not require the consent of the Majority Lenders, the Majority Facility
Lenders of the affected Class) shall have granted their consent, then the
Borrower may, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.06 or pursuant to other
procedures established by the Administrative Agent and the Borrower, which may
include deemed assignment upon the assignee’s receipt of amounts owed to it
under this Agreement), all its interests, rights and obligations under this
Agreement and the other Loan Documents (or, in the case of any such assignment
and delegation resulting from such Lender becoming a Defaulting Lender or from a
failure to provide a consent, all its interests, rights and obligations under
this Agreement and the other Loan Documents as a Lender of a particular Class)
to an Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment and delegation); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, delayed
or conditioned, (ii) such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder as a Lender (or as a Lender
of a particular Class, as applicable), from the assignee or the Borrower,
(iii) in the case of any such assignment and delegation resulting from a claim
for compensation under Section 2.09 or payments required to be made pursuant to
Section 2.11, such assignment will result in a reduction in such compensation or
payments and (iv) in the case of any such assignment and delegation resulting
from the failure to provide a consent, the assignee shall have given such
consent and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation have ceased to
apply.

 

55



--------------------------------------------------------------------------------

2.15 Defaulting Lenders.

(a) Voting. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law, such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement or any other Loan
Document shall be restricted as set forth in Section 10.01.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

2.16 Incremental Facility.

(a) The Borrower and any one or more other Persons that are Lenders or will
become New Lenders may from time to time agree that such Lenders or New Lenders
shall extend term commitments and make term loans thereunder by executing and
delivering to the Administrative Agent an Incremental Facility Activation Notice
specifying (i) the aggregate principal amount of the Incremental Term Loans to
be made thereunder, (ii) the applicable Incremental Facility Closing Date and
(iii) (x) the applicable Incremental Maturity Date, (y) the amortization
schedule for such Incremental Loans and (z) the Applicable Margin for such
Incremental Loans; provided that (A) no Default or Event of Default shall exist
immediately before or after giving effect to the making of such Incremental
Loans, (B) on a pro forma basis after giving effect to the incurrence of such
Incremental Loans (after giving effect to other permitted pro forma adjustment
events and any permanent repayment of Debt after the beginning of the relevant
determination period but prior to or simultaneous with such Borrowing), (1) the
Borrower shall be in compliance with the financial covenant set forth in
Section 6.15 and (2) the Total Leverage Ratio shall be 2.50 to 1.00 or less, in
each case recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements shall have been (or shall
have been required to be) delivered pursuant to Section 5.06, (C) each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (provided that if
any representation or warranty is by its terms qualified by materiality, such
representation shall be true and correct in all respects) immediately prior to,
and after giving effect to, the incurrence of such Incremental Loans on and as
of the date that such Incremental Term Loans are made, except in the case of any
such representation and warranty that specifically relates to an earlier date,
in which case such representation and warranty shall be so true and correct on
and as of such earlier date, (D) the maturity date and weighted average life to
maturity of such Incremental Loans shall be no earlier than the maturity date
and the remaining weighted average life to maturity, respectively, of the
Tranche B Loans, (E) the interest rates, amortization schedule and prepayment
premiums,

 

56



--------------------------------------------------------------------------------

if any, applicable to any Incremental Facility shall be determined by the
Borrower and the Lenders thereunder, provided that if the total yield (as
reasonably calculated by the Administrative Agent for both such Incremental
Loans and the Tranche B Loans, including the upfront fees, any interest rate
floors and any OID (as defined below), but not any arrangement, structuring,
commitment or other fees payable in connection therewith that are not shared
with all Lenders providing such Loans) in respect of such Incremental Loans
exceeds by more than 0.50% the total yield for the existing Tranche B Loans (it
being understood that any such increase may take the form of original issue
discount (“OID”), with OID being equated to the interest rates in a manner
determined by the Administrative Agent based on an assumed four-year life to
maturity), the Applicable Margin for the Tranche B Loans and prepayment
premiums, if any, shall be increased so that the total yield in respect of such
Incremental Loans is no more than 0.50% higher than the total yield for the
existing Tranche B Loans, provided further that if the total yield for the
existing Tranche B Loans is increased pursuant to the immediately foregoing
proviso as the result of any interest rate floor applicable to any Incremental
Facility, such increase shall be effected solely through the implementation or,
if applicable, increase, of an interest rate floor applicable to the existing
Tranche B Loans, (F) for purposes of mandatory prepayments, such Incremental
Loans shall be treated substantially the same as (or, to the extent set forth in
the relevant Incremental Facility Activation Notice, less favorably than) the
Tranche B Loans and (G) any Incremental Facility shall be on terms and
conditions to be determined by the Borrower and the applicable Incremental
Lenders, provided that, to the extent such terms and conditions are not
consistent with the Tranche B Term Loan Facility (except to the extent permitted
above), such terms and conditions shall be reasonably satisfactory to the
Administrative Agent (it being understood and agreed, however, that the terms
and conditions applicable to any Incremental Facility may provide for additional
or different covenants or other provisions that are agreed between the Borrower
and the Lenders under such Incremental Facility and applicable only during
periods after the then latest Maturity Date that is in effect on the date such
Incremental Facility is issued, incurred or obtained or the date on which all
then existing Loans are paid in full). Notwithstanding the foregoing,
(i) without the consent of the Majority Lenders, the aggregate principal amount
of Incremental Loans shall not exceed $50,000,000 and (ii) without the consent
of the Administrative Agent, (x) each increase effected pursuant to this
paragraph shall be in a minimum amount of at least $10,000,000 and (y) no more
than three Incremental Facility Closing Dates may be selected by the Borrower
after the Closing Date. No Lender shall have any obligation to participate in
any increase described in this paragraph unless it agrees to do so in its sole
discretion.

(b) Any New Lender which elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.16(a) shall execute a New
Lender Supplement, whereupon such bank, financial institution or other entity
shall become a Lender for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the benefits of this
Agreement.

(c) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Incremental Facility Closing Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Loans evidenced thereby.
The Administrative Agent and the Borrower may, without the consent of any Lender
other than the applicable Incremental Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or

 

57



--------------------------------------------------------------------------------

appropriate, in the opinion of the Administrative Agent and the Borrower, to
give effect to the provisions of any Incremental Facility Activation Notice and
of this Section 2.16, including any amendments necessary to treat the applicable
Loans and/or Commitments of the Incremental Lenders as the same or a new “Class”
or “Facility” of loans and/or commitments hereunder. The Administrative Agent
and the Lenders hereby agree that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to any of the transactions effected pursuant to this Section 2.16.

2.17 Loan Modification Offers.

(a) Notwithstanding anything to the contrary in this Agreement, the Borrower may
on one or more occasions, by written notice to the Administrative Agent, make
one or more offers (each, a “Loan Modification Offer”) to all the Lenders of one
or more Classes (each Class subject to such a Loan Modification Offer, an
“Affected Class”) to effect one or more Permitted Amendments relating to such
Affected Class pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower. Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective.
Permitted Amendments shall become effective only with respect to the Loans and
Commitments of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender’s Assumption has been made;
provided that the no Permitted Amendment relating to any Tranche B Loan shall
become effective unless the aggregate principal amount of the Loans of the
Accepting Lenders subject to the Permitted Amendment is greater than $10,000,000
or, if less, the aggregate principal amount of the Affected Class outstanding at
the time of the Loan Modification Offer.

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Borrower, each applicable Accepting
Lender and the Administrative Agent; provided that no Permitted Amendment shall
become effective unless the Borrower shall have delivered to the Administrative
Agent such legal opinions, board resolutions, secretary’s certificates,
officer’s certificates and other documents as shall be reasonably requested by
the Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement. Each Loan Modification Agreement may, without the consent of any
Lender other than the applicable Accepting Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent and the Borrower, to give effect to
the provisions of this Section 2.17, including any amendments necessary to treat
the applicable Loans and/or Commitments of the Accepting Lenders as a new
“Class” or “Facility” of loans and/or commitments hereunder. The Administrative
Agent and the Lenders hereby acknowledge that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement are not intended to apply to the transactions effected pursuant to
this Section 2.17.

 

58



--------------------------------------------------------------------------------

2.18 Replacement Facilities.

(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to replace all or a portion of the Loans under any Class with one or
more additional tranches of term loans under this Agreement (the “Replacement
Loans”; each such replacement facility, a “Replacement Facility”); provided that
(i) at the time of each such request and upon the effectiveness of each
Replacement Facility Amendment, no Default or Event of Default has occurred and
is continuing or shall result therefrom, (ii) on a pro forma basis after giving
effect to the incurrence of such Replacement Loans (after giving effect to other
permitted pro forma adjustment events and any permanent repayment of Debt after
the beginning of the relevant determination period but prior to or simultaneous
with such Borrowing), the Borrower shall be in compliance with the financial
covenants set forth in Sections 6.15 and 6.16 recomputed as of the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements shall have been (or shall have been required to be) delivered
pursuant to Section 5.06 and (iii) each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (provided that if any representation or
warranty is by its terms qualified by materiality, such representation shall be
true and correct in all respects) immediately prior to, and after giving effect
to, the incurrence of such Replacement Loans on and as of the date that such
Replacement Loans are made, except in the case of any such representation and
warranty that specifically relates to an earlier date, in which case such
representation and warranty shall be so true and correct on and as of such
earlier date. Each tranche of Replacement Loans shall be in an integral multiple
of $10,000,000 and be in an aggregate principal amount that is not less than
$50,000,000 (or such lesser minimum amount approved by the Administrative Agent)
and shall not exceed the principal amount of the Loans being replaced (plus the
amount of fees, expenses and original issue discount incurred in connection with
such Replacement Loans). The proceeds of any Replacement Loans shall be applied
only to prepay the Loans of the Class which such Replacement Loans are
replacing.

(b) Any Replacement Loans (i) shall rank pari passu in right of payment
(provided the Borrower may make optional prepayments of the Loans as set forth
in Section 2.06(b)) and security with the Obligations in respect of the other
Loans pursuant to the relevant Replacement Facility Amendment (which shall be
reasonably satisfactory to the Administrative Agent), (ii) for purposes of
mandatory prepayments, shall be treated substantially the same as (or, to the
extent set forth in the relevant Replacement Facility Amendment, less favorably
than) the Loans being replaced and (iii) other than amortization, maturity date
and pricing (interest rate, fees, funding discounts and prepayment premiums) (as
set forth in the relevant Replacement Facility Amendment) shall have the same
terms (or, to the extent set forth in the relevant Replacement Facility
Amendment, less favorable terms or more favorable terms (if such more favorable
terms benefit all Lenders)) as the Loans being replaced, or such other terms as
are reasonably satisfactory to the Administrative Agent and the Borrower,
provided that (A) any Replacement Loans shall not have a final maturity date
earlier than the date which is 91 days after the final scheduled maturity date
of the Loans being replaced, (B) any Replacement Loans shall not have a weighted
average life to maturity that is less than 91 days later than the remaining
weighted average life to maturity of the then remaining Loans under the
applicable Class, (C) principal of and interest on any Loans being replaced with
Replacement Loans shall be paid in full on the Replacement Facility Closing Date
for the applicable Replacement Loans and (D) the Loans of each Lender under the
replaced Class shall be prepaid ratably. In addition,

 

59



--------------------------------------------------------------------------------

the terms and conditions applicable to any Replacement Facility may provide for
additional or different covenants or other provisions that are agreed between
the Borrower and the Lenders under such Replacement Facility and applicable only
during periods after the then latest Maturity Date that is in effect on the date
such Replacement Facility is issued, incurred or obtained or the date on which
all non-refinanced Obligations (excluding Obligations in respect of any Hedging
Arrangements and contingent reimbursement and indemnification obligations, in
each case, which are not due and payable) are paid in full.

(c) Any New Lender which elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.18(a) shall execute a New
Lender Supplement, whereupon such New Lender shall become a Lender for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.

(d) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Replacement Loans. Each
Replacement Facility shall become effective pursuant to an amendment (each, a
“Replacement Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, the Lenders (including any New
Lenders) providing the Replacement Loans and the Administrative Agent. No
Replacement Facility Amendment shall require the consent of any Lenders or any
other Person other than the Borrower, the Administrative Agent and the Lenders
party to such Replacement Facility Amendment. No Lender shall be obligated to
provide any Replacement Loans, unless it so agrees. Commitments in respect of
any Replacement Loans shall become Commitments under this Agreement. A
Replacement Facility Amendment may, without the consent of any other Lenders or
any other Person, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section (including to provide for
class voting provisions applicable to the Lenders providing the applicable
Replacement Loans on terms comparable to the provisions of Section 9.2(b)). The
effectiveness of any Replacement Facility Amendment shall, unless otherwise
agreed to by the Administrative Agent and the Lenders party thereto, be subject
to the satisfaction or waiver on the date thereof (each, a “Replacement Facility
Closing Date”) of each of the conditions set forth in Section 2.18(a). To the
extent reasonably requested by the Administrative Agent, the effectiveness of a
Replacement Facility Amendment may be conditioned on the Administrative Agent’s
receipt of customary legal opinions with respect thereto, board resolutions and
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Closing Date under Article III, with respect to the Borrower
and the other Loan Parties. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to any of the
transactions effected pursuant to this Section 2.18.

ARTICLE III

CONDITIONS OF LENDING

3.01 Initial Loans. The agreement of each Tranche B Lender to make the Tranche B
Loans requested to be made by it is subject to the satisfaction, prior to or
concurrently with the making of such Loans on the Closing Date, of the following
conditions precedent, provided that the requirements of this Section 3.01 shall
not apply to matters referred to in Section 5.13:

 

60



--------------------------------------------------------------------------------

(a) Documentation. The Administrative Agent shall have executed a counterpart of
this Agreement and shall have received the following:

(i) executed counterparts of this Agreement from (A) the Borrower and each other
Loan Party and (B) each of the Lenders;

(ii) executed counterparts of the Intercreditor Agreement from each of the
parties thereto;

(iii) executed counterparts of each of the Security Documents to be executed and
delivered on the Closing Date from each of the parties thereto;

(iv) a certificate dated the Closing Date from a Responsible Officer of the
Borrower stating that all representations and warranties of the Loan Parties set
forth in Article IV are true and correct as of the Closing Date in all material
respects (provided that to the extent any representation and warranty is
qualified as to “Material Adverse Effect” or otherwise as to “materiality”, such
representation and warranty shall be true and correct in all respects);

(v) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the Organizational Documents of such Loan Party, including all
amendments thereto, as in effect on the Closing Date and at all times since a
date prior to the date of the resolutions described in clause (B) below,
certified by the Secretary of State (or equivalent Governmental Authority) of
the state of its organization, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors (or Persons
performing similar functions) of such Loan Party authorizing the Transactions to
be entered into by such Loan Party and that such resolutions have not been
modified, rescinded or amended and are in full force and effect and (C) as to
the incumbency and specimen signature of each officer executing any Loan
Document or Notices of Borrowing;

(vi) a certificate of another officer of each Loan Party dated the Closing Date
and certifying as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (v) above;

(vii) certificates from the appropriate Governmental Authority certifying as to
the good standing, existence and authority of each Loan Party in the
jurisdiction of its incorporation or formation;

(viii) a certificate from a Financial Officer of the Borrower dated the Closing
Date and addressed to the Administrative Agent and each of the Lenders party
hereto, which shall be in form and in substance reasonably satisfactory to the
Administrative Agent, certifying that the Borrower and its Subsidiaries, taken
as a whole, after giving effect to the Loans contemplated to be made under this
Agreement on the Closing Date and the other transactions contemplated hereby and
thereby, are Solvent;

 

61



--------------------------------------------------------------------------------

(ix) an opinion reasonably acceptable to the Administrative Agent, dated the
Closing Date, of Cravath, Swaine & Moore LLP, special counsel to the Loan
Parties;

(x) opinions reasonably acceptable to the Administrative Agent, in each case
dated the Closing Date, from local counsel located in each of Delaware, Texas,
Oklahoma, Louisiana, Pennsylvania and Vermont;

(xi) the Perfection Certificate, dated as of the Closing Date and executed by a
Responsible Officer of the Borrower;

(xii) (A) a “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to any Mortgaged Property that is improved
with one or more buildings and (B) in the event any such Mortgaged Property is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area, (1) a notice about special
flood hazard area status and flood disaster assistance, duly executed by the
applicable Loan Party and (2) evidence of flood insurance, with a financially
sound and reputable insurer, naming the Administrative Agent as mortgagee and
loss payee, in an amount and otherwise in form and substance reasonably
satisfactory to the Administrative Agent and evidence of the payment of premiums
in respect thereof in form and substance reasonably satisfactory to the
Administrative Agent; and

(xiii) executed copies of the definitive ABL Documents, which documents shall be
reasonably satisfactory in form and substance to the Administrative Agent.

(b) Financial Statements. The Administrative Agent shall have received true and
complete copies of (i) the Audited Financial Statements, (ii) the Interim
Financial Statements, (iii) the Pro Forma Balance Sheet and (iv) the
Projections.

(c) Patriot Act Disclosures. No later than five (5) Business Days prior to the
Closing Date, the Administrative Agent, on behalf of itself and the Lenders
party hereto, shall have received all documentation and other information that
the Administrative Agent or any such Lender shall have requested in order to
comply with its obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case to the
extent such documentation and other information shall have been requested ten
(10) Business Days in advance of such date.

(d) Payment of Fees and Expenses. The Lenders and the Administrative Agent shall
have received all fees required to be paid, and all expenses for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel), on or before the Closing Date. All such amounts will be paid with
proceeds of Loans made on the Closing Date and will be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Closing Date.

 

62



--------------------------------------------------------------------------------

(e) Lien Searches. If requested by the Administrative Agent, the Administrative
Agent shall have received the results of a recent Lien search with respect to
each Loan Party, and such search shall reveal no Liens on any of the assets of
the Loan Parties except for Liens permitted by Section 6.01 or discharged on or
prior to the Closing Date pursuant to documentation satisfactory to the
Administrative Agent.

(f) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the Equity Interests pledged
pursuant to the Security Documents, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof, and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Documents endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(g) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.01), shall be in proper form
for filing, registration or recordation.

(h) ABL Facility. The ABL Credit Agreement shall have become effective with at
least $150,000,000 of commitments thereunder.

(i) Existing Credit Facility. Prior to or concurrently with the Closing Date,
all amounts outstanding under the Existing Credit Facility shall have been
repaid in full and the commitments thereunder shall have been terminated and all
Liens securing such Debt shall have been terminated, on terms and conditions
reasonably satisfactory to the Administrative Agent.

3.02 Conditions Precedent to each Loan. The obligation of the Lenders to make
any Loan shall be subject to the following conditions precedent:

(a) Representations and Warranties. The representations and warranties of the
Loan Parties contained in Article IV and in each other Loan Document shall be
true and correct in all material respects (provided that to the extent any
representation and warranty is qualified as to “Material Adverse Effect” or
otherwise as to “materiality”, such representation and warranty shall be true
and correct in all respects) on and as of the date of the making of such Loans,
both before and after giving effect thereto, except to the extent any such
representation and warranty relates to an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
(provided that to the extent any such representation and warranty is qualified
as to “Material Adverse Effect” or otherwise as to “materiality”, such
representation and warranty shall be true and correct in all respects) as of
such earlier date; and

(b) No Default. No Default shall have occurred and be continuing or would result
from the making of such Loans.

 

63



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Loan Party jointly and severally represents and warrants as of the Closing
Date, and as of each other date that any Loan is made hereunder, as follows:

4.01 Existence. Each of the Borrower and its Subsidiaries is duly organized,
validly existing, and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
incorporation or formation and in good standing and qualified to do business in
each jurisdiction where its ownership or lease of property or conduct of its
business requires such qualification and where a failure to be in good standing
and so qualified could reasonably be expected to have a Material Adverse Effect.

4.02 Power and Authority. Each of the Loan Parties has the requisite
organizational power and authority to (a) own its assets and carry on its
business and (b) execute, deliver and perform the Loan Documents to which it is
a party and to consummate the Transactions. Each of the Loan Parties has all
requisite governmental licenses, authorizations, consents and approvals to own
its assets and carry on its business, except where the failure to obtain any
such licenses, authorizations, consents and appraisals could not, individually
or in the aggregate, reasonably be expected to have Material Adverse Effect.

4.03 No Contravention. The execution, delivery, and performance by each Loan
Party of this Agreement and the other Loan Documents to which it is a party and
the consummation of the Transactions (a) have been duly authorized by all
necessary organizational action on the part of such Loan Party, (b) do not and
will not (i) contravene the terms of such Loan Party’s Organizational Documents,
(ii) violate any Legal Requirement, or (iii) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than any Lien
created under the Loan Documents and Liens created under the ABL Documents)
under, (A) the provisions of any indenture, instrument or agreement to which
such Loan Party is a party or by which it or its property is bound or (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Loan Party or its property is subject, except, in the case
of clauses (b)(ii) and (b)(iii) above, to the extent any of the foregoing could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

4.04 Authorizations and Approvals. No authorization, approval, consent,
exemption, or other action by, or notice to or filing with, any Governmental
Authority is necessary or required on the part of any Loan Party in connection
with the execution, delivery and performance by any Loan Party of this Agreement
or the other Loan Documents to which it is a party or the consummation of the
transactions contemplated hereby or thereby, except (a) such as have been
obtained or made and are in full force and effect, (b) filings necessary to
perfect (or maintain perfection of) Liens created under the Loan Documents and
(c) actions by, and notices to or filings with, Governmental Authorities
(including the SEC) that may be required in the ordinary course of business from
time to time or that may be required to comply with the express requirements of
the Loan Documents (including to release existing Liens on the Collateral or to
comply with requirements to perfect, and/or maintain the perfection of, Liens
created under the Loan Documents).

 

64



--------------------------------------------------------------------------------

4.05 Enforceable Obligations. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is a party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by any applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium, or similar law affecting creditors’ rights generally or
general principles of equity.

4.06 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as of the date of the
balance sheet included therein and the results of operations of the Borrower and
its Subsidiaries for the period covered thereby in accordance with GAAP, and
(iii) to the extent required by GAAP, disclose all material Debt and other
liabilities (contingent or otherwise), including liabilities for Taxes, of the
Borrower and its Subsidiaries as of the date thereof.

(b) The Interim Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as of the date of the
balance sheet included therein and the results of operations of the Borrower and
its Subsidiaries for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to year-end audit adjustments.

(c) The unaudited pro forma condensed consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as of March 31, 2013 (the “Pro Forma Balance
Sheet”), copies of which have heretofore been made available to each Lender,
have been prepared giving effect (as if such events had occurred on such date)
to (i) the Loans and Permitted ABL Debt to be incurred on the Closing Date and
the use of proceeds thereof and (ii) the payment of fees and expenses in
connection with the foregoing. The Pro Forma Balance Sheet has been prepared
based on the best information available to the Borrower as of the date of
delivery thereof, and present fairly, in all material respects, on a pro forma
basis the estimated financial position of Borrower and its consolidated
Subsidiaries as of March 31, 2013, assuming that the events specified in the
preceding sentence had actually occurred at such date.

(d) Since December 31, 2012, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a material adverse effect on the business, results of operations,
properties or condition (financial or otherwise) of the Borrower and its
Subsidiaries, take as a whole, except to the extent any such event or
circumstance is disclosed in public filings made by the Borrower with the SEC
since such date but prior to the Closing Date (in each case, including any such
disclosure in respect of the nature, magnitude or consequences of such change or
event, but excluding any disclosures set forth in the risk factor section or any
other section of any such filing to the extent they are cautionary, predictive
or forward-looking in nature).

 

65



--------------------------------------------------------------------------------

4.07 True and Complete Disclosure. Each Loan Party has disclosed to the
Administrative Agent and the Lenders all material agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it (other than matters of general
economic or industry nature or otherwise not specific to the Borrower and its
Subsidiaries), that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of (a) any written or
formally presented information (other than the Projections and information of
general economic or industry nature) furnished by or on behalf of any Loan Party
to the Administrative Agent or any Lender in connection with the negotiation of
any Loan Document or (b) any report, financial statement or other written or
formally presented information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender pursuant to the Loan Documents, when
taken as a whole and as modified or supplemented by other information so
furnished, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were, are or will be made, not misleading;
provided that, with respect to projected financial information (including the
Projections and any projections delivered pursuant to Section 5.06(d)), the Loan
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time made (it being understood
that actual results may vary materially from the projected financial
information).

4.08 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Responsible Officer of a Loan Party,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, against the Borrower or any of its Subsidiaries or
against any of its or their properties or revenues that (a) pertain to this
Agreement, any other Loan Document or any of the Transactions or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

4.09 Compliance with Laws.

(a) None of the Borrower, any of its Subsidiaries or any of their respective
material properties is in violation of, nor will the continued operation of
their material properties as currently conducted violate, any Legal Requirement
(including any Environmental Law) or is in default with respect to any judgment,
writ, injunction, decree or order of any Governmental Authority, in either case
where such violation or default could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) None of the Borrower or any of its Subsidiaries is in violation of the FCPA,
the Currency and Foreign Transactions Reporting Act of 1970 or any related or
similar rules or regulations issued, administered or enforced by any
Governmental Authority that are applicable to it, or any Anti-Corruption Laws,
and, to the knowledge of the Loan Parties, no director, officer or employee of
the Borrower or any of its Subsidiaries is subject to any United States
sanctions administered by OFAC, in each case where such violation or sanctions
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(c) The Borrower and its Subsidiaries have instituted and maintain policies and
procedures designed to promote and achieve compliance in all material respects
with Anti-Corruption Laws.

 

66



--------------------------------------------------------------------------------

(d) Neither the Borrower or any of its Subsidiaries, nor, to the knowledge of
the Borrower or any of its Subsidiaries, any of their respective directors,
officers and employees, (i) is a Designated Person, (ii) in the case of the
Borrower and its Subsidiaries, is a Person that is owned or controlled by a
Designated Person, (iii) in the case of the Borrower and its Subsidiaries, is
located, organized or resident in a Sanctioned Country or (iv) in the case of
the Borrower and its Subsidiaries, has directly or indirectly engaged in, or is
now directly or indirectly engaged in, any dealings or transactions (A) with any
Designated Person, (B) in any Sanctioned Country or (C) otherwise in violation
of Sanctions.

4.10 No Default. None of the Borrower or any of its Subsidiaries has violated or
defaulted under any agreement or instrument to which it is a party, where such
violation or default has resulted in, or could, individually or in the
aggregate, reasonably be expected to have, a Material Adverse Effect. No Default
has occurred and is continuing.

4.11 Subsidiaries; Corporate Structure. Schedule 4.11 sets forth, as of the
Closing Date, (i) a list of all Subsidiaries of the Borrower and, as to each
such Subsidiary, the jurisdiction of formation and the outstanding Equity
Interests therein and the percentage of each class of such Equity Interests
owned by the Borrower and its Subsidiaries, and (ii) an indication of such
Subsidiaries of the Borrower that are Guarantors. The Equity Interests indicated
as owned (or to be owned) by the Borrower and its Subsidiaries on Schedule 4.11
are fully paid and non-assessable, to the extent such concept is applicable
thereto.

4.12 Condition of Properties.

(a) Each of the Borrower and its Subsidiaries has good and marketable title in
fee simple to, or valid leasehold interests in, all real property material to
the conduct of its business, except for such minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes and except for Permitted
Liens.

(b) Each of the Borrower and its Subsidiaries has complied with all obligations
under all material leases with respect to real property to which it is a party,
all such leases are in full force and effect and the Borrower or such Subsidiary
enjoys peaceful and undisturbed possession under all such leases, in each case
except to the extent any failure of any of the foregoing could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

4.13 Environmental Condition. Except as set forth on Schedule 4.13 and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:

(a) The Borrower and its Subsidiaries (i) have obtained all Environmental
Permits necessary for the ownership and operation of their respective properties
and the conduct of their respective businesses as currently conducted; (ii) have
been and are in compliance with all terms and conditions of such Environmental
Permits and with all other requirements of applicable Environmental Laws;
(iii) have not received written notice alleging that the Borrower or any of its
Subsidiaries is in violation of any Environmental Law or Environmental Permit;
and (iv) are not subject to any actual or, to their knowledge, contingent
Environmental Claim.

 

67



--------------------------------------------------------------------------------

(b) None of the present or, during the period of ownership and operation by the
Borrower or its Subsidiaries, previously owned or operated properties of the
Borrower or any of its present or former Subsidiaries, wherever located, (i) has
been placed on or, to their knowledge, proposed to be placed on the National
Priorities List, CERCLIS, or their state or local analogs, nor has the Borrower
or any of its Subsidiaries been otherwise notified in writing of the
designation, listing or identification of any property of the Borrower or any of
its Subsidiaries as a potential site requiring removal, remediation, cleanup,
closure, restoration, reclamation, or other response activity (“Response”) under
any Environmental Laws (except as such activities may be required by permit
conditions); or (ii) has been the site of any Release of Hazardous Material from
present or past operations which has caused at the site or at any third party
site any condition that has resulted in or could reasonably be expected to
result in a requirement pursuant to applicable Environmental Law for Response by
the Borrower or any of its Subsidiaries; and none of the Borrower or any of its
Subsidiaries has generated or transported or has caused to be generated or
transported Hazardous Material to any third party site that could reasonably be
expected to result in a requirement pursuant to applicable Environmental Law for
Response by the Borrower or any of its Subsidiaries.

4.14 Insurance.

(a) Schedule 4.14 sets forth a true and complete list of all insurance
maintained by the Borrower and its Subsidiaries as of the Closing Date. As of
the Closing Date, such insurance is in full force and effect and all premiums
have been duly paid.

(b) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower or any of its Subsidiaries, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower and
its Subsidiaries operate; provided that the Borrower and its Subsidiaries may
self-insure up to the same extent as such other companies.

4.15 Taxes. In accordance with the tax laws, regulations, official
pronouncements and practices of each tax jurisdiction, the Borrower and each of
its Subsidiaries have filed or are in the process of filing all Federal, state
and other tax returns and reports required to be filed, and have paid or will
pay, before the same shall become in default, all Federal, state and other
Taxes, except (a) those which are being contested or extended in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or (b) where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no proposed tax assessment against the Borrower or any
Subsidiary thereof that could reasonably be expected to have a Material Adverse
Effect.

 

68



--------------------------------------------------------------------------------

4.16 ERISA Compliance.

(a) The Borrower and its ERISA Affiliates are in compliance in all material
respects with the applicable provisions of ERISA and the Code and the
regulations and other Legal Requirements published thereunder.

(b) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination or may rely upon an opinion letter for a
prototype plan letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would reasonably be
expected to prevent, or cause the loss of, such qualification. The Borrower and
each ERISA Affiliate have made all required contributions to each Pension Plan
subject to Section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Pension Plan, except as could not reasonably be
expected to result in a material liability of the Borrower or any of its ERISA
Affiliates.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in material liability of the Borrower or any of its ERISA
Affiliates; (ii) no Pension Plan had any Unfunded Pension Liability as of the
last annual valuation date applicable thereto, except as could not reasonably be
expected to result in a material liability of the Borrower or any of its ERISA
Affiliates; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any material liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any material liability (and no event
has occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such material liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except as could not reasonably be expected to result in a
material liability of the Borrower or any of its ERISA Affiliates.

(d) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, with respect to each scheme or
arrangement mandated by a government other than the United States (a “Foreign
Government Scheme or Arrangement”) and with respect to each employee benefit
plan maintained or contributed to by any Loan Party or any Subsidiary of any
Loan Party that is not subject to United States law (a “Foreign Plan”):

(i) any employer contributions and, to the knowledge of each Loan Party, any
employee contributions, in each case required by law or by the terms of any
Foreign Government Scheme or Arrangement or any Foreign Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices;

 

69



--------------------------------------------------------------------------------

(ii) the fair market value of the assets of each Foreign Plan required by law to
be funded, the liability of each insurer for any Foreign Plan funded through
insurance or the book reserve established for any Foreign Plan, together with
any accrued contributions, is sufficient to procure or provide for the accrued
benefit obligations, as of the Closing Date, with respect to all current and
former participants in such Foreign Plan according to the actuarial assumptions
and valuations most recently used to account for such obligations in accordance
with applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and, to
the knowledge of the Loan Parties, has been maintained in good standing with
applicable regulatory authorities.

4.17 Security Interests.

(a) The Security Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Security Agreement) and,
when financing statements in appropriate form are filed in the applicable filing
offices under the applicable UCC, the Administrative Agent shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such portion of such Collateral in which a security
interest may be perfected by the filing of a financing statement under the
applicable UCC, in each case prior in right to any other Lien, other than,
subject to the Intercreditor Agreement, Permitted Liens.

(b) The Intellectual Property Security Agreements are effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Intellectual Property Security Agreements) and, when financing statements in
appropriate form are filed in the applicable filing offices under the applicable
UCC and the Intellectual Property Security Agreement are recorded with the
United States Patent and Trademark Office or the United States Copyright Office,
the Administrative Agent shall have fully perfected Liens on, and security
interest in, all right, title and interest of the grantors thereunder in such
portion of such Collateral in which a security interest may be perfected by the
recordation of the Intellectual Property Security Agreements with such Offices,
in each case prior in right to any other Lien, other than, subject to the
Intercreditor Agreement, Permitted Liens that have priority as matter of Legal
Requirement (it being understood that subsequent recordings in the United States
Patent and Trademark Office or the United States Copyright Office may be
necessary to perfect a security interest in such Collateral acquired by the Loan
Parties after the Closing Date).

(c) When Collateral (to the extent such Collateral constitutes an instrument or
certificated security under the applicable UCC) is delivered to the
Administrative Agent and financing statements in appropriate form are filed in
the applicable filing offices under the applicable UCC, the Administrative Agent
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the pledgors thereunder in such Collateral, in each case prior
in right to any other Lien, other than the Permitted Liens that have priority as
matter of Legal Requirement.

 

70



--------------------------------------------------------------------------------

(d) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will be effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable Lien in the
Mortgaged Property subject thereto and, when appropriate filings or
registrations are made as specified in such Mortgage, the Administrative Agent
shall have a fully perfected Lien on all right, title and interest of the
mortgagor thereunder in such Mortgaged Property, prior in right to any other
Lien, other than, subject to the Intercreditor Agreement, Permitted Liens that
have priority as matter of Legal Requirement.

(e) When Account Control Agreements are entered into by the Administrative Agent
(or, so long as the Intercreditor Agreement is in effect and the ABL
Representative is acting as agent for the Administrative Agent pursuant thereto
for purposes of establishing control (as such term is defined in Section 9-104
of Article 9 of the UCC) over such Collateral, the ABL Representative), the
Administrative Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in deposit accounts and securities accounts subject thereto
and, subject to Section 9-315 of the applicable UCC, the proceeds thereof, as
security for the Obligations, in each case to the extent security interests in
such Collateral can be perfected by the execution of Deposit Account Control
Agreements and prior in right to any other Liens, other than, subject to the
Intercreditor Agreement, Permitted Liens that have priority as matter of Legal
Requirement.

4.18 Labor Relations. There (a) is no unfair labor practice complaint pending
against the Borrower or any of its Subsidiaries or, to the knowledge of any
Responsible Officer of the Borrower, threatened against any of them, before the
National Labor Relations Board, (b) is no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement pending against the
Borrower or any of its Subsidiaries or, to the knowledge of any Responsible
Officer of the Borrower, threatened against any of them before the National
Labor Relations Board, and (c) are no strikes, lockouts, slowdowns or stoppage
against the Borrower or any of its Subsidiaries pending or, to the knowledge of
any Responsible Officer of the Borrower, threatened, in each case where any of
the foregoing could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect. The hours worked by and payments made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable federal, state, provincial,
local or foreign law dealing with such matters, except where such violation,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. All payments due from the Borrower or any Subsidiary,
or for which any claim may be made against the Borrower or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Borrower or such
Subsidiary, except where the failure to do the same, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The consummation of the transactions contemplated hereby will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Borrower or any of
its Subsidiaries is a party.

4.19 Intellectual Property. The Borrower and each of its Subsidiaries own or are
licensed or otherwise have full legal right to use all of the patents,
trademarks, service marks, trade names, copyrights, franchises, authorizations
and other rights that are reasonably necessary for the operation of their
respective businesses, without conflict with the rights of any other Person with
respect thereto, except where the absence of such rights or the presence of such
conflicts could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

4.20 Solvency. Immediately following the making of each Loan and after giving
effect to the application of the proceeds of each Loan, the Borrower and its
Subsidiaries, taken as a whole, are Solvent.

4.21 Margin Regulations. None of the Loan Parties is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U of the Federal
Reserve Board), or extending credit for the purpose of purchasing or carrying
margin stock. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of the provisions of the
Regulations of the Federal Reserve Board, including Regulation T, U or X.

4.22 Investment Company Act. Neither the Borrower nor any of its Subsidiaries is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

4.23 Use of Proceeds. The proceeds of the Loans shall be used to pay outstanding
obligations of the Borrower and its Subsidiaries under the Existing Credit
Facility and fees and expenses relating to the Transactions, to provide working
capital and for other general corporate purposes of the Borrower and its
Subsidiaries.

4.24 Foreign Assets Control Regulations, etc. No part of the proceeds of the
Loans will be used, directly or indirectly, (a) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA or (b) for the purpose of directly or
indirectly financing the activities of any Person subject to any United States
sanctions administered by OFAC.

4.25 Regulation H. Other than any Mortgaged Property with respect to which the
Borrower has delivered (or caused to be delivered) customary “flood
documentation” consistent with the documentation referred to in
Section 3.01(a)(xii), no Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.

ARTICLE V

AFFIRMATIVE COVENANTS

From and after the Closing Date, so long as the Loans or any amount (other than
contingent obligations as to which no claim has been made) under any Loan
Document shall remain unpaid or any Lender shall have any Commitment, each Loan
Party shall, and shall cause each of its Subsidiaries to:

 

72



--------------------------------------------------------------------------------

5.01 Preservation of Existence, Etc. Except as permitted by Section 6.03 or
6.04, (a) preserve, renew and maintain in full force and effect its legal
existence and (to the extent the concept is applicable in such jurisdiction)
good standing under the Legal Requirements of the jurisdiction of its formation,
(b) take all reasonable action to obtain, preserve, renew, extend, maintain and
keep in full force and effect all rights, privileges, permits, licenses,
authorizations and franchises necessary or desirable in the normal conduct of
its business, and (c) qualify and remain qualified as a foreign entity in each
jurisdiction in which qualification is necessary in view of its business and
operations or the ownership of its properties, except, in the case of clauses
(b) and (c), where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.02 Compliance with Laws, Etc.

(a) Comply with all Legal Requirements (including Environmental Laws, ERISA, the
USA Patriot Act, Anti-Corruption Laws, foreign exchange control regulations,
foreign asset control regulations and other trade-related regulations)
applicable to it or to its business or property, except in such instances in
which such Legal Requirement is being contested in good faith by appropriate
proceedings diligently conducted and except where failure so to comply could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

(b) Maintain policies and procedures designed to promote and achieve compliance
in all material respects with Anti-Corruption Laws; and

(c) Maintain appropriate controls and safeguards in place designed to prevent
any proceeds of any Loan from being used in violation of any Anti-Corruption
Laws.

5.03 Maintenance of Property. Except as permitted by Section 6.03 or 6.04,
maintain and preserve all property material to the conduct of the business of
the Borrower and its Subsidiaries, taken as a whole, and keep such property in
all material respects in good repair, working order and condition, ordinary wear
and tear excepted.

5.04 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower or any of its Subsidiaries insurance with respect to
its properties (including Mortgaged Properties) and business in such amounts,
with such coverages and deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower and its Subsidiaries operate; provided that the
Borrower and its Subsidiaries may self-insure up to the same extent as such
other companies.

(b) (i) Subject to the Intercreditor Agreement, cause all property insurance
policies covering any Collateral maintained by any Loan Party to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement in
favor of the Administrative Agent or name the Administrative Agent as loss
payee, in each case in form and substance reasonably satisfactory to the
Administrative Agent, which endorsement shall provide that if the insurance
carrier shall have received written notice from the Administrative Agent of

 

73



--------------------------------------------------------------------------------

the occurrence of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to a Loan Party under such policies directly to the
Administrative Agent, (ii) cause each such policy to provide that it shall not
be canceled, modified or not renewed upon less than thirty (30) days’ (or, in
the case of any of the foregoing resulting from failure to pay premiums, upon
less than ten (10) days’) (or, in each case, such shorter number of days as may
be agreed to by the Administrative Agent) prior written notice thereof by the
insurer to the Administrative Agent, (iii) deliver to the Administrative Agent,
upon the cancellation, modification or nonrenewal of any such policy of
insurance, a certificate of coverage under any renewal or replacement policy,
and (iv) cause all liability insurance policies (other than policies with
respect to worker’s compensation and other policies where such designation is
not customary) maintained by any Loan Party to name the Administrative Agent as
an additional insured.

(c) If at any time the area in which any Mortgaged Property is located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), obtain flood
insurance in such total amount as required by Regulation H of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof may from time to time require,
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as it may be amended from time to
time.

5.05 Payment of Taxes. Pay and discharge as the same shall become due and
payable all Taxes imposed upon it or upon its income or profits or in respect of
its property, unless (a) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the applicable Person or (b) the failure to do
so could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.06 Reporting Requirements. In the case of the Borrower, deliver to the
Administrative Agent and, in the case of clause (h) or (i) below, the applicable
Lender:

(a) Audited Annual Financials. Within ninety (90) days after the end of any
fiscal year, copies of the audited consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, together with the
related audited consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year, and the notes thereto, setting forth
in each case in comparative form the audited consolidated figures as of the end
of and for the previous fiscal year, all prepared in accordance with GAAP and
accompanied by a report and opinion of PricewaterhouseCoopers LLP or another
independent registered public accounting firm of recognized national standing or
otherwise reasonably acceptable to Administrative Agent, which report and
opinion shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit and
shall state that such consolidated financial statements present fairly, in all
material respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the end of such fiscal year and their consolidated results of
operations and cash flows for such fiscal year in conformity with GAAP (or words
substantially similar to the foregoing) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

 

74



--------------------------------------------------------------------------------

(b) Quarterly Financials. Within forty-five (45) days after the end of each of
the first three fiscal quarters of each fiscal year, a condensed consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related condensed consolidated statements of operations and
cash flows for such fiscal quarter (in the case of such statement of operations)
and for the portion of the Borrower’s fiscal year then ended, and setting forth
in comparative form the consolidated figures for the corresponding fiscal
quarter of the previous fiscal year or the corresponding portion of the previous
fiscal year, as applicable, all certified by a Financial Officer of the Borrower
as fairly presenting, in all material respects, the consolidated financial
position of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, their consolidated results of operations for such fiscal quarter and
their consolidated cash flows for such portion of the Borrower’s fiscal year in
conformity with GAAP (or words substantially similar to the foregoing), subject
only to year-end audit adjustments and the absence of footnotes;

(c) Compliance Certificates. (i) Concurrently with the delivery of the financial
statements referred to in Section 5.06(a), a certificate of the independent
registered public accounting firm rendering the report thereon stating whether,
in connection with their audit examination, any condition or event has come to
their attention which would cause them to believe that any Default or Event of
Default with respect to accounting matters existed on the date of such financial
statements and, if such a condition or event has come to their attention,
specifying in reasonable detail the nature and period, if known, of existence
thereof (which certificate may be limited to the extent required by accounting
rules and guidelines), provided that, unless such certificate is delivered under
the ABL Documents, the Borrower shall not be required to deliver such
certificate if, notwithstanding its commercially reasonable efforts to have
obtained such certificate, it is unable to obtain it by date of the delivery of
the financial statements referred to in Section 5.06(a), and (ii) concurrently
with the delivery of the financial statements referred to in Sections 5.06(a)
and 5.06(b), a duly completed Compliance Certificate signed by a Financial
Officer of the Borrower, which shall, among other things, (A) state whether any
change (other than any change set forth in the notes to such financial
statements) in GAAP or in the application thereof has occurred since the date of
the consolidated balance sheet of the Borrower most recently theretofore
delivered under Section 5.06(a) or 5.06(b) (or, prior to the first such
delivery, referred to in Section 4.06) and, if any such change has occurred,
setting forth in reasonably detail such change and (B) in the case of any such
Certificate delivered concurrently with the delivery of the financial statements
referred to in Section 5.06(a), set forth a reasonably detailed calculation of
Excess Cash Flow for the applicable fiscal year;

(d) Projections. Within ninety (90) days after the end of each fiscal year of
the Borrower, commencing with the fiscal year ending December 31, 2013, a
certified copy of the Borrower’s forecasted consolidated (and, if reasonably
requested by the Administrative Agent, consolidating by operating segment)
(i) balance sheet, (ii) profit and loss statement, (iii) cash flow statement and
(iv) capitalization statement, in each case as of the last day of or for each of
the two fiscal years immediately following the end of such fiscal year, together
with appropriate supporting details and a statement of underlying assumptions in
a format consistent with the Projections and otherwise reasonably acceptable to
the Administrative Agent;

(e) Supplemental Perfection Certificate and Other Collateral Matters.
Concurrently with the delivery of the financial statements referred to in
Section 5.06(a) and 5.06(b), a duly completed Supplemental Perfection
Certificate signed by a Responsible Officer of the Borrower;

 

75



--------------------------------------------------------------------------------

(f) Securities Law Filings and other Public Information. Promptly after the same
are publicly available, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Borrower, and copies of all annual, periodic and special reports and
registration statements which the Borrower files with the SEC under Section 13
or 15(d) of the Exchange Act or with any other securities Governmental
Authority, and not otherwise required to be delivered to the Administrative
Agent pursuant hereto;

(g) Press Releases. To the extent not otherwise provided for herein, as soon as
available, any press release or other public announcement or statement by the
Loan Parties;

(h) Patriot Act. Promptly, following a request by any Lender, all documentation
and other information that such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act; and

(i) Other Information. Such other information respecting the business,
properties or Collateral, or the condition or operations, financial or
otherwise, of the Borrower and its Subsidiaries as the Administrative Agent or
any Lender (through the Administrative Agent) may from time to time reasonably
request.

Documents required to be delivered pursuant this Section 5.06 may be delivered
electronically and, in the case of Sections 5.06(a), 5.06(b), 5.06(f) and
5.06(g) shall be deemed to have been delivered if such documents, or one or more
annual, quarterly or other reports or filings containing such documents
(including, in the case of certifications required pursuant to Section 5.06(b),
the certifications accompanying any such quarterly report pursuant to
Section 302 of the Sarbanes-Oxley Act of 2002), (i) shall have been posted or
provided a link to on the Borrower’s website on the Internet at the website at
http://www.willbros.com, (ii) shall be available on the website of the SEC at
http://www.sec.gov or (iii) shall have been posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). The Administrative Agent shall
not have an obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Loan Parties hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on IntraLinks/IntraAgency or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower, its Subsidiaries or their
securities) (each, a “Public Lender”). If any Borrower Materials are designated
by the Loan Parties as “PRIVATE”,

 

76



--------------------------------------------------------------------------------

such Borrower Materials will not be made available to that portion of the
Platform designated “Public Investor,” which is intended to contain only
information that is either publicly available or not material information
(though it may be sensitive and proprietary) with respect to Borrower, its
Subsidiaries or their securities for purposes of United States Federal and State
securities laws. The Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PRIVATE” or “CONFIDENTIAL” as not
containing any material non-public information with respect to the Borrower, its
Subsidiaries or their securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07).

5.07 Other Notices. In the case of the Borrower, deliver to the Administrative
Agent:

(a) Defaults. Prompt written notice of the occurrence of any Default or Event of
Default;

(b) Litigation. Prompt written notice of the filing or commencement of, or
receipt of any written notice of intention of any Person to file or commence,
any action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority, against the Borrower or any of its Subsidiaries, or any
material development in any such action, suit, proceeding, that, in either case,
could reasonably be expected to result in a liability of the Borrower or any of
its Subsidiaries in an aggregate amount exceeding $10,000,000;

(c) ERISA Events. Prompt written notice of the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower or any of its
Subsidiaries in an aggregate amount exceeding $10,000,000;

(d) Environmental Notices. Promptly upon receipt thereof, a copy of any form of
written notice, summons, material correspondence or citation received from any
Governmental Authority or any other Person, (i) concerning material violations
or alleged violations of Environmental Laws, which seeks or threatens to impose
liability on the Borrower or its Subsidiaries therefor, (ii) alleging liability
for any material action or omission on the part of the Borrower or any of its
Subsidiaries in connection with any Release of Hazardous Material,
(iii) providing any written notice of potential responsibility or liability
under any Environmental Law or (iv) concerning the filing of a Lien other than a
Permitted Lien upon, against or in connection with the Borrower or any of its
Subsidiaries, or any of their leased or owned material property, wherever
located, in each of cases (i) through (iv) that, individually or in the
aggregate, could reasonably be expected to result in a liability of the Borrower
or any of its Subsidiaries in an aggregate amount exceeding $10,000,000;

(e) Information Regarding Loan Parties. Written notice of any change since the
Closing Date in the legal name, corporate structure, jurisdiction of
organization or formation or organizational identification number of any Loan
Party within thirty (30) days after the occurrence thereof (or such longer
period as may be agreed to by the Administrative Agent in its discretion);

 

77



--------------------------------------------------------------------------------

(f) Material Changes. Prompt written notice of any development that has resulted
in, or could reasonably be expected to result in, a Material Adverse Effect;

(g) Mandatory Prepayment Events. Prompt written notice of the occurrence of
(i) any Asset Disposition or Event of Loss with respect to which the Borrower is
required to make a mandatory prepayment or an offer to prepay or make a deposit
in the WAPCo Settlement Account pursuant to Section 2.06(c)(i) and (ii) any
incurrence or issuance of any Debt with respect to which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.06(c)(ii); and

(h) ABL Documents. Within five (5) Business Days after the effective date
thereof, a copy of each material amendment or modification to or waiver of a
default under the ABL Documents.

Each notice pursuant to this Section shall be accompanied, where applicable, by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken or proposes to take with respect thereto. Each notice pursuant to
Section 5.07(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached. Documents
required to be delivered pursuant to this Section 5.07 shall be posted by the
Administrative Agent on IntraLinks/IntraAgency or another relevant website to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), and the Administrative Agent shall promptly notify each Lender of such
posting.

5.08 Books and Records; Inspection. (a) Keep proper records and books of account
in which full, true and correct entries will be made in accordance with GAAP
(giving effect to materiality concepts embodied therein) and in material
conformity with all Legal Requirements, reflecting all material financial
transactions and matters involving the assets and business of the Borrower and
its Subsidiaries, and (b) permit representatives and independent contractors of
the Administrative Agent to (i) visit and inspect any of its properties,
(ii) examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom and (iii) discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants (in
the presence of the Borrower, unless an Event of Default shall have occurred and
is continuing), all at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
applicable Loan Party or Subsidiary; provided that the Loan Parties shall be
responsible for such expenses not more than two (2) times per year unless an
Event of Default has occurred and is continuing, in which case the Loan Parties
shall be responsible for all such expenses with respect to any such visit or
examination commenced during the continuance of such Event of Default.

5.09 Agreement to Grant Acceptable Security Interest.

(a) Cause each Loan Party to grant to the Administrative Agent an Acceptable
Security Interest in any property of such Person now owned or hereafter
acquired, other than the Excluded Property.

 

78



--------------------------------------------------------------------------------

(b) Without limiting the generality of Section 5.09(a), upon the acquisition by
any Loan Party after the Closing Date of (i) any fee interest in any real
property or (ii) any other material property, in each case other than any
Excluded Property and other than any such property in which the Administrative
Agent shall already have an Acceptable Security Interest, the Borrower shall,
all at the expense of the Borrower, within thirty (30) days (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion)
after such acquisition:

(i) furnish to the Administrative Agent a reasonably detailed description of the
property so acquired;

(ii) cause the applicable Loan Party to execute and deliver to the
Administrative Agent one or more Security Documents (including, in the case of
any such fee interest in real property, a Mortgage), to file financing
statements under the applicable UCC and to take all such further action as may
reasonably be requested by the Administrative Agent in order to create an
Acceptable Security Interest in such property; and

(iii) together with any Mortgage delivered pursuant to clause (ii) above,
deliver the items referred to in Sections 3.01(a)(xii) and 5.13.

(c) Cause each Loan Party to provide to the Administrative Agent such
information with respect to aircraft, motor vehicles, certificated equipment and
other assets of the Loan Parties subject to certificates of title as the
Administrative Agent may reasonably request from time to time and, in the event
that the book value, determined as of the end of the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to
Section 5.06(a) or 5.06(b), of any such aircraft, motor vehicle, certificated
equipment or other asset is greater than $150,000, then the Loan Parties shall,
at the request of the Administrative Agent, within thirty (30) days (or such
longer period as may be agreed to by the Administrative Agent) thereof, grant to
the Administrative Agent an Acceptable Security Interest in such motor vehicle
or other asset.

(d) Notwithstanding anything to the contrary set forth herein or in any other
Loan Document:

(i) The Loan Parties shall not be required to take any actions to perfect
Administrative Agent’s Liens on any of the following types of Collateral,
(including providing notice of the existence or acquisition thereof) to the
extent not automatically perfected or perfected by the filing of a UCC financing
statement: (A) payroll accounts (or accounts solely for payment of workers’
compensation and similar obligations), disbursement accounts, escrow accounts,
trust accounts and any other deposit account or securities account with less
than $1,000,000 on deposit therein at any time on an individual basis (but not
to exceed $5,000,000 on deposit therein for all such other deposit accounts and
securities accounts at any time on an aggregate basis, but the Loan Parties will
be required to perfect the Administrative Agent’s Liens on any such other
deposit account or securities account over which the ABL Representative has
control through a control agreement), (B) unless requested by the Administrative
Agent,

 

79



--------------------------------------------------------------------------------

aircraft, vessels, motor vehicles, rolling stock or other assets subject to
certificates of title, if the value of such Collateral on an individual basis is
less than $150,000, (C) chattel paper and promissory notes (other than the
Global Intercompany Note) with a value, individually and in the aggregate, of
less than $500,000, (D) commercial tort claims with a value, individually, of
less than $1,000,000, (E) letter of credit rights having a value of less than
$1,000,000 (it being understood that the Loan Parties shall only be required to
use commercially reasonable efforts to perfect by control Liens on letter of
credit rights above such amount) and (F) unless requested by the Administrative
Agent, any rights or interests in any owned real property that, together with
the improvements thereon, has a book value or fair value of less than
$1,000,000.

(ii) The Loan Parties shall not be required to take any actions outside the
United States to create or perfect Administrative Agent’s Liens on any
Collateral.

(iii) The Loan Parties shall not be required to obtain any lien waiver or any
other subordination agreement, collateral access agreement or a similar
agreement from a lessor, customer, bailee or other third party storing or
holding inventory of the Loan Parties (unless any such waiver or agreement is
delivered in favor of the ABL Representative).

(iv) The Loan Parties shall not be required to obtain any consents or approvals
to the assignment to the Administrative Agent of any license, contract or other
agreement under which any Loan Party has any rights.

(e) Notwithstanding anything to the contrary set forth herein or in any other
Loan Document, (i) the Administrative Agent shall be permitted, in circumstances
where it determines that the cost of obtaining or perfecting a security interest
in particular property is excessive in relation to the benefit afforded to the
Lenders thereby, to exclude such property from the security creation and
perfection requirements set forth herein or in any other Loan Document and
(ii) the Administrative Agent may grant extensions of time for the creation of a
security interest in or perfection of Liens on particular property (including
extensions beyond the Closing Date for the creation of a security interest in or
Liens on the property of the Loan Parties on such date) where it determines that
such creation or perfection cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or any other Loan Document.

5.10 Additional Guarantors.

(a) Within thirty (30) days (or such longer period as may be agreed to by the
Administrative Agent) after the Borrower forms or acquires any Domestic
Subsidiary that is a Wholly-Owned Subsidiary (other than a CFC or CFC Holding
Company) that is a Material Subsidiary, or after any Domestic Subsidiary that is
a Wholly-Owned Subsidiary (other than a CFC or CFC Holding Company) becomes a
Material Subsidiary (and promptly if any Domestic Subsidiary becomes an obligor
under any ABL Document and such Domestic Subsidiary is not a Loan Party),
provide written notice to the Administrative Agent thereof and cause such
Subsidiary to (i) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of this Agreement or such other document as
the Administrative Agent shall

 

80



--------------------------------------------------------------------------------

reasonably deem appropriate for such purpose, (ii) deliver to the Administrative
Agent documents of the types referred to in Sections 3.01(a)(v), (vi) and
(vii) and a favorable opinion of counsel to such Subsidiary (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to in clause (i) above), all in form and substance
reasonably satisfactory to the Administrative Agent, (iii) execute and deliver
to the Administrative Agent a supplement, in the form specified therein, to the
Security Agreement and each other applicable Security Document and
(iv) otherwise comply with its agreements set forth in Section 5.09.

(b) Without limiting its obligations under Section 5.10(a), the Borrower may
cause any Domestic Subsidiary (whether or not such Subsidiary is a Material
Subsidiary) to become a Loan Party for all purposes hereof by causing such
Subsidiary to take the actions specified in clauses (i) through (iv) of
Section 5.10(a).

5.11 Hedging Arrangements. In the case of the Borrower, within ninety (90) days
after the Closing Date enter into, and thereafter for a period of not less than
three (3) years maintain in effect, one or more Hedging Arrangements the effect
of which shall be to fix or otherwise limit the interest cost to the Borrower
with respect to at least 50% of the aggregate outstanding principal amount of
the Tranche B Loans made on the Closing Date.

5.12 Further Assurances in General. Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing or continuation
statements or amendments thereto (or similar documents required by any laws of
any applicable jurisdiction)), which may be required under any Legal Requirement
or otherwise and the execution or taking of which the Administrative Agent may
reasonably request, all at the expense of the Borrower. The Borrower also agrees
to provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents, statements and schedules further identifying, updating and describing
the Collateral and other information, reports and evidence concerning the
Collateral.

5.13 Post-Closing Obligations.

(a) Deliver to the Administrative Agent (and, in the case of clause (ii), to the
Title Insurance Company) within 60 days (as such period may be extended from
time to time by the Administrative Agent upon request of the Borrower, such
extension not to be unreasonably withheld or delayed) of the Closing Date each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) a Mortgage with respect to each Mortgaged Property, executed and delivered
by a duly authorized officer of each party thereto;

(ii) if reasonably requested by the Administrative Agent, maps or plats of an
as-built survey of the sites of the Mortgaged Properties certified to the
Administrative Agent and the Title Insurance Company in a manner reasonably
satisfactory to them, dated a date reasonably satisfactory to the Administrative
Agent and the Title Insurance Company by an independent professional licensed
land surveyor reasonably satisfactory to the Administrative Agent and the Title
Insurance Company;

 

81



--------------------------------------------------------------------------------

(iii) in respect of each Mortgaged Property a mortgagee’s title insurance policy
(or policies) or marked up unconditional binder for such insurance, in each case
in form and substance reasonably satisfactory to the Administrative Agent and
from a title insurance company (the “Title Insurance Company”) reasonably
satisfactory to the Administrative Agent. The Administrative Agent shall have
received evidence reasonably satisfactory to it that all premiums in respect of
each such policy, all charges for mortgages recording tax, and all related
expenses, if any, have been paid;

(iv) legal opinions reasonably acceptable to the Administrative Agent in form
and substance of (A) counsel in each state in which Mortgaged Property is
located which, among other matters as may be reasonably requested by the
Administrative Agent, in all instances opines that the Lien created by each
Mortgage recorded in such State will be effective as of the date of the Mortgage
being filed in the real property records of the county in which the real
property secured by such Mortgage is located and secures the Obligations and
(B) counsel in the state in which the owner of the Mortgaged Property is
organized; and

(v) any other document, instrument, endorsement or agreement that the
Administrative Agent may reasonably request to ensure the continued
effectiveness of the Lien of the Administrative Agent in the Collateral
constituting real property or a fixture.

(b) Within 90 days (as such period may be extended from time to time by the
Administrative Agent upon request of the Borrower, such extension not to be
unreasonably withheld or delayed) of the Closing Date and except as otherwise
provided in Section 5.09(d)(i), cause the certificate of title/ownership of each
item of certificated equipment (including aircraft, vessels, motor vehicles and
rolling stock) owned by the Loan Parties to be updated, replaced or amended to
reflect the Administrative Agent’s first priority Lien thereon and take other
action as may be required to establish such first priority Lien in a manner
reasonably satisfactory to the Administrative Agent.

(c) Complete the actions set forth on Schedule 5.13 within the time periods
specified therein.

ARTICLE VI

NEGATIVE COVENANTS

From and after the Closing Date, so long as the Loans or any amounts (other than
contingent obligations as to which no claim has been made) under any Loan
Document shall remain unpaid or any Lender shall have any Commitment, no Loan
Party shall, and shall cause each of its Subsidiaries not to:

 

82



--------------------------------------------------------------------------------

6.01 Liens. Create, assume, incur or suffer to exist any Lien on or in respect
of any of its property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):

(a) Liens created pursuant to any Loan Document;

(b) Excepted Liens;

(c) Liens described in Schedule 6.01; provided that such Liens shall secure only
those obligations which they secure on Closing Date and refinancings,
extensions, renewals and replacements thereof not prohibited hereunder;

(d) Liens securing Debt permitted under Section 6.02(e) and obligations relating
thereto not constituting Debt; provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Debt and the
proceeds thereof, and (ii) the Debt secured thereby does not exceed the lesser
of the cost or fair market value of the property being acquired or financed on
the date of acquisition or financing;

(e) Liens securing Debt permitted under Section 6.02(h) and obligations relating
to Governmental Fueling Facilities not constituting Debt; provided that such
Liens do not extend to any assets of the Borrower or any of its Subsidiaries
other than the Governmental Fueling Facilities;

(f) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure only Debt
permitted by Section 6.02(j) and obligations relating thereto not constituting
Debt and (ii) such Liens shall not apply to any other asset of the Borrower or
any Subsidiary; provided further that in the event purchase money obligations
are owed to any Person with respect to financing of more than one purchase of
any fixed or capital assets, such Liens may secure all such purchase money
obligations and may apply to all such fixed or capital assets financed by such
Person;

(g) Liens securing Debt permitted under Section 6.02(i) or other obligations
relating to the payment of insurance premiums; provided that such Liens do not
extend to any assets of the Borrower or any of its Subsidiaries other than
assets of the type customarily subject to such Liens (including rights under the
applicable insurance policies);

(h) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary after the Closing Date prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other asset of the Borrower
or any Subsidiary, and (iii) such Lien shall secure only those obligations that
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and any refinancings, extensions, renewals and
replacements thereof that are not prohibited hereunder;

(i) in connection with the sale or transfer of all the Equity Interests in any
Subsidiary in a transaction permitted under Section 6.03 or 6.04, customary
rights and restrictions contained in agreements relating to such sale or
transfer pending the completion thereof;

 

83



--------------------------------------------------------------------------------

(j) in the case of any Subsidiary that is not a Wholly-Owned Subsidiary or any
Person that is not a Subsidiary, any put and call arrangements related to its
Equity Interests set forth in its Organizational Documents or any related joint
venture or similar agreement;

(k) Liens solely on any cash earnest money deposits made by the Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement in
respect of any transaction permitted under Section 6.05;

(l) Liens securing obligations in respect of any performance bonds, surety bonds
or similar instruments incurred in the ordinary course of business of the
Borrower and its Subsidiaries; provided that such Liens do not extend to assets
of the Borrower or any of its Subsidiaries other than assets of the type
customarily subject to such Liens;

(m) Liens securing Debt permitted by Section 6.02(f) and obligations relating
thereto not constituting Debt; provided that such Liens do not extend to any
assets of the Borrower or any of its Subsidiaries other than the assets that
relate to the applicable Sale and Leaseback Transaction;

(n) Liens not otherwise permitted hereunder; provided that the aggregate
principal amount of the obligations secured by such Liens does not exceed
$5,000,000 at any time outstanding;

(o) any Lien on assets of any Foreign Subsidiary; provided that (i) such Lien
shall not apply to any Collateral (including any Equity Interests in any
Subsidiary that constitute Collateral) or any other assets of the Borrower or
any Domestic Subsidiary and (ii) such Lien shall secure only Debt or other
obligations of the Foreign Subsidiaries permitted hereunder; and

(p) Liens securing Permitted ABL Debt permitted by Section 6.02(m) and
obligations relating thereto not constituting Debt (including hedging and
treasury management obligations).

Notwithstanding the foregoing, the Borrower will not permit any property of the
Borrower or its Domestic Subsidiaries to be subject to Liens securing any
Permitted ABL Debt unless such property is Collateral subject to the
Intercreditor Agreement.

6.02 Debt. Create, assume or suffer to exist, or in any manner become or be
liable in respect of, any Debt, except:

(a) Debt under the Loan Documents;

(b) Debt described in, or incurred under commitments described in,
Schedule 6.02, and any Debt refinancing, extending, renewing or replacing any
such Debt to the extent the principal amount of such refinancing, extending,
renewing or replacing Debt does not exceed the principal amount of such Debt
being refinanced, extended, renewed or replaced;

 

84



--------------------------------------------------------------------------------

(c) unsecured Debt of the Borrower or any Subsidiary owing to the Borrower or
any other Subsidiary; provided that (i) any such Debt of any Loan Party owing to
any Subsidiary that is not a Loan Party is subordinated to the obligations of
such Loan Party hereunder on terms in form and substance reasonably acceptable
to the Administrative Agent, (ii) any such Debt of any Subsidiary that is not a
Loan Party owing to a Loan Party is permitted under Section 6.05 and (iii) if
any such Debt of any Subsidiary that is not a Loan Party owing to a Loan Party
is evidenced by a promissory note, such promissory note shall be pledged to the
Administrative Agent for the benefit of the Secured Parties;

(d) Guarantees of the Borrower or any Subsidiary in respect of Debt of the
Borrower or any Wholly-Owned Subsidiary permitted hereunder;

(e) Capital Leases incurred to make Capital Expenditures permitted pursuant to
Section 6.14;

(f) Capital Leases incurred in connection with any Sale and Leaseback
Transaction permitted by Section 6.13(a)(ii);

(g) Debt in an aggregate principal amount not to exceed $20,000,000 at any time
outstanding; provided that the aggregate principal amount of any such Debt that
is secured may not exceed $5,000,000 at any time outstanding;

(h) Debt incurred in connection with the construction or development of any
Governmental Fueling Facility; provided the aggregate principal amount of such
Debt does not exceed $20,000,000 at any time outstanding for all Governmental
Fueling Facilities in the Construction Phase;

(i) Debt consisting of the financing of insurance premiums; provided that the
final scheduled maturity of such Debt shall not exceed one (1) year after the
date of incurrence thereof;

(j) Debt incurred solely for the purpose of financing the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Leases and any Debt assumed in connection with the acquisition of any such
assets; provided that (i) the principal amount of such Debt does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets,
(ii) the aggregate principal amount of Debt permitted under this clause
(j) shall not exceed $20,000,000 at any time outstanding and (iii) such Debt is
incurred pursuant to, or within 180 days after, the acquisition, construction or
improvement thereof;

(k) Debt of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the Closing Date, or Debt of any
Person that is assumed by any Subsidiary in connection with an acquisition of
assets by such Subsidiary in a transaction permitted under Section 6.05;
provided that (i) such Debt exists at the time such Person becomes a Subsidiary
(or is so merged or consolidated) or such assets are acquired and is not created
in contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (ii) the
aggregate principal amount of Debt permitted by this clause (k) shall not exceed
$10,000,000 at any time outstanding;

 

85



--------------------------------------------------------------------------------

(l) Debt owed in respect of any overdrafts and related liabilities arising from
treasury, depository and cash management and other bank product services
(including purchase card services) or in connection with any automated
clearing-house transfers of funds; provided that such Debt shall be repaid in
full within twenty (20) Business Days of the incurrence thereof;

(m) Permitted ABL Debt in an aggregate principal amount not to exceed
(i) $150,000,000 at any time outstanding plus (ii) $50,000,000 at any time
outstanding, so long as, in the case of this clause (ii), on the date on which
any credit facility (including any incremental commitments under an existing
credit facility) under which Permitted ABL Debt in excess of $150,000,000 would
be made available becomes effective, the Total Leverage Ratio, calculated on a
pro forma basis after giving effect to such credit facility and assuming the
full utilization of such credit facility as loans, shall be 2.50 to 1.00 or
less; provided that at any time no more than $25,000,000 of such Debt
outstanding may be the primary obligation (as borrower or account party) of
Subsidiaries that are not Loan Parties; and

(n) reimbursement obligations in respect of surety, appeal or performance bonds
or similar obligations incurred in the ordinary course of business.

6.03 Merger or Consolidation. Merge or consolidate with or into another Person,
or dissolve or liquidate, except that, so long as no Event of Default exists or
would result therefrom:

(a) (i) any Subsidiary may merge with the Borrower, provided that the Borrower
shall be the continuing or surviving Person, (ii) any Person (other than the
Borrower) may merge or consolidate with any Subsidiary, provided that the
continuing or surviving Person is a Subsidiary and, if any party to such merger
or consolidation is a Guarantor, is a Guarantor and (iii) any Subsidiary may
merge into or consolidate with any Person in a transaction permitted by
Section 6.04 in which the continuing or surviving Person is not a Subsidiary;
and

(b) the Borrower may dissolve or liquidate any Subsidiary; provided that any
Asset Disposition of the assets of such dissolved or liquidated Subsidiary is
permitted by Section 6.04.

6.04 Asset Dispositions. Make any Asset Disposition, except:

(a) Asset Dispositions of equipment or real property to the extent that (i) such
Asset Disposition is in the ordinary course of business and (ii) (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Asset Disposition are
reasonably promptly applied to the purchase price of other equipment or real
property;

(b) Asset Dispositions by the Borrower to any Subsidiary or by any Subsidiary to
the Borrower or to another Subsidiary; provided that, if the transferor in such
Asset Disposition is a Loan Party, the transferee must be a Loan Party or such
Asset Disposition must comply with Sections 6.05 and 6.08, as applicable;

 

86



--------------------------------------------------------------------------------

(c) Asset Dispositions not otherwise permitted under this Section 6.04; provided
that (i) at the time of each such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition and (ii) in the
case of any such Asset Disposition, the sum of the highest of (A) the net book
value (less net associated liabilities), (B) the market value (if available to
the Borrower without undue burden or expense) and (C) the purchase price (less
any retained Debt) of all the property to be disposed of in such Asset
Disposition, or disposed of in any other Asset Disposition made in reliance on
this clause (c) in the same fiscal year as such Asset Disposition (in each case
measured as of the date of the applicable Asset Disposition), shall not exceed
5% of the Tangible Net Worth as of the end of the fiscal quarter most recently
ended prior to the date of such Asset Disposition;

(d) Investments permitted by Section 6.05 and Restricted Payments permitted by
Section 6.06;

(e) grants of licenses, sublicenses, leases and subleases in the ordinary course
of business that do not interfere in any material respect with the business of
the Borrower or any Subsidiary;

(f) sales or discounts of accounts receivable in connection with the compromise
or collection thereof in the ordinary course of business or of assets received
upon enforcement of any claim against on obligor on an account receivable;

(g) Asset Dispositions by the Borrower or any Subsidiary made, directly or
indirectly through any Subsidiary, in connection with any Project Specific
Co-Development Arrangement; provided that (i) any such Asset Disposition is made
solely to obtain the project that is the subject of such Project Specific
Co-Development Arrangement or for working capital purposes of such Project
Specific Co-Development Arrangement or otherwise to provide equipment or other
assets required for the performance of obligations in respect of such Project
Specific Co-Development Arrangement and (ii) any such Asset Disposition is made
solely during the effectiveness of such Project Specific Co-Development
Arrangement (including any warranty period in respect thereof); and

(h) the Specified Dispositions; provided, that (i) each such Asset Disposition
is for fair market value and (ii) at least 75% of the consideration for each
such Asset Disposition is cash or Cash Equivalents.

6.05 Investments and Acquisitions. Make any Investments or Acquisitions except:

(a) Investments in the form of Cash Equivalents;

(b) Investments of the Borrower and its Subsidiaries in Subsidiaries in
existence on the Closing Date and other Investments in existence on the Closing
Date and set forth on Schedule 6.05;

(c) advances to officers, directors and employees of the Borrower and its
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(d) Investments by the Borrower or any Subsidiary in or to the Borrower or any
other Subsidiary; provided that the aggregate principal amount of Investments
made under this clause (d) by the Loan Parties in or to Subsidiaries that are
not Loan Parties shall not exceed $35,000,000 at any time outstanding;

 

87



--------------------------------------------------------------------------------

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction of accounts receivable or notes receivable that are due by
financially troubled account debtors or that are subject to a dispute with the
applicable account debtors, in each case to the extent reasonably necessary in
order to prevent or limit loss;

(f) Guarantees permitted by Section 6.02 and Guarantees of the Borrower or any
Subsidiary in respect of obligations (other than obligations constituting Debt)
of the Borrower or any of its Subsidiaries;

(g) Investments under Hedging Arrangements permitted under Section 6.11;

(h) Acquisitions so long as:

(i) both before and after giving effect to each such Acquisition, no Default or
Event of Default exists or would result therefrom;

(ii) the cash consideration (other than Permitted Consideration Payments) paid
in connection with all such Acquisitions does not exceed $25,000,000 in the
aggregate since the Closing Date; provided that the requirement in this clause
(iii) shall not apply with respect to any Acquisition if Liquidity immediately
before and immediately after giving effect to any such Acquisition is greater
than $125,000,000;

(iii) each such Acquisition shall have been approved by the board of directors,
or other equivalent governing body, of the Person acquired or the assets of
which have been acquired pursuant thereto (or, in the case of an Acquisition of
assets, such approval is not required by the Organizational Documents of such
Person and the board of directors, or other equivalent governing body, of such
Person does not oppose the sale of such assets); and

(iv) with respect to each Acquisition involving the payment of consideration in
excess of $10,000,000, the Borrower shall have delivered to the Administrative
Agent a certificate of a Financial Officer of the Borrower to the effect that,
after giving effect to such Acquisition, the Borrower would be in compliance
with Sections 6.15 and 6.16 on a pro forma basis (attaching a reasonably
detailed calculation in support thereof);

(i) Investments by the Borrower or any Subsidiary that result solely from the
receipt by the Borrower or such Subsidiary from any of its Subsidiaries of a
dividend or other Restricted Payment in the form of Equity Interests, evidences
of Debt or other securities;

 

88



--------------------------------------------------------------------------------

(j) Investments by the Borrower or any Subsidiary made, directly or indirectly
through any Subsidiary, in connection with any Project Specific Co-Development
Arrangement; provided that (i) any such Investment is made solely to obtain the
project that is the subject of such Project Specific Co-Development Arrangement
or for working capital purposes of such Project Specific Co-Development
Arrangement or otherwise to provide equipment or other assets required for the
performance of obligations in respect of such Project Specific Co-Development
Arrangement (and, in the case of any Investment in the form of a loan, such loan
is not made as part of a revolving working capital credit facility) and (ii) any
such Investment is made solely during the effectiveness of such Project Specific
Co-Development Arrangement (including any warranty period in respect thereof);

(k) to the extent constituting an Investment, any indemnities, undertakings,
representations or other obligations (including contingent obligations) of the
Borrower and its Subsidiaries under the Existing Governmental Fueling Facility
Arrangements; and

(l) other Investments and other Acquisitions, provided that (i) the aggregate
outstanding amount of Investments made in reliance on this clause (l), together
with, without duplication, the aggregate amount of consideration paid in
connection with all other Acquisitions made in reliance on this clause (l), in
each case in any fiscal year shall not exceed $25,000,000 (excluding, for
purposes of this sub-clause (i), any such Investment or Acquisition if Liquidity
is equal to or greater than $125,000,000 immediately before and immediately
after giving effect to such Investment or Acquisition) and (ii) the aggregate
amount of Investments made in reliance on this clause (l) outstanding at any
time, together with, without duplication, the aggregate amount of consideration
paid in connection with all other Acquisitions made in reliance on this clause
(l), shall not exceed $100,000,000 at any time outstanding.

Notwithstanding the foregoing, any Investment or Acquisition permitted under
Section 6.05(h) or 6.05(l) (other than Investments by the Borrower or any
Subsidiary in or to the Borrower or any other Subsidiary and other than any
Investment or Acquisition the consideration for which consists only of Equity
Interests of the Borrower and the Permitted Consideration Payments) may only be
made if (x) Liquidity is equal to or greater than $50,000,000 immediately before
and immediately after giving effect to such Investment or Acquisition and
(y) the Total Leverage Ratio, after giving pro forma effect to such Investment
or Acquisition, is less than (A) the maximum Total Leverage Ratio then permitted
by Section 6.16 minus (B) 0.50.

6.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Subsidiary of the Borrower may declare and make Restricted Payments to
the Borrower, any of its Subsidiaries and, not in excess of its ratable share
thereof, any other holder of any Equity Interests of such Subsidiary;

(b) so long as no Default or Event of Default exists or would result therefrom,
the Borrower may declare and make dividend payments or other distributions
payable to the holders of its Equity Interests solely in the common stock or
other common Equity Interests of the Borrower;

(c) so long as no Default or Event of Default exists or would result therefrom,
the Borrower may purchase, redeem or otherwise acquire shares of its common
stock or other common Equity Interests or warrants or options to acquire any
such shares with the proceeds received from the substantially concurrent issue
of new shares of its common stock or other common Equity Interests;

 

89



--------------------------------------------------------------------------------

(d) (i) the Borrower and its Subsidiaries may declare and make Restricted
Payments, not exceeding $5,000,000 in the aggregate for any fiscal year,
pursuant to and in accordance with stock option plans or other benefit plans or
agreements for directors, officers or employees of the Borrower and its
Subsidiaries, (ii) the Borrower may repurchase Equity Interests upon the
“cashless exercise” of stock options or warrants or upon the vesting of
restricted stock units or performance units, if such Equity Interests represent
the exercise price of such options or warrants or represent withholding Taxes
due upon such exercise or vesting, and (iii) the Borrower may make cash payments
in lieu of the issuance of fractional shares representing insignificant
interests in the Borrower in connection with the exercise of warrants, options
or other securities convertible into or exchangeable for Equity Interests in the
Borrower;

(e) declare and make a distribution of preferred or common share purchase
rights, and redeem or exchange outstanding preferred or common share purchase
rights pursuant to any rights agreements approved by the board of directors of
the Borrower; provided that the consideration for any such redemption or
exchange does not exceed in the aggregate $1,400,000; and

(f) the Borrower may declare and make dividend payments or other distributions
payable to the holders of its Equity Interests that are directors, officers or
employees of the Borrower or its Subsidiaries solely in the common stock or
other Equity Interests of the Borrower pursuant to and in accordance with stock
option plans or other benefit plans or agreements for directors, officers or
employees of the Borrower and its Subsidiaries.

6.07 Change in Nature of Business. In the case of any Subsidiary of the
Borrower, engage in any line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the Closing
Date or any business substantially related or incidental thereto.

6.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, including any payment by the Borrower or any of its Wholly-Owned
Subsidiaries of any management, consulting or similar fees to any such
Affiliate, whether pursuant to a management agreement or otherwise, other than
on terms substantially as favorable or more favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate,
other than transactions (a) between or among the Loan Parties, (b) between or
among Subsidiaries that are not Loan Parties, (c) between or among the Borrower
and its Subsidiaries, provided that such transactions are intercompany
transactions entered into in the ordinary course of business as part of tax,
accounting, pension, cash management and other administrative activities,
(d) otherwise permitted by this Agreement and (e) pursuant to arrangements
existing on the Closing Date and set forth on Schedule 6.08.

 

90



--------------------------------------------------------------------------------

6.09 Agreements Restricting Liens and Distributions. Create or otherwise cause
or suffer to exist any prohibition, encumbrance or restriction which prohibits
or otherwise restricts the ability of (a) any Subsidiary to make Restricted
Payments to any Loan Party, (b) the Borrower or any Domestic Subsidiary to
Guarantee the Obligations of any Loan Party or (c) the Borrower or any other
Loan Party to create, incur, assume or suffer to exist Liens on property of such
Person (other than any Excluded Property) to secure the Obligations; provided,
however, that (i) the foregoing shall not apply to (A) prohibitions,
encumbrances or restrictions imposed by Legal Requirements, or by any Loan
Document or any ABL Document (so long as not more onerous in any material
respect than those set forth in the ABL Documents as of the Closing Date) and
(B) in the case of any Subsidiary that is not a Wholly-Owned Subsidiary of the
Borrower, prohibitions, encumbrances or restrictions imposed by its
Organizational Documents or any related joint venture or similar agreement,
provided that such prohibitions, encumbrances or restrictions apply only to such
Subsidiary and to any Equity Interests in such Subsidiary, (ii) clauses (a) and
(b) of the foregoing shall not apply to (A) customary prohibitions, encumbrances
and restrictions contained in agreements relating to the disposition of a
Subsidiary, or a business unit, division, product line or line of business, that
are applicable solely pending such sale, provided that such prohibitions,
encumbrances or restrictions apply only to the Subsidiary, or the business unit,
division, product line or line of business, that is to be sold and such
disposition is permitted by Section 6.04, (B) prohibitions, encumbrances and
restrictions imposed by agreements relating to Debt or other obligations of any
Subsidiary in existence at the time such Subsidiary became a Subsidiary and
otherwise permitted by Section 6.02(k), provided that such restrictions and
conditions apply only to such Subsidiary, or (C) prohibitions, encumbrances and
restrictions imposed by agreements relating to Debt of Foreign Subsidiaries
permitted under Section 6.02, provided that such restrictions and conditions
apply only to Foreign Subsidiaries, and (iii) clause (c) of the foregoing shall
not apply to (A) prohibitions, encumbrances or restrictions imposed by any
agreement relating to secured Debt permitted by Section 6.01(d), 6.01(e),
6.01(f), 6.01(g), 6.01(h), 6.01(l) or 6.01(m), provided that such prohibitions,
encumbrances or restrictions apply only to the assets securing such Debt, or
(B) customary provisions in licenses, leases and other agreements restricting
the assignment thereof or encumbrance of any rights or interests thereunder.

6.10 Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower or any of its Subsidiaries to end on a day other than December 31 or
change the Borrower’s method of determining fiscal quarters.

6.11 Limitation on Speculative Hedging. (a) Purchase, assume, or hold a
speculative position in any commodities market or futures market or enter into
any Hedging Arrangement for speculative purposes or taking a “market view” or
(b) be party to or otherwise enter into any Hedging Arrangement that is entered
into for reasons other than as a part of its normal business operations as a
risk management strategy and/or hedge against changes resulting from market
conditions related to the Borrower’s or its Subsidiaries’ operations.

6.12 Use of Proceeds. Use the proceeds of the Loans for purposes other than as
specified in Section 4.23 or use any part of the proceeds of Loans for any
purpose which violates, or is inconsistent with, Regulations T, U, or X.

6.13 Sale and Leaseback Transactions and Synthetic Leases. Enter into or suffer
to exist (a) any Sale and Leaseback Transaction, other than (i) any Sale and
Leaseback Transaction entered into by any Person prior to the time such Person
becomes a Subsidiary, provided that

 

91



--------------------------------------------------------------------------------

such Sale and Leaseback Transaction was not entered in contemplation of or in
connection with such Person becoming a Subsidiary, and (ii) any Sale and
Leaseback Transaction to the extent the sale, transfer or other disposition of
the property thereunder is permitted under Section 6.04, or (b) any Synthetic
Lease.

6.14 Maximum Capital Expenditures. Permit Capital Expenditures for any fiscal
year to be greater than the higher of (a) $70,000,000 and (b) 25% of
Consolidated EBITDA for such fiscal year.

6.15 Minimum Interest Coverage Ratio. Permit the Interest Coverage Ratio as of
the last day of any fiscal quarter, commencing with the fiscal quarter ending
September 30, 2013, to be less than the ratio set forth below with respect to
such fiscal quarter:

 

Fiscal Quarter

  

Minimum Interest Coverage Ratio

Fiscal quarter ending September 30, 2013    3.00 to 1.00 Fiscal quarter ending
December 31, 2013    3.25 to 1.00 Fiscal quarters ending March 31, 2014 and
thereafter    3.50 to 1.00

6.16 Maximum Total Leverage Ratio. Permit the Total Leverage Ratio as of the
last day of any fiscal quarter, commencing with the fiscal quarter ending
September 30, 2013, to exceed the ratio set forth below with respect to such
fiscal quarter:

 

Fiscal Quarter

  

Maximum Total Leverage Ratio

Fiscal quarters ending September 30, 2013 and December 31, 2013    4.00 to 1.00
Fiscal quarter ending March 31, 2014    3.50 to 1.00

Fiscal quarters ending June 30, 2014, September 30, 2014 and December 31, 2014

   3.00 to 1.00 Fiscal quarters ending March 31, 2015 and thereafter    2.75 to
1.00

6.17 Amendment of ABL Documents and Organizational Documents. Amend, supplement
or otherwise modify (a) the ABL Credit Agreement or the other ABL Documents if
such modification (i) would result in the Liens or Obligations created under the
Loan Documents not being permitted under the ABL Documents, (ii) would modify
Section 12.15 of the ABL Credit Agreement in a manner that is adverse to the
interests of the Lenders or (iii) otherwise places restrictions on the Borrower
or any of its Domestic Subsidiaries (A) providing Liens to secure, or any
Guarantees to support, any Obligations created under Loan Documents or
(B) making any payment, repayment or prepayment of any Obligations created under
the Loan

 

92



--------------------------------------------------------------------------------

Documents (other than, in each case under this clause (iii), any such
restrictions that, taken as a whole, are not less favorable to the Lenders than
the restrictions set forth in the ABL Documents as in effect on the Closing
Date) or (b) any Organizational Document of the Borrower or any Subsidiary in a
manner that is materially adverse to the interests of the Lenders.

6.18 OFAC and Anti-Corruption.

(a) Directly or indirectly use the proceeds of the Loans (i) for any purpose
which would breach the U.K Bribery Act 2010, the United States Foreign Corrupt
Practices Act of 1977 or other similar legislation in other jurisdictions,
(ii) to fund, finance or facilitate any activities, business or transaction of
or with any Designated Person or in any Sanctioned Country, or otherwise in
violation of Sanctions, as such Sanctions Lists or Sanctions are in effect from
time to time, or (iii) in any other manner that will result in the violation of
any applicable Sanctions by any Lender or Agent.

(b) Use funds or assets obtained directly or indirectly from transactions with
or otherwise relating to (i) Designated Persons or (ii) any Sanctioned Country
to pay or repay any amount owing to any Lender or Agent under this Agreement or
any other Loan Document.

ARTICLE VII

EVENTS OF DEFAULT

7.01 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under any Loan Document:

(a) Payment. The Borrower shall fail to pay (i) any principal of any Loan when
the same becomes due and payable, including any mandatory prepayment required by
Section 2.06, or (ii) any interest on the Loans, any fees, reimbursements,
indemnifications, or other amounts payable under this Agreement or any other
Loan Document within three (3) days after the same becomes due and payable;

(b) Representation and Warranties. Any representation or warranty made or deemed
to be made by the Borrower or any other Loan Party (or any of their respective
officers) in this Agreement, in any other Loan Document, or in connection with
this Agreement or any other Loan Document shall prove to have been incorrect in
any material respect when made or deemed to be made; provided that to the extent
that any representation or warranty is qualified as to “Material Adverse Effect”
or otherwise as to “materiality”, such representation and warranty shall prove
to be incorrect in any respect when made or deemed to be made;

(c) Covenant Breaches. Any Loan Party shall (i) fail to perform or observe any
covenant contained in Sections 5.01 (with respect to the existence of the
Borrower) and 5.07(a) and Article VI or (ii) fail to perform or observe any
other term or covenant set forth in this Agreement or in any other Loan Document
which is not covered by clause (i) above or any other provision of this
Section 7.01 if such failure shall remain unremedied for 30 days after the
earlier to occur of any Loan Party obtaining knowledge thereof or receiving
notice thereof from the Administrative Agent (including at the request of any
Lender);

 

93



--------------------------------------------------------------------------------

(d) Cross-Default. (i) The Borrower or any of its Subsidiaries shall fail to pay
any principal of or premium or interest on any of its Debt or any amounts owing
by it under any Hedging Arrangement when the same becomes due and payable
(whether at scheduled maturity, required prepayment, acceleration, demand or
otherwise), provided that the aggregate principal amount of all such Debt (other
than any Debt created hereunder) and all amounts owed under such Hedging
Arrangements is at least $15,000,000 (or the equivalent in any other currency
and based on the termination value thereof in the case of a Hedging
Arrangement), (ii) the Borrower or any of its Subsidiaries shall fail to comply
with any of its covenants or agreements under any agreement or instrument
relating to any of its Debt or under any Hedging Arrangement and such failure
enables or permits the holder or holders of such Debt or the counterparty under
such Hedging Arrangement, or any trustee or agent on its or their behalf,
without the lapse of any further grace periods (any applicable grace periods
having expired), to cause such Debt or amounts under such Hedging Arrangement to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity, provided that the aggregate principal
amount of all such Debt (other than any Debt created hereunder) and all amounts
owed under such Hedging Arrangements is at least $15,000,000 (or the equivalent
in any other currency and based on the termination value thereof in the case of
a Hedging Arrangement), provided further that any such failure described in this
clause (ii) under the ABL Documents shall not constitute an Event of Default
under this clause (ii) until the earliest of (A) the Debt under the ABL
Documents being declared to be due and payable prior to the stated maturity
thereof, (B) the exercise of remedies by the ABL Representative and/or lenders
under the ABL Documents in respect of any Collateral (it being understood and
agreed that effectiveness of “cash dominion”, in itself, does not constitute
such exercise of remedies for purposes hereof) and (C) the date that is thirty
(30) days after the occurrence of an “event of default” (however denominated) as
a result thereof under the ABL Documents unless such event of default has been
waived or cured, and (iii) any Debt of the Borrower or any of its Subsidiaries
or any amounts owing by the Borrower or any of its Subsidiaries under any
Hedging Arrangement shall be declared to be due and payable prior to the stated
maturity thereof, provided that (A) the aggregate principal amount of all such
Debt (other than any Debt created hereunder) and all amounts owed under such
Hedging Arrangements is at least $15,000,000 (or the equivalent in any other
currency and based on the termination value thereof in the case of a Hedging
Arrangement) and (B) this clause (iii) shall not apply to (x) secured Debt that
becomes due as a result of the voluntary sale or transfer of the assets securing
such Debt, or the occurrence of any other event or condition (other than an
“event of default”, however denominated) that requires a prepayment, repurchase,
redemption, defeasance or termination of any Debt or Hedging Arrangement
pursuant to the terms of the agreements and instruments relating to such Debt or
Hedging Arrangement as in effect prior to the occurrence of such event or
condition, or (y) any Debt becoming due as a result of a refinancing, extension,
renewal or replacement thereof permitted under Section 6.02;

(e) Insolvency. Any Loan Party shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally;
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against the Borrower or any of its Material
Subsidiaries seeking to adjudicate it as a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Debtor Relief Law, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial

 

94



--------------------------------------------------------------------------------

part of its property and, in the case of any such proceeding instituted against
such Person, either such proceeding shall remain undismissed for a period of 60
days or any of the actions sought in such proceeding shall occur (it being
agreed that no Event of Default under this clause (e) shall result from a
voluntary dissolution or liquidation of any Subsidiary permitted under
Section 6.03); or such Person shall take any action to authorize any of the
actions set forth above in this clause (e) or any analogous procedure or step is
taken in any jurisdiction;

(f) Judgments. Any judgment shall be rendered against any Loan Party or any of
its Subsidiaries and (i) the amount thereof (to the extent not covered by
third-party insurance under which claim has been made in writing and liability
therefor has not been denied by the insurer), individually or in the aggregate
with other outstanding such judgments, is in excess of $10,000,000 (or the
equivalent in any other currency) and (ii) either (A) enforcement proceedings
shall have been commenced by any creditor upon such judgment or (B) there shall
be any period of thirty (30) consecutive days during which a stay of enforcement
of such judgment by reason of a pending appeal or otherwise, shall not be in
effect;

(g) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events that
have occurred, has resulted or could reasonably be expected to result in
liability of a Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan that, together with all liabilities pursuant to this paragraph (g), has
resulted or could reasonably be expected to result in liability to the Borrower
and its Subsidiaries in an aggregate amount in excess of $10,000,000;

(h) Loan Documents. Any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the obligations of the Loan Parties
hereunder, ceases to be in full force and effect; or any Loan Party contests in
any manner the validity or enforceability of any Loan Document after execution
and delivery thereof; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document in violation of the terms
thereof, or purports to revoke, terminate or rescind any Loan Document;

(i) Security Documents. At any time after the Closing Date, the Administrative
Agent shall fail to have an Acceptable Security Interest in any material
Collateral, except as a result of (i) a sale, transfer or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents or
(ii) the Administrative Agent’s failure to maintain possession of any stock
certificate, promissory note or other instrument delivered to it under the
Security Documents;

(j) Change in Control. A Change of Control shall occur;

(k) Intercreditor Agreement. The Intercreditor Agreement shall be invalidated or
otherwise cease to constitute the legal, valid and binding obligations of the
ABL Representation and ABL Secured Parties (as each such term is defined
therein), enforceable in accordance with its terms, or the ABL Representative
shall deny or contest the validity or enforceability of the Intercreditor
Agreement (in each case, to the extent that any ABL Obligations (as defined in
the Intercreditor Agreement) remain outstanding); or

 

95



--------------------------------------------------------------------------------

(l) WAPCo Settlement. The Borrower or any Subsidiary shall (a) fail to make any
settlement payment when due under the terms of the WAPCo Settlement or
(b) otherwise default with respect to its agreements under the WAPCo Settlement
and, after giving effect to the expiration of any applicable grace period, such
default enables or permits the acceleration of settlement payments thereunder.

7.02 Optional Acceleration of Maturity. If any Event of Default (other than an
Event of Default pursuant to Section 7.01(e)) shall have occurred and be
continuing, then, and in any such event:

(a) the Administrative Agent shall, at the request, or may, with the consent, of
the Majority Lenders, by notice to the Borrower, declare all principal,
interest, fees, reimbursements, indemnifications, and all other amounts payable
under this Agreement and the other Loan Documents to be forthwith due and
payable, whereupon all such amounts shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower; and

(b) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, this Agreement, and any other Loan Document for the ratable
benefit of the Lenders by appropriate proceedings.

7.03 Automatic Acceleration of Maturity. If any Event of Default pursuant to
Section 7.01(e) shall occur with respect to the Borrower:

(a) (i) the Commitments and the obligation of each Lender to make extensions of
credit hereunder, including making Loans, shall terminate, and (ii) all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement and the other Loan Documents shall become
and be forthwith due and payable in full, without notice of intent to demand,
demand, presentment for payment, notice of nonpayment, protest, notice of
protest, grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrower; and

(b) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, this Agreement, and any other Loan Document for the ratable
benefit of the Lenders by appropriate proceedings.

7.04 Non-exclusivity of Remedies. No remedy conferred upon the Administrative
Agent or the Lenders is intended to be exclusive of any other remedy, and each
remedy shall be cumulative of all other remedies existing by contract, at law,
in equity, by statute or otherwise.

 

96



--------------------------------------------------------------------------------

7.05 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Legal
Requirements, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Loan Party against any
and all of the obligations of such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender and then due and
payable, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Loan Party are owed to a branch or office of such Lender or Affiliate
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that to the extent prohibited by applicable law as
described in the definition of “Excluded Swap Obligation,” no amounts received
from, or set off with respect to, any Guarantor shall be applied to any Excluded
Swap Obligations of such Guarantor. The rights of each Lender and its Affiliates
under this Section 7.05 are in addition to other rights and remedies (including
other rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

7.06 Application of Proceeds. From and during the continuance of any Event of
Default, any monies or property actually received by the Administrative Agent
pursuant to this Agreement or any other Loan Document, the exercise of any
rights or remedies under any Security Document or any other agreement with any
Loan Party which secures any of the Obligations, may, at the option of the
Administrative Agent, be applied in the following order:

(a) First, to payment of the reasonable expenses, liabilities, losses, costs,
duties, fees, charges or other moneys whatsoever (together with interest payable
thereon) as may have been paid or incurred in, about or incidental to any sale
or other realization of Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and of any other unreimbursed
reasonable expenses and indemnities, in each case for which the Administrative
Agent or any Secured Party is to be reimbursed pursuant to this Agreement or any
other Loan Document and that are then due and payable;

(b) Second, to the ratable payment of accrued but unpaid fees owing to the
Lenders in respect of the Loans under this Agreement;

(c) Third, to the ratable payment of accrued but unpaid interest on the Loans
then due and payable under this Agreement;

(d) Fourth, to the ratable payment of all outstanding principal of the Loans
and, according to the unpaid termination amounts thereof, to the payment of all
obligations of the Borrower or its Subsidiaries owing to any Hedging
Counterparty under any Hedging Arrangement, if any, then due and payable;

(e) Fifth, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the ratable payment of all
other Obligations then due and payable which relate to Loans and which are owing
to the Administrative Agent and the Lenders;

 

97



--------------------------------------------------------------------------------

(f) Sixth, to the ratable payment of any other outstanding Obligations then due
and payable; and

(g) Seventh, any excess after payment in full of all Obligations shall be paid
to the Borrower or any other Loan Party as appropriate or to such other Person
who may be lawfully entitled to receive such excess.

Notwithstanding the foregoing, (i) Obligations arising under Hedging
Arrangements with Hedge Counterparties shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Hedge Counterparty, as the case may be and
(ii) no amounts received from any Guarantor shall be applied to any Excluded
Swap Obligations of such Guarantor.

ARTICLE VIII

THE GUARANTY

8.01 Liabilities Guaranteed. Each Guarantor hereby, joint and severally,
irrevocably and unconditionally guarantees the prompt payment at maturity of the
Obligations (other than, with respect to any Guarantor, any Excluded Swap
Obligations of such Guarantor).

8.02 Nature of Guaranty. This guaranty is an absolute, irrevocable, completed
and continuing guaranty of payment and not a guaranty of collection, and no
notice of the Obligations or any extension of credit already or hereafter
contracted by or extended to the Borrower or any other Loan Party need be given
to any Guarantor. This guaranty may not be revoked by any Guarantor and shall
continue to be effective with respect to the Obligations arising or created
after any attempted revocation by such Guarantor and shall remain in full force
and effect until the Obligations (other than contingent obligations) are paid in
full and the Commitments are terminated, notwithstanding that from time to time
prior thereto no Obligations may be outstanding. The Loan Parties and the
Lenders may modify, alter, rearrange, extend for any period and/or renew from
time to time, the Obligations, and the Lenders may waive any Default or Events
of Default without notice to any Guarantor and in such event each Guarantor will
remain fully bound hereunder on the Obligations. This guaranty shall continue to
be effective or be reinstated, as the case may be, if at any time any payment of
the Obligations is rescinded or must otherwise be returned by any of the Lenders
upon the insolvency, bankruptcy or reorganization of the Borrower or any other
Loan Party or otherwise, all as though such payment had not been made. This
guaranty may be enforced by the Administrative Agent, the Lenders and any
subsequent holder of any of the Obligations and shall not be discharged by the
assignment or negotiation of all or part of the Obligations. Each Guarantor
hereby expressly waives presentment, demand, notice of non-payment, protest and
notice of protest and dishonor, notice of Default or Event of Default, and also
notice of acceptance of this guaranty, acceptance on the part of the Lenders
being conclusively presumed by the Lenders’ request for this guaranty and the
Guarantors’ being party to this Agreement.

 

98



--------------------------------------------------------------------------------

8.03 Administrative Agent’s Rights. Each Guarantor authorizes the Administrative
Agent, without notice or demand and without affecting any Guarantor’s liability
hereunder, to take and hold security for the payment of its obligations under
this Article VIII and/or the Obligations, and exchange, enforce, waive and
release any such security; and to apply such security and direct the order or
manner of sale thereof as the Administrative Agent in its discretion may
determine, and to obtain a guaranty of the Obligations from any one or more
Persons and at any time or times to enforce, waive, rearrange, modify, limit or
release any of such other Persons from their obligations under such guaranties.

8.04 Guarantor’s Waivers.

(a) General. Each Guarantor waives any right to require any of the Lenders to
(i) proceed against the Borrower or any other Person liable on the Obligations,
(ii) enforce any of their rights against any other guarantor of the Obligations,
(iii) proceed or enforce any of their rights against or exhaust any security
given to secure the Obligations, (iv) have the Borrower or any other Loan Party
joined with any Guarantor in any suit arising out of this Article VIII and/or
the Obligations, or (v) pursue any other remedy in the Lenders’ powers
whatsoever. It is agreed between the Guarantors and the Lenders that the
foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for this Guaranty and such
waivers, the Lenders would not extend or continue to extend credit under this
Agreement. The Lenders shall not be required to mitigate damages or take any
action to reduce, collect or enforce the Obligations. Each Guarantor waives any
defense arising by reason of any disability, lack of corporate authority or
power, or other defense of the Borrower or any other guarantor of the
Obligations, and shall remain liable hereon regardless of whether the Borrower,
any other Loan Party or any other guarantor be found not liable thereon for any
reason. Whether and when to exercise any of the remedies of the Lenders under
any of the Loan Documents shall be in the sole and absolute discretion of the
Administrative Agent, and no delay by the Administrative Agent in enforcing any
remedy, including delay in conducting a foreclosure sale, shall be a defense to
any Guarantor’s liability under this Article VIII.

(b) In addition to the waivers contained in Section 8.04(a), the Guarantors
waive, and agree that they shall not at any time insist upon, plead or in any
manner whatsoever claim or take the benefit or advantage of, any appraisal,
valuation, stay, extension, marshaling of assets or redemption laws, or
exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by the Guarantors of their
obligations under, or the enforcement by the Administrative Agent or the Lenders
of, this guaranty. The Guarantors hereby waive diligence, presentment and demand
(whether for nonpayment or protest or of acceptance, maturity, extension of
time, change in nature or form of the Obligations, acceptance of further
security, release of further security, composition or agreement arrived at as to
the amount of, or the terms of, the Obligations, notice of adverse change in any
Loan Party’s financial condition or any other fact which might materially
increase the risk to the Guarantors) with respect to any of the Obligations or
all other demands whatsoever and waive the benefit of all provisions of law
which are or might be in conflict with the terms of this Article VIII. The
Guarantors, jointly and severally, agree that, as of the date of this guaranty,
their obligations under this guaranty are not subject to any offsets or defenses
of any kind against the Administrative Agent, the Lenders, the Borrower or any
other Person that executes a Loan Document. The Guarantors further jointly and
severally agree that their obligations under this guaranty shall not be subject
to any counterclaims, offsets or defenses of any kind which may arise in the
future against the Administrative Agent, the Lenders, the Borrower, any other
Loan Party or any other Person that executes a Loan Document.

 

99



--------------------------------------------------------------------------------

(c) Subrogation. Until the Obligations have been paid in full, each Guarantor
waives all rights of subrogation or reimbursement against each Loan Party,
whether arising by contract or operation of law (including any such right
arising under any federal, state or other applicable Debtor Relief Laws) and
waives any right to enforce any remedy which the Lenders now have or may
hereafter have against each Loan Party, and waives any benefit or any right to
participate in any security now or hereafter held by the Administrative Agent or
any Lender.

8.05 Maturity of Obligations, Payment. Each Guarantor agrees that if the
maturity of any of the Obligations is accelerated by bankruptcy or otherwise,
such maturity shall also be deemed accelerated for the purpose of this Article
VIII without demand or notice to any Guarantor. Each Guarantor will, forthwith
upon notice from the Administrative Agent, jointly and severally pay to the
Administrative Agent the amount due and unpaid by the Borrower and the other
Loan Parties and guaranteed hereby. The failure of the Administrative Agent to
give this notice shall not in any way release any Guarantor hereunder.

8.06 Administrative Agent’s Expenses. If any Guarantor fails to pay the
Obligations after notice from the Administrative Agent of a Loan Party’s failure
to pay any Obligations at maturity, and if the Administrative Agent obtains the
services of an attorney for collection of amounts owing by any Guarantor
hereunder, or obtaining advice of counsel in respect of any of their rights
under this Article VIII, or if suit is filed to enforce this Article VIII, or if
proceedings are had in any bankruptcy, probate, receivership or other judicial
proceedings for the establishment or collection of any amount owing by any
Guarantor hereunder, or if any amount owing by any Guarantor hereunder is
collected through such proceedings, each Guarantor jointly and severally agrees
to pay to the Administrative Agent the Administrative Agent’s reasonable
attorneys’ fees.

8.07 Liability. It is expressly agreed that the liability of each Guarantor for
the payment of the Obligations guaranteed hereby shall be primary and not
secondary.

8.08 Events and Circumstances Not Reducing or Discharging any Guarantor’s
Obligations . Each Guarantor hereby consents and agrees to each of the following
to the fullest extent permitted by law, and agrees that each Guarantor’s
obligations under this Article VIII shall not be released, diminished, impaired,
reduced or adversely affected by any of the following, and waives any rights
(including rights to notice) which each Guarantor might otherwise have as a
result of or in connection with any of the following:

(a) Modifications, Etc. Any renewal, extension, modification, increase,
decrease, alteration or rearrangement of all or any part of the Obligations, or
this Agreement or any instrument executed in connection therewith, or any
contract or understanding between the Borrower, the other Loan Parties and any
of the Lenders, or any other Person, pertaining to the Obligations, or the
waiver or consent by the Administrative Agent or the Lenders with respect to any
of the provisions hereof or thereof, or any modification or termination of the
terms of any intercreditor or subordination agreement pursuant to which claims
of other creditors against any Guarantor or the Borrower or any other Loan Party
are subordinated to the claims of the Lenders or pursuant to which the
Obligations are subordinated to claims of other creditors;

 

100



--------------------------------------------------------------------------------

(b) Adjustment, etc. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by any of the Lenders to the Borrower, any other Loan
Party or any Guarantor or any Person liable on the Obligations;

(c) Condition of the Borrower, or any other Loan Party or any Guarantor. The
insolvency, bankruptcy arrangement, adjustment, composition, liquidation,
disability, dissolution, death or lack of power of the Borrower, any other Loan
or any other Guarantor or any other Person at any time liable for the payment of
all or part of the Obligations; or any dissolution of the Borrower, any other
Loan Party or any other Guarantor, or any sale, lease or transfer of any or all
of the assets of the Borrower, any other Loan Party or any other Guarantor, or
any changes in the shareholders, partners, or members of the Borrower, any other
Loan Party or any other Guarantor; or any reorganization of the Borrower, any
other Loan Party or any other Guarantor;

(d) Invalidity of Obligations. The invalidity, illegality or unenforceability of
all or any part of the Obligations, or any document or agreement executed in
connection with the Obligations, for any reason whatsoever, including the fact
that the Obligations, or any part thereof, exceed the amount permitted by law,
the act of creating the Obligations or any part thereof is ultra vires, the
officers or representatives executing the documents or otherwise creating the
Obligations acted in excess of their authority, the Obligations violate
applicable usury laws, the Borrower or any other Loan Party has valid defenses,
claims or offsets (whether at law, in equity or by agreement) which render the
Obligations wholly or partially uncollectible from the Borrower or any other
Loan Party, the creation, performance or repayment of the Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Obligations or executed in connection with the Obligations, or given
to secure the repayment of the Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or this Agreement or other documents or instruments
pertaining to the Obligations have been forged or otherwise are irregular or not
genuine or authentic;

(e) Release of Obligors. Any full or partial release of the liability of the
Borrower or any other Loan Party on the Obligations or any part thereof, of any
Guarantors, or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
Guarantee or assure the payment of the Obligations or any part thereof, it being
recognized, acknowledged and agreed by each Guarantor that such Guarantor may be
required to pay the Obligations in full without assistance or support of any
other Person, and no Guarantor has been induced to enter into this Article VIII
on the basis of a contemplation, belief, understanding or agreement that other
parties other than the Borrower and the other Loan Parties will be liable to
perform the Obligations, or the Lenders will look to other parties to perform
the Obligations;

(f) Other Security. The taking or accepting of any other security, collateral or
guaranty, or other assurance of payment, for all or any part of the Obligations;

 

101



--------------------------------------------------------------------------------

(g) Release of Collateral etc. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including negligent, willful,
unreasonable or unjustifiable impairment) of any collateral, property or
security, at any time existing in connection with, or assuring or securing
payment of, all or any part of the Obligations;

(h) Care and Diligence. The failure of the Lenders or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

(i) Status of Liens. The fact that any collateral, security, security interest
or Lien contemplated or intended to be given, created or granted as security for
the repayment of the Obligations shall not be properly perfected or created, or
shall prove to be unenforceable or subordinate to any other security interest or
Lien, it being recognized and agreed by each Guarantor that no Guarantor is
entering into this Article VIII in reliance on, or in contemplation of the
benefits of, the validity, enforceability, collectability or value of any of the
collateral for the Obligations;

(j) Payments Rescinded. Any payment by the Borrower or any other Loan Party to
the Lenders is held to constitute a preference under any Debtor Relief Law, or
for any reason the Lenders are required to refund such payment or pay such
amount to the Borrower or any other Loan Party or someone else; or

(k) Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to this Agreement, the Obligations, or the security and
collateral therefor, whether or not such action or omission prejudices any
Guarantor or increases the likelihood that any Guarantor will be required to pay
the Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of each Guarantor that each Guarantor shall be obligated
to joint and severally pay the Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, except for the full and final payment and satisfaction of the
Obligations.

8.09 Subordination of All Guarantor Claims.

(a) As used herein, the term “Guarantor Claims” shall mean all debts and
liabilities of the Borrower or any Subsidiary of the Borrower to any Guarantor,
whether such debts and liabilities now exist or are hereafter incurred or arise,
or whether the obligation of the Borrower or such Subsidiary thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by any Guarantor. The Guarantor Claims shall include without
limitation all rights and claims of any Guarantor against the Borrower or any
Subsidiary of the Borrower arising as a result of subrogation or otherwise as a
result of such Guarantor’s payment of all or a portion of the Obligations.

 

102



--------------------------------------------------------------------------------

(b) Each of the Borrower and each Guarantor hereby (i) authorizes the
Administrative Agent and the Lenders to demand specific performance of the terms
of this Section 8.09, whether or not the Borrower or any Guarantor shall have
complied with any of the provisions hereof applicable to it, at any time when it
shall have failed to comply with any provisions of this Section 8.09 which are
applicable to it and (ii) irrevocably waives any defense based on the adequacy
of a remedy at law, which might be asserted as a bar to such remedy of specific
performance.

(c) Upon any distribution of assets of any Loan Party in any dissolution,
winding up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):

(i) The Lenders shall first be entitled to receive payment in full in cash of
the Obligations before any Guarantor is entitled to receive any payment on
account of the Guarantor Claims.

(ii) Any payment or distribution of assets of any Loan Party of any kind or
character, whether in cash, property or securities, to which the Borrower or any
Guarantor would be entitled except for the provisions of this Section 8.09(c),
shall be paid by the liquidating trustee or agent or other Person making such
payment or distribution directly to the Secured Parties, to the extent necessary
to make payment in full of all Obligations remaining unpaid after giving effect
to any concurrent payment or distribution or provisions therefor to the Lenders.

(d) No right of the Lenders or any other present or future holders of any
Obligations to enforce the subordination provisions herein shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Loan Party or by any act or failure to act, in good faith, by any such
holder, or by any noncompliance by the Borrower, any other Loan Party or any
Guarantor with the terms hereof, regardless of any knowledge thereof which any
such holder may have or be otherwise charged with.

8.10 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving the Borrower or any Subsidiary of the Borrower, as debtor, the Lenders
shall have the right to prove their claim in any proceeding, so as to establish
their rights hereunder and receive directly from the receiver, trustee or other
court custodian, dividends and payments which would otherwise be payable upon
Guarantor Claims. Each Guarantor hereby assigns such dividends and payments to
the Administrative Agent, for the benefit of the Lenders. Should the
Administrative Agent or any Lender receive, for application upon the
Obligations, any such dividend or payment which is otherwise payable to any
Guarantor, and which, as between the Borrower or any Subsidiary of the Borrower
and any Guarantor, shall constitute a credit upon the Guarantor Claims, then
upon payment in full of the Obligations, such Guarantor shall become subrogated
to the rights of the Lenders to the extent that such payments to the Lenders on
the Guarantor Claims have contributed toward the liquidation of the Obligations,
and such subrogation shall be with respect to that proportion of the Obligations
which would have been unpaid if the Administrative Agent or a Lender had not
received dividends or payments upon the Guarantor Claims.

 

103



--------------------------------------------------------------------------------

8.11 Payments Held in Trust. In the event that notwithstanding Sections 8.09 and
8.10 above, any Guarantor should receive any funds, payments, claims or
distributions which are prohibited by such Sections, such Guarantor agrees to
hold in trust for the Lenders an amount equal to the amount of all funds,
payments, claims or distributions so received, and agrees that it shall have
absolutely no dominion over the amount of such funds, payments, claims or
distributions except to pay them promptly to the Administrative Agent, and each
Guarantor covenants promptly to pay the same to the Administrative Agent.

8.12 Benefit of Guaranty. The provisions of this Article VIII are for the
benefit of the Lenders, their successors, and their permitted transferees,
endorsees and assigns. In the event all or any part of the Obligations are
transferred, endorsed or assigned by the Secured Parties, as the case may be, to
any Person or Persons in accordance with the terms of this Agreement, any
reference to the “Lenders” herein, as the case may be, shall be deemed to refer
equally to such Person or Persons.

8.13 Reinstatement. This Article VIII shall remain in full force and effect and
continue to be effective in the event any petition is filed by or against the
Borrower or any other Loan Party for liquidation or reorganization, in the event
that any of them becomes insolvent or makes an assignment for the benefit of
creditors or in the event a receiver, trustee or similar Person is appointed for
all or any significant part of any of their assets, and shall continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to Legal
Requirements, rescinded or reduced in amount, or must otherwise be restored or
returned by the Lenders, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Obligations shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.

8.14 Liens Subordinate. Each Guarantor agrees that any Liens, security
interests, judgment liens, charges or other encumbrances upon the Borrower’s or
any Subsidiary of the Borrower’s assets securing payment of the Guarantor Claims
shall be and remain inferior and subordinate to any Liens, security interests,
judgment liens, charges or other encumbrances upon the Borrower’s or any
Subsidiary of the Borrower’s assets securing payment of the Obligations,
regardless of whether such encumbrances in favor of any Guarantor, the
Administrative Agent or the Secured Parties presently exist or are hereafter
created or attach.

8.15 Guarantor’s Enforcement Rights. Without the prior written consent of the
Lenders, no Guarantor shall (a) exercise or enforce any creditor’s right it may
have against the Borrower or any Subsidiary of the Borrower, or (b) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceeding (judicial or otherwise, the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any Lien, mortgages, deeds of trust, security interest,
collateral rights, judgments or other encumbrances on assets of the Borrower or
any Subsidiary of the Borrower held by such Guarantor.

 

104



--------------------------------------------------------------------------------

8.16 Limitation. It is the intention of the Guarantors and each Secured Party
that the amount of the Obligations guaranteed by each Guarantor shall be in, but
not in excess of, the maximum amount permitted by fraudulent conveyance,
fraudulent transfer and similar Legal Requirement applicable to such Guarantor.
Accordingly, notwithstanding anything to the contrary contained in this Article
VIII or in any other agreement or instrument executed in connection with the
payment of any of the Obligations guaranteed hereby, the amount of the
Obligations guaranteed by any Guarantor under this Article VIII shall be limited
to an aggregate amount equal to the largest amount that would not render such
Guarantor’s obligations hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provision of any other Legal
Requirement.

8.17 Contribution Rights.

(a) To the extent that any payment is made under this guaranty (a “Guarantor
Payment”) by a Guarantor, which Guarantor Payment, taking into account all other
Guarantor Payments then previously or concurrently made by all other Guarantors,
exceeds the amount which such Guarantor would otherwise have paid if each
Guarantor had paid the aggregate Obligations satisfied by such Guarantor Payment
in the same proportion that such Guarantor’s Allocable Amount (as defined below)
(in effect immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of all of the Guarantors in effect immediately prior to the
making of such Guarantor Payment, then, following the date on which the
Obligations shall be paid and satisfied in full and each Guarantor shall have
performed all of its obligations hereunder, such Guarantor shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each of the other Guarantors for the amount of such excess, pro rata based upon
their respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the United States Bankruptcy Code
or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law.

(c) This Section 8.17 is intended only to define the relative rights of the
Guarantors and nothing set forth in this Section 8.17 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(d) The rights of the parties under this Section 8.17 shall be exercisable upon
the date the Obligations shall be paid and satisfied in full and each Guarantor
shall have performed all of its obligations hereunder.

(e) The parties hereto acknowledge that the right of contribution and
indemnification hereunder shall constitute assets of any Guarantor to which such
contribution and indemnification is owing.

 

105



--------------------------------------------------------------------------------

8.18 Release of Guarantors. Upon the sale or disposition of any Guarantor
pursuant to the terms of this Agreement to any Person other than the Borrower or
any Subsidiary, the Administrative Agent shall, at the Borrower’s expense,
execute and deliver to such Guarantor such documents as such Guarantor shall
reasonably require and take any other actions reasonably required to evidence or
effect the release of such Guarantor from this Agreement and the other Loan
Documents.

8.19 Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this guarantee in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 8.19 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 8.19, or otherwise under this guarantee, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified Keepwell Provider under this
Section 8.19 shall remain in full force and effect until such Qualified Keepwell
Provider is released from its obligations under the Loan Documents in accordance
with the terms thereof. Each Qualified Keepwell Provider intends that this
Section 8.19 constitute, and this Section 8.19 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE IX

THE ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders irrevocably appoints
JPMorgan Chase Bank, N.A. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article (other than Sections 9.06 and 9.09(b)) are solely for
the benefit of the Administrative Agent and the Lenders, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions. Each of the
Secured Parties hereby acknowledges and confirms their agreement that the
Administrative Agent is subject to certain Security Documents as agent for and
on behalf of the Lenders on the terms and conditions set forth in the applicable
Security Documents.

9.02 Rights as a Lender. The Administrative Agent shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

106



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent shall not :

(a) be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing;

(b) have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or Legal Requirement; and

(c) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, or be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as Agent or any of its respective Affiliates in
any capacity.

None of the Administrative Agent or its Related Parties shall be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 10.01) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be deemed to have knowledge of any Default unless and until
notice describing such Default and stating that such notice is a “notice of
default” is given to the Administrative Agent by the Borrower, a Guarantor or a
Lender. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default as
shall be reasonably directed by the Majority Lenders (or, if so specified by
this Agreement, the Majority Facility Lenders or all or all affected Lenders);
provided that unless and until it shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.

 

107



--------------------------------------------------------------------------------

The Administrative Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Majority Lenders (or, if so specified
by this Agreement, the Majority Facility Lenders or all or all affected Lenders)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.

9.04 Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for a
Loan Party), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any of its sub-agents may
perform any and all of its duties and exercise its rights and powers by or
through its respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

9.06 Resignation of the Administrative Agent. The Administrative Agent may
resign at any time by giving prior written notice thereof to the Lenders and the
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, thirty (30) days after the retiring Administrative Agent gives notice
of its intention to resign. Upon any such resignation, the Majority Lenders
shall have the right to appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent, which shall be reasonably acceptable to the
Borrower. If no successor Administrative Agent shall have been so appointed by
the Majority Lenders within

 

108



--------------------------------------------------------------------------------

twenty (20) days after the resigning Administrative Agent’s giving notice of its
intention to resign, then the resigning Administrative Agent may appoint, on
behalf of the Borrower and the Lenders, a successor Administrative Agent. If the
Administrative Agent has resigned and no successor Administrative Agent has been
appointed, the Majority Lenders may perform all the duties of the Administrative
Agent hereunder and the Borrower shall make all payments in respect of the
Obligations to the applicable Lender and for all other purposes shall deal
directly with the Majority Lenders until such successor Administrative Agent
shall have been appointed as provided herein. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment and such financing statements, or amendments
thereto, and such amendments or supplements to the Security Documents, and such
other instruments or notices, as may be necessary or desirable, or as the
Majority Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, shall have been
executed and filed or recorded, as applicable. Any such successor Administrative
Agent shall be a commercial bank organized under the laws of the United States
or any state thereof having combined capital and retained earnings of at least
$100,000,000 (or the equivalent in any other currency) unless such requirement
is waived by the Majority Lenders. Upon the Assumption of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Administrative
Agent. Upon the effectiveness of the resignation of the Administrative Agent,
the resigning Administrative Agent shall be discharged from its duties and
obligations hereunder and under the Loan Documents, provided that, solely for
purposes of maintaining any security interest granted to the Administrative
Agent under any Security Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties and, in the
case of any Collateral in the possession of the Administrative Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this paragraph and subject to the rights, powers, privileges and duties of
the Administrative Agent (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest). After the effectiveness of the
resignation of an Administrative Agent, the provisions of this Article IX shall
continue in effect for the benefit of such Administrative Agent in respect of
any actions taken or omitted to be taken by it while it was acting as an
Administrative Agent hereunder and under the other Loan Documents.

9.07 Non-Reliance on Administrative Agent and Other Lenders; Certain
Acknowledgments.

(a) Each Lender expressly acknowledges that neither the Administrative Agent nor
any of its Related Parties has made any representations or warranties to it and
that no act by the Administrative Agent hereafter taken, including any review of
the affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into

 

109



--------------------------------------------------------------------------------

this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder. In
this regard, each party hereto acknowledges that Simpson Thacher & Bartlett LLP
is acting in this transaction as special counsel to the Administrative Agent
only. Each other party hereto will consult with its own legal counsel to the
extent that it deems necessary in connection with the Loan Documents and the
matters contemplated therein. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates.

(b) Each Lender shall be deemed by delivering its signature page to this
Agreement and making any Loan on the Closing Date to have consented to, approved
or accepted each Loan Document and each other document or other matter referred
to in Article III required to be consented to or approved by or acceptable or
satisfactory to the Administrative Agent, the Arranger or the Lenders and to
have been satisfied with the satisfaction of all other conditions precedent
required to be satisfied under Article III.

9.08 Indemnification. The Lenders severally agree to indemnify upon demand the
Administrative Agent and each of its Related Parties (to the extent not
reimbursed by the Loan Parties), according to their respective ratable shares
(based on the aggregate outstanding principal amount of the Loans) in effect on
the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such respective ratable shares immediately prior to such date), and hold
harmless each such Indemnitee from and against any and all Indemnified
Liabilities in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of any Related Party; provided, however, that no
Lender shall be liable for (a) the payment to any Indemnitee for any portion of
such Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnitee’s own gross negligence or willful misconduct and (b) claims made or
legal proceedings commenced against such Indemnitee by any security holder or
creditor thereof arising out of and based on rights afforded any such security
holder or creditor solely in its capacity as such; provided further, however,
that no action taken in accordance with the directions of the Majority Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender
agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any out of pocket expenses (including all fees, expenses and
disbursements of any law firm or other external counsel) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Loan Document, to
the extent that the Administrative Agent is not reimbursed for such by the Loan
Parties. The undertaking in this Section shall survive termination of the
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

 

110



--------------------------------------------------------------------------------

9.09 Collateral and Guaranty Matters.

(a) Each Lender (as a Lender and in its capacity as a potential Hedge
Counterparty) and each other Secured Party (by their acceptance of the benefits
of any Lien encumbering Collateral) acknowledges and agrees that the
Administrative Agent has entered into the Security Documents on behalf of itself
and the Secured Parties, and the Secured Parties hereby agree to be bound by the
terms of such Security Documents, acknowledge receipt of copies of such Security
Documents and consent to the rights, powers, remedies, indemnities and
exculpations given to the Administrative Agent thereunder. All rights, powers
and remedies available to the Administrative Agent and the Secured Parties with
respect to the Collateral, or otherwise pursuant to the Security Documents,
shall be subject to the provisions of such Security Documents.

(b) Each Lender (as a Lender and in its capacity as a potential Hedge
Counterparty) and each other Secured Party (by their acceptance of the benefits
of any Lien encumbering Collateral) hereby authorizes the Administrative Agent,
at its option and in its discretion, without the necessity of any notice to or
further consent from the Secured Parties:

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Security Document (i) as provided in Section 10.15 or any
Security Document or (ii) subject to Section 10.01, if approved, authorized or
ratified in writing by the Majority Lenders;

(ii) to take any actions with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain Acceptable Security Interests in
and Liens upon the Collateral granted pursuant to the Security Documents;

(iii) to take any action in exigent circumstances as may be reasonably necessary
to preserve any rights or privileges of the Secured Parties under the Loan
Documents or applicable Legal Requirements;

(iv) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.01(d) or 6.01(f); and

(v) to take any action requested by the Borrower having the effect of releasing
any Collateral or any Subsidiary from its Obligations under the Loan Documents
to the extent necessary to permit consummation of any transaction not prohibited
by any Loan Document or that has been consented to in accordance with
Section 10.01.

(c) Upon the request of the Administrative Agent at any time, the Secured
Parties will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 9.09.

 

111



--------------------------------------------------------------------------------

(d) Each Loan Party hereby irrevocably appoints the Administrative Agent as such
Loan Party’s attorney-in-fact, with full authority to, after the occurrence and
during the continuance of an Event of Default, act for such Loan Party and in
the name of such Loan Party to, in the Administrative Agent’s discretion upon
the occurrence and during the continuance of an Event of Default, (i) file one
or more financing or continuation statements, and amendments thereto, relative
to all or any part of the Collateral without the signature of such Loan Party
where permitted by law, (ii) to receive, endorse, and collect any drafts or
other instruments, documents, and chattel paper which are part of the
Collateral, (iii) to ask, demand, collect, sue for, recover, compromise,
receive, and give acquittance and receipts for moneys due and to become due
under or in respect of any of the Collateral, (iv) to file any claims or take
any action or institute any proceedings which the Administrative Agent may
reasonably deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Administrative Agent with
respect to any of the Collateral and (v) if any Loan Party fails to perform any
covenant contained in this Agreement or the other Security Documents relating to
the Collateral after the expiration of any applicable grace periods, the
Administrative Agent may itself perform, or cause performance of, such covenant,
and such Loan Party shall pay for the expenses of the Administrative Agent
incurred in connection therewith in accordance with Section 10.04. The power of
attorney granted hereby is coupled with an interest and is irrevocable.

(e) The powers conferred on the Administrative Agent under this Agreement and
the other Security Documents are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Beyond the safe custody thereof, the Administrative Agent and each Secured Party
shall have no duty with respect to any Collateral in its possession or control
(or in the possession or control of any agent or bailee) or with respect to any
income thereon or the preservation of rights against prior parties or any other
rights pertaining thereto. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property. None of the
Administrative Agent, any Lender or any other Secured Party shall be liable or
responsible for any loss or damage to any of the Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee, broker or other agent or
bailee selected by Borrower or selected by the Administrative Agent in good
faith.

9.10 No Other Duties, Etc. Anything herein to the contrary notwithstanding, the
Arranger and the Bookrunner listed on the cover page hereof shall not have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender.

9.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

112



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.04 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.04 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. Any amendment or waiver of any provision of this
Agreement or any other Loan Document, and any consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective if the same shall
be in writing and signed by the Majority Lenders and the Borrower (or by the
Administrative Agent (with the prior written consent of the Majority Lenders)
and the Borrower), provided that such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided
further that (x) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing signed by the Administrative Agent and the
Borrower to cure any ambiguity, omission, defect or inconsistency so long as, in
each case, (1) such amendment does not adversely affect the rights of any Lender
or (2) the Lenders shall have received at least five (5) Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five (5) Business Days of the date of such notice to the Lenders, a
written notice from the Majority Lenders stating that the Majority Lenders
object to such amendment, and (y) no amendment, waiver or consent shall:

(a) extend the scheduled date of termination of or increase the stated amount of
any Commitment of any Lender (or reinstate any Commitment of any Lender
terminated pursuant to the terms hereof) without the written consent of such
Lender;

 

113



--------------------------------------------------------------------------------

(b) postpone any date fixed by this Agreement for any scheduled payment (but not
any prepayment) of principal, interest or fees due to any Lender hereunder
without the written consent of such Lender;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or any interest or fees payable hereunder without the prior written consent
of each Lender directly affected thereby (it being understood and agreed that
any change in the definition of “Total Leverage Ratio”, or in the component
definitions thereof, shall not constitute a reduction of rate of interest or any
interest or fees payable hereunder); provided, however, that only the consent of
the Majority Facility Lenders under a Facility shall be required to waive any
obligation of the Borrower to pay default interest pursuant to Section 2.07(c)
with respect to such Facility, including with respect to any amount payable
thereunder or in connection therewith;

(d) (i) change Section 2.12 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of the Majority Facility
Lenders under each Facility adversely affected thereby or (ii) change the order
of application, as among the Facilities, of any prepayment or other amount
specified in Section 2.06(e) or 7.06 from the order set forth in such Section in
a manner that materially and adversely affects the Lenders under any Facility
without the prior written consent of the Majority Facility Lenders under such
Facility;

(e) change any provision of this Section, or the percentage specified in the
definition of “Majority Lenders” or “Majority Facility Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly affected thereby; or

(f) except as expressly permitted hereunder or under any Security Document,
release all or any substantial portion of the value of the guaranties provided
by the Guarantors hereunder or all or any substantial portion of the Collateral
without the written consent of each Lender (it being understood and agreed that
this clause (f) shall not be deemed to apply to any amendment, consent or waiver
permitting any Asset Disposition or any additional Debt or other obligations to
be guaranteed by the Guarantors or secured by any Collateral);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by a SPC at the time of
such amendment, waiver or other modification. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder or under any other Loan
Document (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders, all Lenders or a majority in interest of Lenders under
any Facility or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lender); provided that any such
amendment, waiver or consent referred to in clause (a), (b) or (c) above that,
but for this sentence, would require the prior written consent of such
Defaulting Lender, will continue to require the consent of such Defaulting
Lender; and provided further that any such amendment, waiver or consent
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than any other Lender whose consent
is so required shall require the consent of such Defaulting Lender.

 

114



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth above:

(i) this Agreement and the other Loan Documents may be amended in accordance
with Section 2.16, 2.17, 2.18 or 10.19;

(ii) this Agreement and the other Loan Documents may be amended (or amended and
restated) with the written consent of the Majority Lenders, the Administrative
Agent and the Borrower (x) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Loans and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Majority Lenders and Majority Facility Lenders;

(iii) the Administrative Agent may, without the consent of any Secured Party,
(x) consent to a departure by any Loan Party from any covenant of such Loan
Party set forth in this Agreement or any Security Document, or amend or
otherwise modify this Agreement or any Secured Document, to the extent such
departure or amendment or other modification is consistent with the authority of
the Administrative Agent set forth in Section 5.09(e) or is determined by the
Administrative Agent to be reasonably required to give effect to the provisions
of Section 5.09(d) or (y) amend or waive any provision in any Security Document,
or consent to a departure by any Loan Party therefrom, to the extent the
Administrative Agent determines that such amendment, waiver or consent is
necessary in order to eliminate any conflict between such provision and the
terms of this Agreement; and

(iv) any amendment, waiver or consent of this Agreement or any other Loan
Document that by its terms affects the rights or duties under this Agreement or
such other Loan Document of the Lenders of one or more Classes (but not the
Lenders of any other Class), may be effected by an agreement or agreements in
writing entered into by the Borrower, the Administrative Agent and the requisite
number or percentage in interest of each affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time.

10.02 Notices, Etc.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by facsimile or (subject to paragraph
(c) below) electronic mail address as follows:

 

115



--------------------------------------------------------------------------------

(i) if to the Borrower or any other Loan Party or to the Administrative Agent,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

(ii) if to any Lender, to the address, facsimile number, electronic mail address
or telephone number specified in its Administrative Questionnaire or to such
other address, facsimile number, electronic mail address or telephone number as
shall be designated by such party in a notice to the Administrative Agent.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given on the next business day for the recipient) and confirmed received.
Notices delivered through electronic communications to the extent provided in
paragraph (c) below, shall be effective as provided in said paragraph (c). In no
event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Legal Requirements, have the same
force and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

(c) Limited Use of Electronic Mail. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent in its sole discretion, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

116



--------------------------------------------------------------------------------

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(e) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
borrowing notices) purportedly given by or on behalf of a Loan Party even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and their respective Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided in this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Sections 7.02, 7.03 and 7.04 for the benefit of all the Lenders;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from

 

117



--------------------------------------------------------------------------------

exercising setoff rights in accordance with Section 7.05 (subject to the terms
of Section 2.12), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Majority Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Sections 7.02, 7.03
and 7.04 and (ii) in addition to the matters set forth in clauses (b) and (c) of
the preceding proviso and subject to Section 2.12, any Lender may, with the
consent of the Majority Lenders, enforce any rights and remedies available to it
and as authorized by the Majority Lenders.

10.04 Costs and Expenses. The Borrower shall, subject to the limitations set
forth in Section 5.08 with respect to the matters covered therein, pay (a) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Arranger and their respective Affiliates (including the reasonable fees,
disbursements and other charges of a single counsel for the Administrative Agent
and the Arranger and, as required, a single local or regulatory counsel in any
applicable jurisdiction) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (b) all out-of-pocket expenses incurred by the Administrative
Agent, the Arranger or any Lender (including the fees, charges and disbursements
of any outside counsel for the Administrative Agent, the Arranger or any
Lender), in connection with the enforcement or protection of its rights (i) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (ii) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans. The foregoing costs and
expenses under this Section 10.04 shall include all due diligence, search,
filing, recording, title insurance, printing, reproduction, document delivery,
travel, CUSIP, electronic platform, communication costs and appraisal charges
and fees and Taxes related thereto, and other out-of-pocket expenses reasonably
incurred by the Administrative Agent (including, in connection with any workout
or restructuring, the cost of financial advisors and other outside experts
retained by the Administrative Agent). All amounts due under this Section 10.04
shall be payable within ten (10) Business Days after demand therefor. The
agreements in this Section shall survive the termination of the Commitments and
repayment of all Obligations.

10.05 Indemnification. The Loan Parties shall indemnify the Administrative
Agent, the Arranger, the Bookrunner and each Lender and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, or
related reasonable expenses (limited, in the case of expenses of counsel, to one
counsel for all Indemnitees taken as a whole in each relevant jurisdiction and,
solely, in the case of an actual or perceived conflict of interest between
Indemnitees where the Indemnitees affected by such conflict inform the Borrower
of such conflict, one additional counsel in each relevant jurisdiction to each
group of affected Indemnitees similarly situated taken as a whole) in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance, or administration of this Agreement, any Loan
Document, or any other agreement, letter or instrument delivered in connection
with the transactions contemplated

 

118



--------------------------------------------------------------------------------

thereby, (b) any Commitment or Loan or the use or proposed use of the proceeds
therefrom, (c) any action taken or omitted by the Administrative Agent under
this Agreement or any other Loan Document (including the Administrative Agent’s
own negligence), (d) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower, any Subsidiary or any other Loan Party, or any Environmental Liability
related in any way to the Borrower, any Subsidiary or any other Loan Party, or
(e) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto and regardless of
whether brought or initiated by or on behalf of the Borrower or its Subsidiaries
(all the foregoing, collectively, the “Indemnified Liabilities”), provided that
the foregoing indemnity will not, as to any Indemnitee, apply to losses,
liabilities, obligations, damages, penalties, demands, actions, judgments or
suits or related expenses to the extent (i) resulting from the willful
misconduct, bad faith or gross negligence of such Indemnitee or any of its
Related Parties (as determined by a court of competent jurisdiction in a final
and non-appealable judgment), (ii) arising from a material breach of the
obligations of Indemnitee or any of its Related Parties under the Loan Documents
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (iii) arising out of or in connection with any
claim, litigation, investigation or proceeding that does not involve an act or
omission of the Loan Parties or any of their affiliates and that is brought by
an Indemnitee against any other Indemnitee (other than the Administrative Agent,
the Arranger or Bookrunner acting in its capacity as such). If an Indemnitee
shall be indemnified in respect of any Indemnified Liability and such
Indemnified Liability is found by a final, non-appealable decision of a court of
competent jurisdiction to have resulted from the willful misconduct, bad faith
or gross negligence of such Indemnitee or its Related Parties, or from a
material breach of the obligations of such Indemnitee or its Related Parties
under the Loan Documents, then such Indemnitee shall refund all amounts received
by it under this paragraph in excess of those to which it shall have been
entitled under the terms of this Section 10.05.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, NO LOAN PARTY
SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
ANY LOAN OR THE USE OF THE PROCEEDS THEREOF. NO INDEMNITEE SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

119



--------------------------------------------------------------------------------

ALL AMOUNTS DUE UNDER THIS SECTION 10.05 SHALL BE PAYABLE WITHIN TEN
(10) BUSINESS DAYS AFTER DEMAND THEREFOR. THE AGREEMENTS IN THIS SECTION SHALL
SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE REPLACEMENT OF ANY
LENDER, THE TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR
DISCHARGE OF ALL THE OTHER OBLIGATIONS.

10.06 Successors and Assigns.

(a) Generally. The terms and provisions of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder except as expressly permitted hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of paragraph (f) of this Section or (iv) to an SPC in
accordance with the provisions of paragraph (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph
(d) of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility or the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default under Section 7.01(a) or 7.01(e) has
occurred and is

 

120



--------------------------------------------------------------------------------

continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required (1) for assignments to a Person who is not a Lender,
an Affiliate of a Lender or an Approved Fund, provided that no such consent
shall be required if an Event of Default under Section 7.01(a) or 7.01(e) shall
have occurred and is continuing, and (2) for assignments to (x) any competitor
of the Borrower that has been identified in writing to the Lenders at least
three Business Days prior to the effective date of such assignment or
(y) Tenaska Power Fund, L.P., a Delaware limited partnership, or any of its
Affiliates that have been identified in writing to the Lenders at least three
Business Days prior to the effective date of such assignment; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall have objected thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof; and

(B) the consent of the Administrative Agent shall be required for assignments
(such consent not to be unreasonably withheld or delayed) to a Person that is
not a Lender, an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) Defaulting Lenders. No assignment shall be made to any Defaulting Lender or
any of its Subsidiaries, or any Person that, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons.

 

121



--------------------------------------------------------------------------------

Upon such execution, delivery, acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section (and, if
applicable, receipt by the Administrative Agent of an Administrative
Questionnaire from an assignee Lender), from and after the effective date
specified in each Assignment and Assumption, (A) the Eligible Assignee
thereunder shall be a party hereto for all purposes and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
and (B) such assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Assumption, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption covering all or
the remaining portion of such Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.09, 2.11, 10.04 and 10.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(c) Register. The Administrative Agent shall maintain at its Applicable Lending
Office a copy of each Assignment and Assumption delivered to and accepted by it
and a register for the recordation of the names and addresses of the Lenders and
the Commitments of, and principal amount of the Loans owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and each of the Loan
Parties, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower at any reasonable time and from time to time upon reasonable prior
notice.

 

122



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Eligible Assignee (other than a Defaulting Lender or any Person to which an
assignment at such time would require the consent of the Borrower under
Section 10.06(b)(iii)(A)(2)) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (y) of the
second proviso to Section 10.01 that directly affects such Participant. Subject
to paragraph (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.08, 2.09 and 2.11 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 7.05 as though it
were a Lender, provided that such Participant agrees to be subject to
Section 2.12 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitments, Loans or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.09 or 2.11 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless
(i) the sale of the participation to such Participant is made with the
Borrower’s prior written consent or (ii) such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.11 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Sections
2.11(f) and 2.11(g) as though it were a Lender.

 

123



--------------------------------------------------------------------------------

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may repurchase Loans, and each Lender shall have the right at any time
to sell, assign or transfer all or a portion of its Loans to the Borrower;
provided that:

(i) no Default has occurred or is continuing or would result therefrom;

(ii) the Borrower has offered to repurchase Loans of all Lenders under the
applicable Facility on a pro rata basis pursuant to procedures approved by the
Borrower and the Administrative Agent;

(iii) after giving effect thereto, the Borrower and its Subsidiaries have at
least $125,000,000 of Liquidity;

(iv) any such Loans assigned and transferred to the Borrower shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and transfer and will thereafter no longer be outstanding for any
purpose hereunder (with the cancelled amount of such Loans being the par amount
thereof for purposes of this Agreement);

(v) the aggregate principal amount of the Loans of any Class repurchased by the
Borrower pursuant to this Section shall be applied to reduce the subsequent
scheduled amortization installments to be paid pursuant to Section 2.05(a) with
respect to Loans of such Class ratably;

(v) any gain from any such repurchase shall not be added back to Consolidated
EBITDA; and

(vi) in connection with any such repurchase the Borrower shall represent that,
as of the date of such repurchase, the Borrower is not in possession of any
information regarding the Borrower or its Subsidiaries or the Loans that, in
each case, that (x) would reasonably be expected to be material to a decision by
any Lender to sell, assign and transfer its Loans to the Borrower and (y) has
not been previously disclosed in writing to the Administrative Agent and the
Lenders (other than, as to any Lender, due solely to such Lender’s election not
to receive any non-public information).

The Administrative Agent is authorized to make appropriate entries in the
Register to reflect any cancelation of the Term Loans repurchased and cancelled
pursuant to this Section 10.06(g). Any payment made by the Borrower in
connection with a repurchase permitted by this Section 10.06(g) shall not be
subject to the provisions of Section 2.06 (except that, for purposes of
Section 2.06(c)(iv), such payments shall be deemed to be voluntary prepayments
of Borrowings under Section 2.06(b)), 2.08, 2.09 or 2.12. Failure by the
Borrower to make any payment to a Lender required to be made in consideration of
a repurchase of Loans permitted by this Section

 

124



--------------------------------------------------------------------------------

10.06(g) shall not constitute a Default or an Event of Default under
Section 7.01(a). Each Lender shall, to the extent that its Loans shall have been
repurchased and assigned to the Borrower pursuant to this Section 10.06(g),
relinquish its rights in respect thereof. Except as otherwise set forth in this
Section 10.06(g), the provisions of Section 10.06 shall not apply to any
repurchase of Loans pursuant to this Section 10.06(g).

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if a SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by a SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

10.07 Confidentiality. the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and its and its Affiliates’
respective directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Legal Requirements or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of, pledgee under Section 10.06(f) or Participant in,

 

125



--------------------------------------------------------------------------------

or any prospective assignee of, pledgee under Section 10.06(f) or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by any Loan Party, provided that, in the case of information received
from a Loan Party after the Closing Date, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities law.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.08 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Upon execution and
delivery by any Guarantor of a counterpart hereto, such Guarantor shall become
party hereto and a Guarantor hereunder with the same force and effect as if
originally a party hereto. The execution and delivery of a counterpart hereto by
any Guarantor shall not require the consent of any other party hereto, and the
rights and obligations hereunder of the other parties hereto shall remain in
full force and effect notwithstanding the addition of any Guarantor as a party
hereto.

10.09 Survival of Representations; Termination. (a) All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the

 

126



--------------------------------------------------------------------------------

Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Loan, and shall continue in full force and effect as
long as any Loan or any other Obligation (other than contingent obligations as
to which no claim has been made) hereunder shall remain unpaid or unsatisfied.

(b) This Agreement and each other Loan Document, and the covenants and
agreements set forth herein and therein, and, in the case of any Security
Document, all security interests and other Liens created thereunder, shall
terminate upon the payment in full of all principal of and any accrued interest
on any Loan and all fees and other amounts payable under this Agreement and the
termination or expiration of the Commitments; provided that the provisions of
Sections 2.08, 2.09, 2.11, 10.04, 10.05, 10.07 and Article IX, and any other
provision set forth herein or therein that by its terms survives the termination
of this Agreement or such other Loan Document, shall survive and remain in full
force and effect.

10.10 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.10, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.11 Payments Set Aside. To the extent that any payment by or on behalf of any
Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

10.12 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

127



--------------------------------------------------------------------------------

10.13 Submission to Jurisdiction.

(a) Any legal action or proceeding with respect to this Agreement or any other
Loan Document shall be brought in the courts of the State of New York sitting in
New York City or of the United States for the Southern District of New York, and
by execution and delivery of this Agreement, each party hereto consents, for
itself and in respect of its property, to the exclusive jurisdiction of those
courts; provided that nothing contained herein or in any other Loan Document
will prevent any Lender or the Administrative Agent from bringing any action to
enforce any award or judgment or exercise any right under the Security Documents
or against any Collateral or any other property of any Loan Party in any other
forum in which jurisdiction can be established. Each party hereto irrevocably
waives any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any action or proceeding in such jurisdiction in respect of any Loan
Document or other document related thereto. Each party hereto waives personal
service of any summons, complaint or other process, which may be made by any
other means permitted by the law of such state.

(b) Each Loan Party (other than the Borrower) hereby irrevocably appoints the
Borrower as its agent to receive on its behalf and on behalf of its property
service of copies of any summons or complaint or any other process which may be
served in any action. Such service may be made by mailing or delivering a copy
of such process to such Loan Party in care of the Borrower at the Borrower’s
address set forth in Section 10.02, and each such Loan Party hereby irrevocably
authorizes and directs the Borrower to accept such service on its behalf. As an
alternative method of service, each Loan Party also irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to it at the address specified for it in
Section 10.02.

10.14 Waiver of Jury. Each party to this Agreement hereby expressly and
irrevocably waives any right to trial by jury of any claim, demand, action or
cause of action arising under any Loan Document or in any way connected with or
related or incidental to the dealings of the parties hereto or any of them with
respect to any Loan Document, or the transactions related thereto, in each case
whether now existing or hereafter arising, and whether founded in contract or
tort or otherwise; and each party hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any party to this Agreement may file an original counterpart or
a copy of this Section with any court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury.

10.15 Collateral Matters; Hedging Counterparties. (a) Notwithstanding anything
to the contrary in any Loan Document, a Guarantor (other than the Borrower)
shall automatically be released from its obligations under the Loan Documents,
and all security interests created by the Security Documents in Collateral owned
by such Guarantor shall be automatically released, upon the consummation of any
transaction permitted by this Agreement as a result of which such Guarantor
ceases to be a Subsidiary; provided that, if so required by this Agreement, the
Majority Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. Upon any sale or other disposition by
any Loan Party (other than to any other Loan Party) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under

 

128



--------------------------------------------------------------------------------

any Security Document in any Collateral pursuant to Section 10.01, the security
interests in such Collateral created by the Security Documents shall be
automatically released. In connection with any termination or release pursuant
to this Section 10.15(a), the Administrative Agent shall execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.

(b) No Hedging Counterparty shall have any voting rights under any Loan
Document, or any right to direct the Administrative Agent to take or omit from
taking any action, as a result of the existence of obligations owed to it under
any Hedging Arrangements or such obligations being Guaranteed by the Loan
Parties or secured by any Collateral.

10.16 Entire Agreement. This Agreement and the other Loan Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties.

10.17 Patriot Act Notice. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

10.18 No Fiduciary Duty. The Borrower and each of the Guarantors hereby
acknowledges and agrees that (a) no fiduciary, advisory or agency relationship
between the Loan Parties and the Credit Parties is intended to be or has been
created in respect of any of the transactions contemplated by this Agreement or
the other Loan Documents, irrespective of whether the Credit Parties have
advised or are advising the Loan Parties on other matters, and the relationship
between the Credit Parties, on the one hand, and the Loan Parties, on the other
hand, in connection herewith and therewith is solely that of creditor and
debtor, (b) the Credit Parties, on the one hand, and the Loan Parties, on the
other hand, have an arm’s length business relationship that does not directly or
indirectly give rise to, nor do the Loan Parties rely on, any fiduciary duty to
the Loan Parties or their affiliates on the part of the Credit Parties, (c) the
Loan Parties are capable of evaluating and understanding, and the Loan Parties
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Loan Documents, (d) the Loan
Parties have been advised that the Credit Parties are engaged in a broad range
of transactions that may involve interests that differ from the Loan Parties’
interests and that the Credit Parties have no obligation to disclose such
interests and transactions to the Loan Parties, (e) the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
the Loan Parties have deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (f) each Credit Party
has been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by it and the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties, any of their affiliates or any other Person, (g) none of the Credit
Parties has any obligation to the Loan Parties or their affiliates with respect
to the transactions contemplated

 

129



--------------------------------------------------------------------------------

by this Agreement or the other Loan Documents except those obligations expressly
set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and
(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties.

10.19 Intercreditor Arrangements. (a) It is the intention and agreement of the
parties hereto that this Agreement constitute the “Term Loan Agreement” under
the Intercreditor Agreement, and that the Administrative Agent constitute the
“Term Loan Representative” under the Intercreditor Agreement. The Lenders
acknowledge that the obligations of the Borrower under the ABL Documents are
secured by Liens on assets of the Loan Parties that constitute Collateral and
that the relative Lien priority and other creditor rights of the Secured Parties
hereunder and the secured parties under the ABL Documents will be set forth in
the Intercreditor Agreement. Each Lender hereby acknowledges that it has
received a copy of the Intercreditor Agreement. Each Lender hereby irrevocably
(i) consents to the subordination of the Liens on the ABL Facility First
Priority Collateral securing the Obligations on the terms set forth in the
Intercreditor Agreement, (ii) authorizes and directs the Administrative Agent to
execute and deliver the Intercreditor Agreement and any documents relating
thereto, in each case on behalf of such Lender and without any further consent,
authorization or other action by such Lender, (iii) agrees that, upon the
execution and delivery thereof, such Lender will be bound by the provisions of
the Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of the Intercreditor Agreement and
(iv) agrees that no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of any action taken by the Administrative Agent
pursuant to Section 10.19 or in accordance with the terms of the Intercreditor
Agreement. Each Lender hereby further irrevocably authorizes and directs the
Administrative Agent (x) to take such actions as shall be required to release
Liens on the Collateral in accordance with the terms of the Intercreditor
Agreement and (y) to enter into such amendments, supplements or other
modifications to the Intercreditor Agreement in connection with any extension,
renewal, refinancing or replacement of any Obligations or any Permitted ABL Debt
as are reasonably acceptable to the Administrative Agent to give effect thereto,
in each case on behalf of such Lender and without any further consent,
authorization or other action by such Lender. The Agent shall have the benefit
of the provisions of Article VIII with respect to all actions taken by it
pursuant to this Section 10.19 or in accordance with the terms of the
Intercreditor Agreement to the full extent thereof.

(b) Notwithstanding anything herein or in any other Loan Document to the
contrary, the lien and security interest granted to the Administrative Agent
pursuant to this Agreement or any other Loan Document and the exercise of any
right or remedy by the Administrative Agent hereunder or under any other Loan
Document are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement, this
Agreement and any other Loan Document, the terms of the Intercreditor Agreement
shall govern and control. Without limiting the generality of the foregoing, and
notwithstanding anything herein or in any other Loan Document to the contrary,
all rights and remedies of the Administrative Agent (and the Secured Parties)
with respect to the ABL Facility First Priority Collateral shall be subject to
the terms of the Intercreditor Agreement, and until the ABL Obligations Payment
Date, any obligation of the Borrower and any Guarantor hereunder or under any
other Loan Document with respect to the delivery or

 

130



--------------------------------------------------------------------------------

control of any ABL Facility First Priority Collateral, the notation of any Lien
on any certificate of title, bill of lading or other document, the giving of any
notice to any bailee or other Person, the provision of voting rights or the
obtaining of any consent of any Person, in each case in connection with any ABL
Facility First Priority Collateral, shall be deemed to be satisfied if the
Borrower or such Guarantor, as applicable, complies with the requirements of the
similar provision of the applicable ABL Document. Until the ABL Obligations
Payment Date, the delivery of any ABL Facility First Priority Collateral to the
ABL Representative pursuant to the ABL Documents shall satisfy any delivery
requirement hereunder or under any other Loan Document.

 

131



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

WILLBROS GROUP, INC., a Delaware Corporation WILLBROS UNITED STATES HOLDINGS,
INC., a Delaware Corporation BEMIS, LLC, a Vermont Limited Liability Company
CHAPMAN CONSTRUCTION CO., L.P., a Texas Limited Partnership CHAPMAN CONSTRUCTION
MANAGEMENT CO., Inc., a Texas Corporation CONSTRUCTION & TURNAROUND SERVICES,
L.L.C., an Oklahoma Limited Liability Company LINEAL INDUSTRIES, INC., a
Pennsylvania Corporation PREMIER UTILITY SERVICES, LLC, a New York Limited
Liability Company PREMIER WEST COAST SERVICES, INC., an Oklahoma Corporation
TRAFFORD CORPORATION, a Pennsylvania Corporation WILLBROS CONSTRUCTION (U.S.),
LLC, a Delaware Limited Liability Company WILLBROS CONSTRUCTION CALIFORNIA
(U.S.), INC., a Delaware Corporation WILLBROS DOWNSTREAM OF OKLAHOMA, INC., an
Oklahoma Corporation WILLBROS DOWNSTREAM, LLC, an Oklahoma Limited Liability
Company WILLBROS ENGINEERING CALIFORNIA (U.S.), INC., a Delaware Corporation
WILLBROS ENGINEERS (U.S.), LLC, a Delaware Limited Liability Corporation
WILLBROS ENGINEERS, LLC, a Louisiana Limited Liability Company

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WILLBROS GOVERNMENT SERVICES (U.S.), LLC, a Delaware Limited Liability Company
WILLBROS MANAGEMENT SERVICES, LLC, a Delaware Limited Liability Company WILLBROS
PROJECT SERVICES (U.S.), LLC, a Delaware Limited Liability Company WILLBROS T&D
SERVICES, LLC, a Delaware Limited Liability Company HAWKEYE, LLC, a New York
Limited Liability Company HALPIN LINE CONSTRUCTION LLC, a New York Limited
Liability Company UTILX CORPORATION, a Delaware Corporation WILLBROS MIDSTREAM
SERVICES (U.S.), LLC, a Delaware Limited Liability Company WILLBROS REFINERY AND
MAINTENANCE SERVICES (U.S.), LLC, a Delaware Limited Liability Company WILLBROS
UTILITY T&D HOLDINGS, LLC, a Delaware Limited Liability Company CHAPMAN HOLDING
CO., INC., a Nevada Corporation WILLBROS UTILITY T&D GROUP COMMON PAYMASTER,
LLC, a Delaware Limited Liability Company SKIBECK PIPELINE COMPANY, INC., a New
York Corporation UTILX OVERSEAS HOLDINGS, INC., a Delaware Corporation

 

By:  

/s/ Richard W. Russler

Name: Richard W. Russler Title: Treasurer of each of the above-listed entities

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Jeffrey T. Stadler

  Name: Jeffrey T. Stadler   Title:   Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.      Assignor:

   ______________________________

2.      Assignee:

   ______________________________    [and is an Affiliate/Approved Fund of
[identify Lender]1]

3.      Borrower:

   Willbros Group, Inc.

4.      Administrative Agent:

   JPMorgan Chase Bank, N.A., as administrative agent under the Credit Agreement

5.      Credit Agreement:

   The Credit Agreement dated as of August 7, 2013 among Willbros Group, Inc.,
certain subsidiaries thereof, as guarantors, the Lenders party thereto and
JPMorgan Chase Bank N.A., as Administrative Agent

 

1  Select as applicable.



--------------------------------------------------------------------------------

6.      Assigned Interest:

  

 

Facility Assigned2

   Aggregate Amount of
Commitments/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitments/Loans3      $                                $
                                 %       $                                $
                                 %       $                                $
                                 %   

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

Pursuant to Section 10.06(b)(iv) of the Credit Agreement, the Assignee agrees to
deliver to the Administrative Agent a completed Administrative Questionnaire.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR By:      

Name:

Title:

ASSIGNEE

 

NAME OF ASSIGNEE By:      

Name:

Title:

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Tranche B
Loan”).

3  Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of all Lenders.

 

2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

 

JPMORGAN CHASE BANK, N.A., as

    Administrative Agent

By:      

Name:

Title:

[Consented to:]5

 

WILLBROS GROUP, INC.

By:      

Name:

Title:

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

Credit Agreement dated as of August 7, 2013 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among Willbros
Group, Inc. (the “Borrower”), certain subsidiaries thereof, as guarantors, the
Lenders party thereto, and JPMorgan Chase Bank, N.A. as administrative agent (in
such capacity, the “Administrative Agent”)

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.06 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee,
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding such
Effective Date and to the Assignee for amounts which have accrued from and after
such Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 5.06(c) of the
Credit Agreement, dated as of August 7, 2013 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Willbros
Group, Inc. (the “Borrower”), certain subsidiaries thereof, as guarantors, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

The undersigned hereby certifies in his capacity as a [                     ] of
the Borrower, and not in a personal capacity, as follows:

1. I am the duly elected, qualified and acting [Financial Officer] of the
Borrower.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate.

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Compliance Certificate, of any condition or event which constitutes a Default or
Event of Default[, except as set forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Sections 6.14, 6.15 and 6.16 of the Credit Agreement
[,as well as a reasonably detailed calculation of Excess Cash Flow for the
applicable fiscal year]6.

5. [The following changes in GAAP or in the application thereof have occurred
since the date of the last consolidated balance sheet delivered by the Borrower
pursuant to Section 5.06(a) or (b) of the Credit Agreement]7:

IN WITNESS WHEREOF, I have executed this Certificate this              day of
                    , 20    .

 

 

 

Name:

Title:

 

6  Include if audited financial statements are delivered pursuant to
Section 5.06(a) of the Credit Agreement.

7  Include if applicable. Don’t need to include if such changes in GAAP are set
forth in the notes to the Financial Statements.



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

The information described herein is as of             ,             , and
pertains to the period from             ,             to             ,
            .

[Set forth Covenant Calculations]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

INCREASED FACILITY ACTIVATION NOTICE—INCREMENTAL LOANS

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

     under the Credit Agreement referred to below

Reference is made to the Credit Agreement, dated as of August 7, 2013 (as
amended, supplemented or modified from time to time, the “Credit Agreement”),
among Willbros Group, Inc. (the “Borrower”), certain subsidiaries thereof, as
guarantors, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”). Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the Borrower and each undersigned Lender or other Person that
shall become a New Lender on the Increased Facility Closing Date specified below
(each, an “Incremental Lender”) hereby notify you that:

1. Each Incremental Lender party hereto agrees to make an Incremental Term Loan
to the Borrower in the amount set forth opposite such Incremental Lender’s name
on the signature pages hereof under the caption “Incremental Term Loan Amount”.

2. The Increased Facility Closing Date is                     .

3. The aggregate principal amount of Incremental Loans contemplated hereby is
$                    .

4. The scheduled amortization of the Incremental Loans contemplated hereby shall
be as follows: [specify]. [Specify also the effect of prepayments on scheduled
amortization.]

5. The Incremental Maturity Date for the Incremental Loans contemplated hereby
is                     , 20    .

6. The Applicable Margin for the Incremental Loans contemplated hereby is     %
per annum in the case of Eurodollar Loans and     % per annum in the case of
Base Rate Loans.

7. [Specify other terms, such as whether participants share in mandatory
prepayments ratably or less than ratably, any prepayment premiums, etc.]

8. The agreement of each Incremental Lender to make an Incremental Loan on the
Increased Facility Closing Date is subject to the satisfaction of the following
conditions precedent:

(a) The Administrative Agent shall have received this notice, executed and
delivered by the Borrower and each Incremental Lender.

(b) No Default or Event of Default exists or shall exist immediately before or
after giving effect to the making of the Incremental Loans contemplated hereby.



--------------------------------------------------------------------------------

(c) On a pro forma basis after giving effect to the incurrence of the
Incremental Loans contemplated hereby (after giving effect to other permitted
pro forma adjustment events and any permanent repayment of Debt after the
beginning of the relevant determination period but prior to or simultaneous with
such Borrowing), the Borrower shall be in compliance with the financial
covenants set forth in Sections 6.15 and 6.16 recomputed as of the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements were (or were required to be) delivered pursuant to Section 5.06.

(d) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects (provided that if any representation or warranty is by its terms
qualified by materiality, such representation shall be true and correct in all
respects) immediately prior to, and after giving effect to, the incurrence of
the Incremental Loans contemplated hereby, except in the case of any such
representation and warranty that specifically relates to an earlier date, in
which case such representation and warranty shall be so true and correct on and
as of such earlier date.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

    WILLBROS GROUP, INC.     By:          

Name:

Title:

Incremental Loan Amount

$

    [NAME OF INCREMENTAL LENDER]     By:          

Name:

Title:

 

CONSENTED TO:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:      

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

NEW LENDER SUPPLEMENT

SUPPLEMENT, dated                     , to the Credit Agreement dated as of
August 7, 2013 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among Willbros Group, Inc. (the “Borrower”), certain
subsidiaries thereof, as guarantors, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Credit Agreement provides in Sections 2.18 and 2.20 thereof that
any bank, financial institution or other entity may become a party to the Credit
Agreement with the consent of the Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) in connection with a transaction
described in Section 2.18 or 2.20 thereof by executing and delivering to the
Borrower and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this Supplement is accepted by the
Borrower and the Administrative Agent, become a Lender for all purposes of the
Credit Agreement to the same extent as if originally a party thereto, with [an
Incremental Loan] [a Replacement Loan] of $                    .

2. The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Supplement and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.06 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (iv) if it is a Foreign Lender, attached to this Supplement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the undersigned, and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[NAME OF LENDER] By:      

Name:

Title:

Accepted this              day of                     , 20    :

 

WILLBROS GROUP, INC. By:      

Name:

Title:

JPMORGAN CHASE BANK, N.A., N.A. as Administrative Agent By:      

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT E

THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271 ET
SEQ. OF THE INTERNAL REVENUE CODE. A HOLDER MAY OBTAIN THE ISSUE PRICE, AMOUNT
OF THE ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY FOR SUCH NOTES
BY SUBMITTING A REQUEST FOR SUCH INFORMATION TO THE BORROWER AT THE FOLLOWING
ADDRESS: 4400 POST OAK PARKWAY, SUITE 1000, HOUSTON, TEXAS 77027, ATTENTION:
RICHARD W. RUSSLER.

FORM OF NOTE

 

$                                                 , 20    

For value received, the undersigned WILLBROS GROUP, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of                     
(“Payee”) the principal amount of                      and No/100 Dollars
($                    ) or, if less, the aggregate outstanding principal amount
of the Loans (as defined in the Credit Agreement referred to below) made by the
Payee to the Borrower, together with interest on the unpaid principal amount of
such Loans on such date, until such principal amount is paid in full, at such
interest rates, and at such times, as are specified in the Credit Agreement (as
defined below). The Borrower may make prepayments on this Note in accordance
with the terms of the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, and is subject to the terms of, the Credit Agreement dated as of August 7,
2013 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, certain
subsidiaries thereof, as guarantors, the lenders from time to time party thereto
(the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”). Capitalized terms used
in this Note that are defined in the Credit Agreement and not otherwise defined
in this Note have the meanings assigned to such terms in the Credit Agreement.
The Credit Agreement, among other things, (a) provides for the making of the
Loans by the Payee to the Borrower in an aggregate amount not to exceed at any
time outstanding the Dollar amount first above mentioned and (b) contains
provisions for acceleration of the maturity of this Note upon the happening of
certain events stated in the Credit Agreement and for prepayments of principal
prior to the maturity of this Note upon the terms and conditions specified in
the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the location or address specified by the
Administrative Agent to the Borrower in same day funds. The Payee shall record
payments of principal made under this Note, but no failure of the Payee to make
such recordings shall affect the Borrower’s repayment obligations under this
Note.

This Note is secured by the Security Documents and guaranteed pursuant to the
terms of Article VIII of the Credit Agreement.



--------------------------------------------------------------------------------

Except as specifically provided in the Credit Agreement, the Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind. No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this Note
shall operate as a waiver of such rights.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

WILLBROS GROUP, INC. By:      

Name:

  Title:



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF BORROWING

[Date]

JPMorgan Chase Bank, N.A.,

as Administrative Agent

10 South Dearborn St, Floor 7

Chicago, IL 60603

Attention: Brandon Williams

Ladies and Gentlemen:

The undersigned, Willbros Group, Inc., a Delaware corporation (the “Borrower”),
is party to the Credit Agreement dated as of August 7, 2013 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”, among the Borrower, certain subsidiaries thereof, as
guarantors, the lenders from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). Capitalized Terms used herein and not
otherwise defined herein have the meanings assigned thereto in the Credit
Agreement.

The undersigned gives you notice pursuant to Section 2.02(b) of the Credit
Agreement that the undersigned hereby requests a Borrowing, and in connection
with that request sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 2.02(b) of the Credit
Agreement:

 

  (a) The Business Day of the Proposed Borrowing is                     ,
            .

 

  (b) The Proposed Borrowing is a [Base Rate] [Eurodollar] [Tranche B Loan].

 

  (c) The aggregate amount of the Proposed Borrowing is $                    .

 

  (d) [The Interest Period for each Eurodollar Loan made as part of the Proposed
Borrowing is          month[s].]

The Borrower hereby certifies that the following statements will be true on the
date of the Proposed Borrowing:

 

  (i) The representations and warranties of the Loan Parties contained in
Article IV of the Credit Agreement and in each other Loan Document are true and
correct in all material respects (provided that to the extent any representation
and warranty is qualified as to “Material Adverse Effect” or otherwise as to
“materiality”, such representation and warranty is true and correct in all
respects) on and as of the date of the Proposed Borrowing, both before and after
giving effect thereto, except to the extent any such representation and warranty
relates to an earlier date, in which case such representation and warranty is
true and correct in all material respects (provided that to the extent any such
representation and warranty is qualified as to “Material Adverse Effect” or
otherwise as to “materiality”, such representation and warranty is true and
correct in all respects) as of such earlier date; and

 

Exhibit F – Page 1



--------------------------------------------------------------------------------

  (ii) no Default or Event of Default has occurred and is continuing, or would
result from the Proposed Borrowing.

 

Very truly yours,

 

WILLBROS GROUP, INC.

By:     Name:     Title:    

 

Exhibit F – Page 2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NOTICE OF CONVERSION OR CONTINUATION

[Date]

JPMorgan Chase Bank, N.A.,

as Administrative Agent

10 South Dearborn St, Floor 7

Chicago, IL 60603

Attention: Brandon Williams

Ladies and Gentlemen:

The undersigned, Willbros Group, Inc., a Delaware corporation (the “Borrower”),
is a party to the Credit Agreement dated as of August 7, 2013 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”, among the Borrower and certain subsidiaries thereof, as
guarantors, the lenders from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A. as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein have the meanings assigned thereto in the Credit
Agreement.

The undersigned hereby gives you notice pursuant to Section 2.02(c) of the
Credit Agreement that the undersigned hereby requests a [Conversion]
[Continuation] of outstanding Borrowings, and in connection with that request
sets forth below the information relating to such [Conversion] [Continuation]
(the “Proposed [Conversion] [Continuation]”) as required by Section 2.02(c) of
the Credit Agreement:

(a) The Business Day of the Proposed [Conversion] [Continuation] is
                    ,         .

(b) The aggregate principal amount of the existing Borrowing to be
[Converted][Continued] is $                    and is a [Base Rate][Eurodollar
Rate][Tranche B Loan] (the “Existing Borrowing”).

(c) The Proposed [Conversion] [Continuation] consists of [a Conversion of the
Existing Borrowing to a [Base Rate][Eurdollar Rate] [Tranche B Borrowing] [a
Continuation of the Existing Borrowing].

[(d) The Interest Period for the Proposed [Conversion] [Continuation] is
[            month[s].]8

 

 

8  If the requested Continuation or Conversion is a Eurodollar Borrowing.

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed [Conversion]
[Continuation]:

(i) no Default or Event of Default has occurred and is continuing; [and

(ii) after giving effect to such Proposed [Conversion] [Continuation], there
will be no more than ten (10) Interest Periods applicable to outstanding
Eurodollar Loans.]9

 

Very truly yours,

 

WILLBROS GROUP, INC.

By:     Name:     Title:    

 

9  To be included if this is a Notice of a Conversion to, or a Continuation of,
a Eurodollar Rate Borrowing.

 

Exhibit G – Page 2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SUPPLEMENTAL PERFECTION CERTIFICATE

[Date]

Reference is made to (a) the Credit Agreement dated as of August 7, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Willbros Group, Inc., a Delaware
corporation (the “Borrower”), certain of its Subsidiaries (each such Subsidiary,
together with the Borrower, individually a “Grantor” and, collectively, the
“Grantors”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent, and (b) the Perfection Certificate
delivered on the Closing Date, as supplemented by the Supplemental Perfection
Certificates heretofore attached and delivered pursuant to Section 5.06(e) of
the Credit Agreement (collectively, the “Prior Perfection Certificate”).
Capitalized terms used herein that are not otherwise defined herein or in the
Credit Agreement shall have the meanings set forth in the Uniform Commercial
Code in effect in the State of New York.

The undersigned Responsible Officer of the Parent hereby certifies on behalf of
the Parent and not in an individual capacity, as of the date hereof, as follows:

1. Names. Except as listed on Schedule 1(a) attached hereto, Schedule 1(a) of
the Prior Perfection Certificate sets forth the exact legal name of each Grantor
as it appears in its articles or certificate of incorporation (or equivalent
charter document), the state of its incorporation or formation and the
organizational identification number (or a specific designation that one does
not exist) issued by its state of incorporation or formation.

(b) Set forth on Schedule 1(b) attached hereto is each other legal name any
Grantor acquired since the date of the Prior Perfection Certificate last
delivered (any such Grantor, a “New Grantor”) has had at any time during the
past five years, together with the date of the relevant change.

(c) Except as set forth on Schedule 1(c) attached hereto, (i) no New Grantor has
changed its identity or corporate, limited liability company or partnership
structure in any way within the past five years and (ii) no Grantor (other than
the New Grantors) has changed its identity or corporate, limited liability
company or partnership structure in any way since the date that the Prior
Perfection Certificate was last delivered. Changes in identity or corporate
structure would include mergers, consolidations and acquisitions, as well as any
change in the form, nature or jurisdiction of organization. If any such change
has occurred, include in the applicable schedules information required by
Section 1 and 2 of this certificate as to each acquiree or constituent party to
a merger or consolidation to the extent such information is available to the
Grantors.

(d) Except as provided on Schedule 1(d) attached hereto, Schedule 1(d) of the
Prior Perfection Certificate sets forth the organizational chart of the Grantors
and their subsidiaries.

2. Current Locations.

(a) Except as listed on Schedule 2(a) attached hereto, Schedule 2(a) of the
Prior Perfection Certificate sets forth the location of the chief executive
office of each Grantor, including for each such office (i) the mailing address
(along with the state and county), (ii) an indication of whether such location
is owned or leased and (iii) an indication of whether books and records are kept
at such location.



--------------------------------------------------------------------------------

3. Real Property. Except as listed on Schedule 3 attached hereto, Schedule 3 of
the Prior Perfection Certificate sets forth the list of all real property owned
in fee by any Grantor that (together with any improvements to such real
property) has a fair value (to the extent an appraisal exists, as such value is
set forth in such appraisal) or book value of $1,000,000 or more, including the
address of such real property, the county where such real property is located,
and the fair value or book value (as applicable) of such real property.

4. Certificated Property. Set forth in Schedule 4 attached hereto is a list of
each vessel, aircraft, vehicle or other certificated equipment and any rolling
stock owned by any Grantor that, as of the end of the most recent fiscal quarter
for which financial statements have been delivered pursuant to Section 5.06(a)
or 5.06(b) of the Credit Agreement, had a book value of greater than $150,000.

5. Instruments and Tangible Chattel Paper. Except as listed on Schedule 5
attached hereto, Schedule 5 of the Prior Perfection Certificate sets forth a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness for borrowed money
held by any Grantor as of the date hereof, including all intercompany notes
between or among any two or more Grantors or their affiliates.

6. Intellectual Property.

(a) Except as listed on Schedule 6(a) attached hereto, Schedule 6(a) of the
Prior Perfection Certificate sets forth the list of (i) all patents granted to
any Grantor by the United States Patent and Trademark Office and (ii) all patent
applications filed by any Grantor with the United States Patent and Trademark
Office.

(b) Except as listed on Schedule 6(b) attached hereto, Schedule 6(b) of the
Prior Perfection Certificate sets forth the list of (i) all trademarks granted
to each Grantor by the United States Patent and Trademark Office and (ii) all
trademark applications filed by any Grantor with the United States Patent and
Trademark Office.

(c) Except as listed on Schedule 6(c) attached hereto, Schedule 6(c) of the
Prior Perfection Certificate sets forth the list of (i) all copyrights granted
to any Grantor by the United States Copyright Office and (ii) all copyright
applications filed by any Grantor with the United States Copyright Office.

7. Equity Interests. Except as listed on Schedule 7 attached hereto, Schedule 7
of the Prior Perfection Certificate sets forth the list of each entity in which
any Grantor holds an ownership interest and the percentage (and, if applicable,
number and class of shares or units) of the ownership interests of such entity
held by such Grantor and whether such ownership interests are evidenced by
certificate. For this purpose, an ownership interest includes any option,
warrant or similar rights.

8. Commercial Tort Claims. Except as listed on Schedule 8 attached hereto,
Schedule 8 of the Prior Perfection Certificate is a true and correct list of all
Commercial Tort Claims of $1,000,000 or more held by any Grantor, including a
brief description thereof.



--------------------------------------------------------------------------------

9. Deposit Accounts, Securities Accounts and Commodities Accounts. Except as
listed on Schedule 9 attached hereto, Schedule 9 of the Prior Perfection
Certificate is a true and correct list of all Deposit Accounts, Securities
Accounts and Commodities Accounts (other than, in each case, any such account
that constitutes Excluded Property) maintained by any Grantor, including the
name of each institution where each such account is held, the nature of each
such account, the value of each such account on or about the date hereof and the
name of each entity that holds each account.

10. Letter-of-Credit Rights. Except as listed on Schedule 10 attached hereto and
made a part hereof, Schedule 10 of the Prior Perfection Certificate is a true
and correct list of all Letters of Credit issued in favor of each Grantor, as
beneficiary thereunder, including the name of issuer, the letter of credit
number and face amount.

11. Reliance. The undersigned acknowledge that the Administrative Agent and the
Lenders are entitled to rely and have, in fact, relied on the information
contained herein, and any successor or assign of the Administrative Agent or the
Lenders is entitled to rely on the information contained herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this certificate to be duly
executed as of the date first written above.

 

WILLBROS GROUP, INC.   Name: Title:



--------------------------------------------------------------------------------

Schedule 1(a)

Name and Jurisdiction

 

Legal Name of Grantor

 

State of Incorporation or

Formation

 

Organizational Identification

Number (if any)



--------------------------------------------------------------------------------

Schedule 1(b)

Other Names

 

Grantor

 

Other Name / Previous Name

 

Date of Name Change



--------------------------------------------------------------------------------

Schedule 1(c)

Change of Identity or Structure

 

Grantor

 

Former Identity or Structure

 

Date of Change



--------------------------------------------------------------------------------

Schedule 1(d)

Organizational Chart



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Office

 

Grantor

 

Mailing Address of Chief Executive

Office

 

County

 

State

 

Owned/Leased

 

Books/Records



--------------------------------------------------------------------------------

Schedule 3

Real Property

 

Grantor

 

Address

 

State

 

County

 

Fair Market or

Book Value



--------------------------------------------------------------------------------

Schedule 4

Certificated Property

 

Grantor

 

Property

 

Estimated Net

Book Value ($)



--------------------------------------------------------------------------------

Schedule 5

Instruments and Tangible Chattel Paper



--------------------------------------------------------------------------------

Schedule 6(a)

Patents and Patent Applications

 

Registered Owner

 

Type

 

Registration

Number

 

Filing Date/

Expiration Date



--------------------------------------------------------------------------------

Schedule 6(b)

Trademarks and Trademark Applications

 

Registered Owner

 

Mark

 

Registration

Number

 

Filing Date/

Expiration Date



--------------------------------------------------------------------------------

Schedule 6(c)

Copyrights and Copyright Applications

 

Registered Owner

 

Title

 

Registration

Number

 

Filing Date/

Expiration Date



--------------------------------------------------------------------------------

Schedule 7

Equity Interests

 

Grantor

 

Issuer

 

Certificate

Number (if

certificated)

 

Number of

Equity Interests

 

Percentage of

Ownership



--------------------------------------------------------------------------------

Schedule 8

Commercial Tort Claims

 

Grantor/Plaintiff

 

Defendant

 

Description



--------------------------------------------------------------------------------

Schedule 9

Accounts

I. Deposit Accounts

 

Grantor

 

Institution

 

Nature of Account

 

Value of Account as

of [    ]

II. Securities Accounts

 

Grantor

 

Institution

 

Nature of Account

 

Value of Account as

of [    ]

III. Commodities Accounts

 

Grantor

 

Institution

 

Nature of Account

 

Value of Account as

of [    ]



--------------------------------------------------------------------------------

Schedule 10

Letters of Credit

 

Grantor

 

Issuer

 

Letter of Credit

Number

 

Face Amount



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 250,000,000   



--------------------------------------------------------------------------------

Schedule 4.11

Subsidiaries

 

Entity Name   

Jurisdiction of

Incorporation or

Organization

  

    % Equity    

Interest

                     Status                

0795781 B.C. Ltd

   Canada (British Columbia)      100       Non-Guarantor

Construction & Turnaround Services, L.L.C.

   Oklahoma, USA      100       Guarantor

Contratistas Transandinos, S.A.

   Colombia      100       Non-Guarantor

Willbros Downstream, LLC

   Oklahoma, USA      100       Guarantor

Willbros Downstream of Oklahoma, Inc.

   Oklahoma, USA      100       Guarantor

P/L Equipment LP

   Canada (Alberta)      100       Non-Guarantor

PT Willbros Indonesia

   Indonesia      100       Non-Guarantor

W International Limited

   Cayman Islands      100       Non-Guarantor

Willbros Canada Holdings ULC

   Canada (British Columbia)      100       Non-Guarantor

Willbros (Canada) GP I Limited

   Canada (British Columbia)      100       Non-Guarantor

Willbros (Canada) GP III Limited

   Canada (British Columbia)      100       Non-Guarantor

Willbros (Canada) GP IV Limited

   Canada (British Columbia)      100       Non-Guarantor

Willbros (Canada) GP V Limited

   Canada (British Columbia)      100       Non-Guarantor

Willbros Chile, S.A.

   Chile      100       Non-Guarantor

Willbros Construction Services (Canada) L.P.

   Canada (Alberta)      100       Non-Guarantor

Willbros Construction California (U.S.), Inc.

   Delaware, USA      100       Guarantor

Willbros Construction (U.S.), LLC

   Delaware, USA      100       Guarantor

Willbros Contracting Limited

   Cyprus      100       Non-Guarantor

Willbros Energy Services Company

   Delaware, USA      100       Non-Guarantor

Willbros Engineers (UAE) Limited    

   Cayman Islands      100       Non-Guarantor



--------------------------------------------------------------------------------

Willbros Engineers (UAE) Limited – Abu Dhabi Branch

   Abu Dhabi              100         Non-Guarantor        

Willbros Engineers (U.S.), LLC

   Delaware, USA      100         Guarantor

Willbros Engineering California (U.S.), Inc.

   Delaware, USA      100         Guarantor

Willbros Facilities & Tanks (Canada) LP

   Canada (Alberta)      100         Non-Guarantor

Willbros Far East Sdn Bhd

   Malaysia      100         Non-Guarantor

Forward Company for Energy & Infrastructure PSC

   Iraq      100         Non-Guarantor

Willbros Global Holdings, Inc.

   Panama      100         Non-Guarantor

Willbros Global Infrastructure Limited

   Cayman Islands      100         Non-Guarantor

Willbros Government Services (U.S.), LLC

   Delaware, USA      100         Guarantor

Willbros Hammer LLC

   Delaware, USA      75         Non-Guarantor

Willbros Hammer LLC Surcursal en Espana

   Spain      75         Non-Guarantor

Willbros Industrial de Mexico, S. de R.L. de C.V.

   Mexico      100         Non-Guarantor

Willbros International Dutch Antilles N.V.

   Netherlands Antilles      100         Non-Guarantor

Willbros International Dutch B.V.

   The Netherlands      100         Non-Guarantor

Willbros International Dutch II B.V.

   The Netherlands      100         Non-Guarantor

Willbros International Finance & Equipment Limited

   Cayman Islands      100         Non-Guarantor

Willbros International, Inc.

   Panama      100         Non-Guarantor

Willbros International Papua New Guinea Limited

   Papua New Guinea      100         Non-Guarantor

Willbros International Pty Limited

   Australia      100         Non-Guarantor

Willbros Management Services, LLC

   Delaware, USA      100         Guarantor

Willbros Middle East, Inc.

   Panama      100         Non-Guarantor

Willbros Midstream Services (U.S.), LLC

   Delaware, USA      100         Guarantor

Willbros Project Services (U.S.), LLC    

   Delaware, USA      100         Guarantor



--------------------------------------------------------------------------------

Willbros PSS Midstream (Canada), LP

   Canada (Alberta)              100         Non-Guarantor        

Willbros Refinery and Maintenance Services (U.S.), LLC

   Delaware, USA      100         Guarantor

Willbros T&D Services, LLC

   Delaware, USA      100         Guarantor

Willbros Transandina S.A.

   Bolivia      100         Non-Guarantor

Willbros United States Holdings, Inc.

   Delaware, USA      100         Guarantor

Willbros Engineers, LLC

   Louisiana, USA      100         Guarantor

Willbros Utility T&D Holdings, LLC

   Delaware, USA      100         Guarantor

Chapman Construction Management Co., Inc.

   Texas, USA      100         Guarantor

Chapman Holding Co., Inc.

   Nevada, USA      100         Guarantor

Chapman Construction Co., L.P.

   Texas, USA      100         Guarantor

Willbros Utility T&D Group Common Paymaster LLC

   Delaware, USA      100         Guarantor

Bemis, LLC

   Vermont, USA      100         Guarantor

Halpin Line Construction LLC

   New York, USA      100         Guarantor

Hawkeye, LLC

   New York, USA      100         Guarantor

Premier West Coast Services, Inc.

   Oklahoma, USA      100         Guarantor

Premier Utility Services, LLC

   New York, USA      100         Guarantor

Lineal Industries, Inc.

   Pennsylvania, USA      100         Guarantor

Skibeck Pipeline Company, Inc.

   New York, USA      100         Guarantor

Trafford Corporation

   Pennsylvania, USA      100         Guarantor

UTILX Corporation

   Delaware, USA      100         Guarantor

UtilX Overseas Holdings, Inc.

   Delaware, USA      100         Guarantor

UtilX Europe GmbH

   Germany      100         Non-Guarantor



--------------------------------------------------------------------------------

Schedule 4.13

Environmental Matters

 

    

Environmental Matter

    

                             Company                            

1       

Kosen v. Millennium, Supreme Court, Orange County, NY

WC/WEI contracted with NiSource to perform work for Millennium pipeline
project. The contract requires WC/WEI to indemnify NiSource/Millennium, as well
as provide them with additional insured status. Landowners contend pipeline
disturbed drainage of wet lands leading resulting in $700,000 in reduction of
value of 10 acres. Millennium/NiSource tendered defense and indemnity to WC/WEI.
Insurer is defending. Court abated the case pending outcome of arbitration
between NiSource and landowners.

     Willbros Engineers, Inc. 2   

Praxair Inc. v Lined Bloc Process Plants, et al, Case No. E191-442 In the 172nd
Judicial District of Jefferson Co., TX

Plaintiff sues multiple parties to recover damages to its refinery due to a
chemical leak in December 2009. Willbros Downstream predecessor fabricated parts
used at the plant.

    

Willbros Downstream, LLC

[Insurance subrogation claim]



--------------------------------------------------------------------------------

Schedule 4.14

Insurance

Willbros Group, Inc.

Insurance Policy Summary

 

Coverage

 

Insurance Company

 

AM Best

Rating

 

Policy Number

 

Coverage Period

 

Insured

Business Auto (MA)

  Arch Insurance Company   A+XV   41CAB8903400   May 1, 2013 to May 1, 2014  
Willbros Group, Inc.

Business Auto (AOS)

  Arch Insurance Company   A+XV   41PKG89-3300   May 1, 2013 to May 1, 2014  
Willbros Group, Inc.

General Liability - Domestic

  Arch Insurance Company   A+XV   41PKG89-3300   May 1, 2013 to May 1, 2014  
Willbros Group, Inc.

General Liability - Premier Utility Services

  Lexington Insurance Company   AXV   34205214   May 1, 2013 to May 1, 2014  
Premier Utility Services

Workers Compensation (AOS)

  Arch Insurance Company   A+XV   41WCI8903200   May 1, 2013 to May 1, 2014  
Willbros Group, Inc.

OCP-General Liability-New York

  Arch Insurance Company   A+XV   99C0P9419200   May 1, 2013 to May 1, 2014  
People of State of NY

OCP-General Liability-Suffolk County

  Arch Insurance Company   A+XV   3C03733   May 1, 2013 to May 1, 2014   Suffolk
County

Storage Tank Liability

  Commerce & Industry Ins Co   AXV   17778566  

October 15, 2012 to

October 15, 2013

  Willbros Govt Services US LLC

Spain DBA (Willbros Hammer)

  Ins Co of the State of Pennsylvania   AXV   11230365   May 1, 2013 to May 1,
2014   Willbros Hammer LLC

Spain Automobile (Willbros Hammer)

  Ins Co of the State of Pennsylvania   AXV   10538728   May 1, 2013 to May 1,
2014   Willbros Group, Inc.

Spain General Liability (Willbros Hammer

  Ins Co of the State of Pennsylvania   AXV   30077950   May 1, 2013 to May 1,
2014   Willbros Group, Inc.

German General Liability local

  Industrial Liability Insurance   TBD   H181515529   May 1, 2013 to May 1, 2014
  Cable Cure, Zweigniederlassung von UTILX, LTD

Property Package - UTD

  AGCS Marine Ins. Company   A+XV   MXI93035191  

October 14, 2012 to

October 14, 2013

  Willbros Group, Inc.

Property - Legacy

  Lexington Insurance Company   AXV   38421919   May 1, 2013 to May 1, 2014  
Willbros Group, Inc.

Marine Ocean Cargo    

  Indemnity Ins Co of North America   A+XV   CN10720424   June 28, 2013 to June
28, 2014   Willbros Construction US LLC



--------------------------------------------------------------------------------

Builders’ Risk Clear Creek

  Zurich America Insurance Co   A+XV   IM9638867-00   June 1, 2012 to
January 31, 2014   Willbros T & D, etal

Builders’ Risk Integrated Services

  Underwriters at Lloyds   AX1   UNS2500557-12   January 1, 2012 to January 1,
2015   Willbros Downstream, etal

NFIP Flood - 1722 N 161st E Ave, Tulsa

  Philadelphia Indemnity Insurance Co   A++XV   43423282012   November 13, 2012
to November 13, 2013   Willbros Integrated Srv Co, LLC

NFIP Flood - 1722 N 161st E Ave, Tulsa

  Philadelphia Indemnity Insurance Co   A++XV   43423302012   November 13, 2012
to November 13, 2013   Willbros Integrated Srv Co, LLC

NFIP Flood - 1722 N 161st E Ave, Tulsa

  Philadelphia Indemnity Insurance Co   A++XV   43423252012   November 13, 2012
to November 13, 2013   Willbros Integrated Srv Co, LLC

NFIP - 120 Mallard, Saint Rose, LA

  American Bankers Ins Co of FL   AXIV   1011169049   May 7, 2013 to May 7, 2014
  Willbros Engineers, LLC

NFIP - 8641 United Plaza Blvd,Baton Rouge

  American Bankers Ins Co of FL   AXIV   1011179353   June 30, 2013 to June 30,
2014   Wink United Plaza LLC

Excess Flood

  Lloyd’s of London   AXV   AEF03619-B   May 1, 2013 to May 1, 2014   Willbros
Engineers, LLC

Flood

  Hartford Insurance Company of the Midwest   AXV   87045451452012   Dec 9, 2012
to Dec 9, 2013   UTILIX Corporation

Professional/Pollution Liability

  Steadfast Insurance Company   A+XV   E0C475616502   May 1, 2013 to May 1, 2014
  Willbros Group, Inc.

Foreign General Liability/Automobile

  Insurance Co of the State of PA   AXV   80-0271536   May 1, 2013 to May 1,
2014   Willbros Group, Inc.

Foreign Workers’ Compensation

  Insurance Co of the State of PA   AXV   83-70052   May 1, 2013 to May 1, 2014
  Willbros Group, Inc.

Non Owned Aircraft Liability

  Commerce & Industry Aircraft   AXV   AV003390008-15   May 1, 2013 to May 1,
2014   Willbros Group, Inc.

Marine Pkg. - Cargo Only

  Lloyd’s of London   A+XV   EE1200058   May 1, 2013 to June 30, 2013   Willbros
Group, Inc.

Follow Form Excess Liability

  Lexington Insurance Company   AXV   15881295   May 1, 2013 to May 1, 2014  
Willbros Group, Inc.

Follow Form Excess Liability

  Ironshore Indemnity Inc.   AXIV   958802   May 1, 2013 to May 1, 2014  
Willbros Group, Inc.

Follow Form Excess Liability

  Alterra American Insurance Company   AXV   MAXA3EC30000801   May 1, 2013 to
May 1, 2014   Willbros Group, Inc.

Follow Form Excess Liability

  Westchester Surplus Lines Insurance Co   A+XV   G24116888004   May 1, 2013 to
May 1, 2014   Willbros Group, Inc.

Follow Form Excess Liability    

  Lexington Insurance Company   AXV   15936864   May 1, 2013 to May 1, 2014  
Willbros Group, Inc.



--------------------------------------------------------------------------------

Follow Form Excess Liability

  Lexington Insurance Company   AXV   34205214   May 1, 2013 to May 1, 2014  
Premier Utility Services

Warranty Policy

  Lloyd’s of London   AXV   CY130003W   May 9, 2013 to May 9, 2014   UTILX
Corporation and Subsidiaries

Automobile

  Aviva     6141084071  

November 1, 2012 to

November 1, 2013

  Willbros Canada Holding ULC, Willbros (Canada) GP 1 Limited, Willbros (Canada)
GP V Limited

Liability and Umbrella

  Northbridge     CBC19251700  

November 1, 2012 to

November 1, 2013

  Willbros Canada Holding ULC, Willbros (Canada) GP 1 Limited, Willbros (Canada)
GP III Limited, Willbros (Canada) GP IV Limited, Willbros (Canada) GP V Limited,
0795781 B.C.

Commercial Package

  Aviva     CMP81248246  

November 1, 2012 to

November 1, 2013

  Willbros Canada Holding ULC, Willbros (Canada) GP 1 Limited, Willbros (Canada)
GP III Limited, Willbros (Canada) GP IV Limited, Willbros (Canada) GP V Limited,
0795781 B.C.



--------------------------------------------------------------------------------

Coverage

  

Insurance Company

  

Policy Number

  

Coverage Period

  

Insured

Directors & Officers

   XL Specialty Insurance Company    ELU127870-12    November 12, 2012 to
November 12, 2013    Willbros Group, Inc.

Directors & Officers

   Illinois National Insurance Company    01-416-61-69    November 12, 2012 to
November 12, 2013    Willbros Group, Inc.

Directors & Officers

   Travelers Casualty & Surety Company    105707567    November 12, 2012 to
November 12, 2013    Willbros Group, Inc.

Directors & Officers

   Allied World Assurance Co. (AWAC)    0305-0900    November 12, 2012 to
November 12, 2013    Willbros Group, Inc.

Directors & Officers

   US Specialty Insurance Co. (HCC)    14-MGU-12-A28017    November 12, 2012 to
November 12, 2013    Willbros Group, Inc.

Directors & Officers

   Berkley Insurance Company    11148406    November 12, 2012 to November 12,
2013    Willbros Group, Inc.

Directors & Officers

   RSUI Indemnity Company    NHS649087    November 12, 2012 to November 12, 2013
   Willbros Group, Inc.

Directors & Officers Side A

   ACE American Insurance Co.    DOX G24457370 005    November 12, 2012 to
November 12, 2013    Willbros Group, Inc.

Directors & Officers Side A

   Beazley Insurance Company    V15PKZ120501    November 12, 2012 to November
12, 2013    Willbros Group, Inc.

Fiduciary Liability

   Illinois National Insurance Company    01-415-99-68    November 12, 2012 to
November 12, 2013    Willbros Group, Inc.

Fiduciary Liability

   Federal Insurance Company    8210-9917    November 12, 2012 to November 12,
2013    Willbros Group, Inc.

Fiduciary Liability

   ACE American Insurance Co.    DOX G24457400 005    November 12, 2012 to
November 12, 2013    Willbros Group, Inc.

Employment Practices Liability

   Federal Insurance Company    8224-6384    November 12, 2012 to November 12,
2013    Willbros Group, Inc.

Crime

   National Union Fire Insurance Co.    01-415-99-69    November 12, 2012 to
November 12, 2013    Willbros Group, Inc.

Note: Subsidiary language is included in the Willbros Group, Inc. policies shown
above.



--------------------------------------------------------------------------------

Schedule 5.13

Post-Closing Items

None.



--------------------------------------------------------------------------------

Schedule 6.01

Existing Liens

 

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing

Date

 

Sec. Interest

Chapman Construction Co., L.P.

  General Electric Capital Corporation   TX   UCC/ Fed   07-0028879223   8/23/07
  Equipment

Chapman Construction Co., L.P.

  General Electric Capital Corporation   TX   UCC/ Fed   07-0032498750   9/21/07
  Equipment

Chapman Construction Co., L.P.

  Altec Capital Services, LLC   TX   UCC/ Fed   08-0028877525   8/28/08  
Equipment

Chapman Construction Co., L.P.

  Altec Capital Services, LLC   TX   UCC/ Fed   08-0028878102   8/28/08  
Equipment

Chapman Construction Co., L.P.

  General Electric Capital Corporation   TX   UCC/ Fed   08-0029813596   9/08/08
  Equipment

Chapman Construction Co., L.P.

  General Electric Capital Corporation   TX   UCC/ Fed   08-0034215477  
10/20/08   Equipment

Chapman Construction Co., L.P.

  TFS Capital Solutions   TX   UCC/ Fed   09-0007568318   3/18/09   Equipment

Chapman Construction Co., L.P.

  General Electric Capital Corporation   TX   UCC/ Fed   09-0008472171   3/26/09
  Equipment

Chapman Construction Co., L.P.

  General Electric Capital Corporation   TX   UCC/ Fed   09-0010783321   4/16/09
  Equipment

Chapman Construction Co., L.P.

  General Electric Capital Corporation   TX   UCC/ Fed   09-0011898581   4/27/09
  Equipment

Chapman Construction Co., L.P.

  General Electric Capital Corporation   TX   UCC/ Fed   09-0016133750   6/08/09
  Equipment

Chapman Construction Co., L.P.

  TFS Capital Funding   TX   UCC/ Fed   09-0017267022   6/18/09   Equipment

Chapman Construction Co., L.P.    

  Holt Cat   TX   UCC/ Fed   09-0021087390   7/27/09   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing

Date

 

Sec. Interest

Chapman Construction Co., L.P.

  Caterpillar Financial Services Corporation   TX   UCC/ Fed   09-0021407063  
7/29/09   Equipment

Chapman Construction Co., L.P.

  Caterpillar Financial Services Corporation   TX   UCC/ Fed   09-0025146289  
9/08/09   Equipment

Chapman Construction Co., L.P.

  Caterpillar Financial Services Corporation   TX   UCC/ Fed   09-0027451836  
9/30/09   Equipment

Chapman Construction Co., L.P.

  Caterpillar Financial Services Corporation   TX   UCC/ Fed   09-0027452079  
9/30/09   Equipment

Chapman Construction Co., L.P.

  General Electric Capital Corporation   TX   UCC/ Fed   09-0028565419  
10/13/09   Equipment

Chapman Construction Co., LP

  Nations Fund I, Inc.   TX   UCC/Federal Lien/Financing Statement  
13-0018179585   6/27/2013   Equipment

Chapman Construction Co., LP

  Nations Fund I, Inc.   TX   UCC/Federal Lien/Financing Statement  
13-0020625928   6/7/2013   Equipment

Bemis, LLC

  Key Equipment Finance Inc.   VT   UCC   07-206283   2/27/07   Equipment

Halpin Line Construction LLC

  Associates First Capital Corp   NY   UCC/ Fed  

200307181347179; 200802135153677

(continuation)

  7/18/03; 2/13/08   Equipment

Halpin Line Construction LLC

  Associates First Capital Corp   NY   UCC/ Fed  

200307181348119; 200801225057911

(continuation)

  7/18/03; 1/22/08   Equipment

Halpin Line Construction LLC

  General Electric Capital Corporation   NY   UCC/ Fed  

200412306085533; 200909245862249

(continuation)

  12/30/04; 9/24/09   Equipment

Halpin Line Construction LLC    

  Financial Federal Credit Inc.   NY   UCC/ Fed   200512191334814   12/19/05;
9/27/10   Equipment

Halpin Line Construction LLC    

  General Electric Capital Corporation   NY   UCC/ Fed   200601060016948;
200601170049281 (Filing Officer Statement)   1/06/06; 11/10/10   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing

Date

 

Sec. Interest

Halpin Line Construction LLC

  People’s United Equipment France Corp.   NY   UCC/ Fed   200604280364606  
4/28/06; 1/12/11   Equipment

Hawkeye, LLC

  General Electric Capital Corporation   NY   UCC/ Fed  

200502255164011; 200910295973300

(continuation)

  2/25/05; 10/29/09   Equipment

Hawkeye, LLC

  CNH Capital America LLC   NY   UCC/ Fed  

200509215831872; 200602065121986; 200603015201736; 200604105339106

(amendment)

  9/21/05; 2/06/06; 3/01/06; 4/10/06; 8/29/10   Equipment (added equipment)

Hawkeye, LLC

  Financial Federal Credit Inc.   NY   UCC/ Fed   200512191334888   12/19/05  
Equipment

Hawkeye, LLC

  General Electric Capital Corporation   NY   UCC/ Fed   200601090027377  
1/09/06   Equipment

Hawkeye, LLC

  General Electric Capital Corporation   NY   UCC/ Fed   200602060123288  
2/06/06   Equipment

Hawkeye, LLC

  Dell Financial Services, L.P.   NY   UCC/ Fed   200602235181154   2/23/06  
Computer Equipment

Hawkeye, LLC

  Commerce Commercial Leasing, LLC   NY   UCC/ Fed   200603020196350   3/02/06  
Equipment

Hawkeye, LLC

  Commerce Commercial Leasing, LLC   NY   UCC/ Fed   200607255736458   7/25/06  
Equipment

Hawkeye, LLC

  Commerce Commercial Leasing, LLC   NY   UCC/ Fed  

200705175498364; 200707275727568

(amendment)

  5/17/07; 7/27/07   Equipment (added equipment)

Hawkeye, LLC

  People’s Capital and Leasing Corp.   NY   UCC/ Fed  

200901160032456; 200902260115342

(amendment)

  1/16/09; 2/26/09   Equipment (added equipment)

Hawkeye, LLC    

  Carter Machinery Co., Inc.   NY   UCC/ Fed   200908100462550   8/10/09  
Equipment

Hawkeye, LLC    

  Carter Machinery Co., Inc.   NY   UCC/ Fed   200909290559912   9/29/09  
Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing

Date

 

Sec. Interest

Hawkeye, LLC

  Carter Machinery Co., Inc.   NY   UCC/ Fed   201003100125749   3/10/10  
Equipment

Hawkeye, LLC

  Caterpillar Financial Services Corporation   NY   UCC/Fed   2013 01165059898  
1/16/2013   Equipment

Hawkeye, LLC

  Caterpillar Financial Services Corporation   NY   UCC/Fed   2013 01165059901  
1/16/2013   Equipment

Hawkeye, LLC

  Atlas CopCo CMT USA, LLC.   NY   UCC/Fed   2013 02075147278   2/7/2013  
Equipment

Trafford Corporation

    PA   Allegheny County Prothonotary   File No: AR-06-010051   10/23/07  
Judgement

Trafford Corporation

  Nations Fund I, Inc.   PA   UCC/Fed   2013 030300051   3/3/2013   Equipment

Trafford Corporation

  Nations Fund I, Inc.   PA   UCC/Fed   2013 030807500   3/8/2013   Equipment

Trafford Corporation

  Nations Fund I, Inc.   PA   UCC/Fed   2013 032506578   3/25/2013   Equipment

Trafford Corporation

  Nations Fund I, Inc.   PA   UCC/Fed   2013 041106420   4/11/2013   Equipment

Trafford Corporation

  Nations Fund I, Inc.   PA   UCC/Fed   2013 042908243   4/29/2013   Equipment

Lineal Industries, Inc.

  Doyle Equipment Company   PA   UCC   2008102104671   10/21/08   Equipment

Lineal Industries, Inc.

  Nations Fund I, Inc.   PA   UCC/Fed   2013 041907149   4/19/2013   Equipment

Wink Companies, LLC

  Hibernia National Bank   LA   UCC/ Fixture/ Fed   36-824068; 36-845946;
36-999895 (name change, Wink, Incorporated to Wink Companies, LLC; continuation)
  6/20/05; 4/11/06; 2/12/10   Equipment

Wink Companies, LLC

  Hibernia National Bank   LA   UCC/Fixture/Federal Lien   26-291287   4/12/06  
Equipment

Wink Companies, LLC

  Hibernia National Bank   LA   UCC/Fixture/Federal Lien   26-291288   4/12/06  
Equipment

Wink Companies, LLC

  Hibernia National Bank   LA   UCC/Fixture/Federal Lien   26-291430   4/24/06  
Equipment

Wink Companies, LLC

  Capital One, National Association   LA   UCC/Fixture/Federal Lien   26-293542
  9/21/06   Equipment

Wink Companies, LLC    

  Capital One, National Association   LA   UCC/Fixture/Federal Lien   26-296153
  4/18/07   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing

Date

 

Sec. Interest

Wink Companies, LLC

  Capital One, National Association   LA   UCC/Fixture/Federal Lien   26-296154
  4/18/07   Equipment

Wink Companies, LLC

  Capital One, National Association   LA   UCC/Fixture/Federal Lien   26-296809
  5/29/07   Equipment

Wink Companies, LLC

  Capital One, National Association   LA   UCC/Fixture/Federal Lien   26-296810
  5/29/07   Equipment

Wink Companies, LLC

  Capital One, National Association   LA   UCC/Fixture/Federal Lien   26-296811
  5/29/07   Equipment

Wink Companies, LLC

  Capital One, National Association   LA   UCC/Fixture/Federal Lien   26-296812
  5/29/07   Equipment

Wink Companies, LLC

  Capital One, National Association   LA   UCC/Fixture/Federal Lien   26-296813
  5/29/07   Equipment

Wink Companies, LLC

  Capital One, National Association   LA   UCC/Fixture/Federal Lien   26-303747
  9/18/08   Equipment

Wink Companies, LLC

  Capital One, National Association   LA   UCC/Fixture/Federal Lien   26-305413
  1/14/09   Equipment

Wink Companies, LLC

  Capital One, National Association   LA   UCC/Fixture/Federal Lien   26-306332
  3/10/09   Equipment

Wink Companies, LLC

  Capital One, National Association   LA   UCC/Fixture/Federal Lien   26-306404
  3/16/09   Equipment

Wink Companies, LLC

  Capital One, National Association   LA   UCC/Fixture/Federal Lien   26-306591
  3/31/09   Equipment

Wink Companies, LLC

  Capital One, National Association   LA   UCC/Fixture/Federal Lien   26-306806
  4/09/09   Equipment

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE   UCC/ Fed   74876503;
80376358 (Amendment: name change from Willbros RPI, Inc.)  

12/27/07; 1/31/08;

08/01/12

  Equipment

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE   UCC/ Fed   74876602;
80376150 (Amendment: name change from Willbros RPI, Inc.)  

12/27/07; 1/31/08;

08/01/12

  Equipment

Willbros Construction (U.S.), LLC    

  Caterpillar Financial Services Corporation   DE   UCC/ Fed   74876685;
80376093 (Amendment: name change from Willbros RPI, Inc.)  

12/27/07; 1/31/08;

08/01/12

  Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing

Date

 

Sec. Interest

Utilx Corporation

  Nations Fund I, Inc.   DE   UCC/Federal Lien/Financing Statement   2013
1376657   4/10/2013   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE   UCC/Federal Lien/Financing
Statement   2011 3636969   09/22/11   Equipment

Willbros Utility T&D Holdings, LLC

  General Electric Credit Corporation Of Tennessee   DE   UCC/Federal
Lien/Financing Statement   2011 3675249   09/25/11   Equipment

Willbros Utility T&D Holdings, LLC

  General Electric Credit Corporation Of Tennessee   DE   UCC/Federal
Lien/Financing Statement   2011 3677732   09/26/11   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE   UCC/Federal Lien/Financing
Statement   2011 4044668   10/20/11   Equipment

Willbros Utility T&D Holdings, LLC

  General Electric Credit Corporation Of Tennessee   DE   UCC/Federal
Lien/Financing Statement   2011 4113166   10/25/11   Equipment

Willbros Utility T&D Holdings, LLC

  General Electric Credit Corporation Of Tennessee   DE   UCC/Federal
Lien/Financing Statement   2011 4113190   10/25/2011   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE   UCC/Federal Lien/Financing
Statement   2011 4236694   11/02/2011   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE   UCC/Federal Lien/Financing
Statement   2011 4421551   11/17/11   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE   UCC/Federal Lien/Financing
Statement   2011 4990613   12/28/11   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE   UCC/Federal Lien/Financing
Statement   2012 0465270   02/06/12   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE   UCC/Federal Lien/Financing
Statement   2012 0488868   02/07/12   Equipment

Willbros Utility T&D Holdings, LLC    

  Gelco Corporation Dba Ge Fleet Services   DE   UCC/Federal Lien/Financing
Statement   2012 0673188   02/21/12   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing

Date

 

Sec. Interest

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE   UCC/Federal Lien/Financing
Statement   2012 0949711   03/12/12   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE   UCC/Federal Lien/Financing
Statement   2012 1007469   03/15/12   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE   UCC/Federal Lien/Financing
Statement   2012 1641895   04/27/12   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation DBA GE Fleet Services   DE   UCC/Federal Lien/Financing
Statement   2012 04272466   11/6/2012   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation DBA GE Fleet Services   DE   UCC/Federal Lien/Financing
Statement   2012 4643351   12/3/2012   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation DBA GE Fleet Services   DE   UCC/Federal Lien/Financing
Statement   2012 4656932   12/3/2012   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation DBA GE Fleet Services   DE   UCC/Federal Lien/Financing
Statement   2012 4707495   12/5/2012   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation DBA GE Fleet Services   DE   UCC/Federal Lien/Financing
Statement   2013 1542506   4/23/2013   Equipment

Willbros T&D Services, LLC

  Beverly Bank & Trust Co, NA   DE   UCC/Federal Lien/Financing Statement   2013
2279082   6/13/2013   Equipment

Willbros T&D Services, LLC

  Nations Fund I, Inc.   DE   UCC/Federal Lien/Financing Statement   2013
2293885   6/10/2013   Equipment

Willbros United States Holdings, Inc.

  Ricoh Americas Corporation   DE   UCC/Federal Lien/Financing Statement   2011
2404914   06/22/11   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2011
2746207   07/18/11   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2011
2867755   07/26/11   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2011
2867813   07/26/11   Equipment

Willbros United States Holdings, Inc.    

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2011
3250563   08/22/11   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing

Date

 

Sec. Interest

Willbros United States Holdings, Inc.

  Merchants Capital Resources, Inc.   DE   UCC/Federal Lien/Financing Statement
  2011 3813816   10/04/11   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2011
4007665   10/18/11   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2011
4008283   10/18/11   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2011
4123371   10/26/11   Equipment

Willbros United States Holdings, Inc.

  Beverly Bank & Trust Company NA   DE   UCC/Federal Lien/Financing Statement  
2011 4161066   10/27/11   Equipment

Willbros United States Holdings, Inc.

  Beverly Bank & Trust Company NA   DE   UCC/Federal Lien/Financing Statement  
2011 4352509   11/11/11   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2011
4500875   11/23/11   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2011
4929330   12/22/11   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2011
4929579   12/22/11   Equipment

Willbros United States Holdings, Inc.

  Donlen Trust   DE   UCC/Federal Lien/Financing Statement   2011 4984509  
12/28/11   Equipment

Willbros United States Holdings, Inc.

  First National Capital Corporation   DE   UCC/Federal Lien/Financing Statement
  2012 0233637   01/19/12   Equipment

Willbros United States Holdings, Inc.

  First National Capital Corporation   DE   UCC/Federal Lien/Financing Statement
  2012 0324733   01/26/12   Equipment

Willbros United States Holdings, Inc.

  First National Capital Corporation   DE   UCC/Federal Lien/Financing Statement
  2012 0854630   03/06/12   Equipment

Willbros United States Holdings, Inc.

  Oprema Fund   DE   UCC/Federal Lien/Financing Statement   2012 1003153  
03/15/12   Equipment

Willbros United States Holdings, Inc.

  Republic Bank   DE   UCC/Federal Lien/Financing Statement   2012 1013343  
03/15/12   Equipment

Willbros United States Holdings, Inc.

  Prime Alliance Bank   DE   UCC/Federal Lien/Financing Statement   2012 1374638
  04/10/12   Equipment

Willbros United States Holdings, Inc.    

  CCA Financial, LLC   DE   UCC/Federal Lien/Financing Statement   2012 1468216
  04/17/12   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing

Date

 

Sec. Interest

Willbros United States Holdings, Inc.

  Prime Alliance Bank   DE   UCC/Federal Lien/Financing Statement   2012 1581653
  04/24/12   Equipment

Willbros United States Holdings, Inc.

  Republic Bank   DE   UCC/Federal Lien/Financing Statement   2012 2016634  
05/24/12   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2012
2249284   06/01/12   Equipment

Willbros United States Holdings, Inc.

  Republic Bank   DE   UCC/Federal Lien/Financing Statement   2012 3387059  
08/31/12   Equipment

Willbros United States Holdings, Inc.

  Republic Bank   DE   UCC/Federal Lien/Financing Statement   2012 3450089  
09/06/12   Equipment

Willbros United States Holdings, Inc.

  Republic Bank   DE   UCC/Federal Lien/Financing Statement   2012 3497924  
09/11/12   Equipment

Willbros United States Holdings, Inc.

  Republic Bank   DE   UCC/Federal Lien/Financing Statement   2012 3528488  
09/13/12   Equipment

Willbros United States Holdings, Inc.

  TFG-Texas, L.P.   DE   UCC/Federal Lien/Financing Statement   2012 4749323  
12/7/2012   Equipment

Willbros United States Holdings, Inc.

  Summit Funding Group, Inc.   DE   UCC/Federal Lien/Financing Statement   2013
0635749   2/18/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1433243   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1434217   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1434464   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1434530   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1434753   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1434878   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1434985   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1435040   4/9/2013   Equipment

Willbros United States Holdings, Inc.    

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1435065   4/9/2013   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing

Date

 

Sec. Interest

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1435123   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1435156   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1435255   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1435297   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1435388   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1435479   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1435537   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1435586   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1435651   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1435719   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1435750   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1435875   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1435909   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1436022   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1437202   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1438689   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1438952   4/10/2013   Equipment

Willbros United States Holdings, Inc.    

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1439091   4/10/2013   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing

Date

 

Sec. Interest

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1439166   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1439299   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1439380   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1439406   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1439513   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1440362   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1440453   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1440677   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1441105   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1441170   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1441279   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1441402   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1441493   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1441592   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1445825   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1445874   4/10/2013   Equipment

Willbros United States Holdings, Inc.    

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1445890   4/10/2013   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing

Date

 

Sec. Interest

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1445932   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1445973   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE   UCC/Federal Lien/Financing Statement   2013
1445981   4/10/2013   Equipment

Willbros Construction (U.S.), LLC

  United Rentals Northwest, Inc.   DE   UCC/Federal Lien/Financing Statement  
2010 2551798   07/22/10   Equipment

Willbros Construction (U.S.), LLC

  United Rentals Northwest, Inc.   DE   UCC/Federal Lien/Financing Statement  
2011 3848895   10/06/11   Equipment

Willbros Construction (U.S.), LLC

  United Rentals Northwest, Inc.   DE   UCC/Federal Lien/Financing Statement  
2011 3848960   10/06/11   Equipment

Willbros Construction (U.S.), LLC

  Wagner Equipment Company   DE   UCC/Federal Lien/Financing Statement   2011
5018372   12/29/11   Equipment

Willbros Construction (U.S.), LLC

  Wagner Equipment Company   DE   UCC/Federal Lien/Financing Statement   2012
0265589   01/23/12   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2012 0529398   02/09/12   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2012 0529406   02/09/12   Equipment

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE   UCC/Federal Lien/Financing
Statement   2013 0170101   1/14/2013   Equipment

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE   UCC/Federal Lien/Financing
Statement   2013 0170119   1/14/2013   Equipment

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE   UCC/Federal Lien/Financing
Statement   2013 0170127   1/14/2013   Equipment

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE   UCC/Federal Lien/Financing
Statement   2013 0170135   1/14/2013   Equipment

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE   UCC/Federal Lien/Financing
Statement   2013 0170143   1/14/2013   Equipment

Willbros Construction (U.S.), LLC    

  Caterpillar Financial Services Corporation   DE   UCC/Federal Lien/Financing
Statement   2013 0170150   1/14/2013   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing

Date

 

Sec. Interest

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE   UCC/Federal Lien/Financing
Statement   2013 0170168   1/14/2013   Equipment

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE   UCC/Federal Lien/Financing
Statement   2013 0170176   1/14/2013   Equipment

Willbros Construction (U.S.), LLC

  Rudd Equipment Co   DE   UCC/Federal Lien/Financing Statement   2013 0567207  
2/12/2013   Equipment

Willbros Construction (U.S.), LLC

  Wagner Equipment Co.   DE   UCC/Federal Lien/Financing Statement   2013
1225334   4/1/2013   Equipment

Willbros Construction (U.S.), LLC

  Rudd Equipment Company   DE   UCC/Federal Lien/Financing Statement   2013
1416289   4/12/2013   Equipment

Willbros Construction (U.S.), LLC

  Rudd Equipment Co   DE   UCC/Federal Lien/Financing Statement   2013 1771386  
5/9/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2043322   5/30/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2043330   5/30/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2043439   5/30/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2043447   5/30/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2043454   5/30/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2043462   5/30/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2044932   5/30/2013   Equipment

Willbros Construction (U.S.), LLC    

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2044940   5/30/2013   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing

Date

 

Sec. Interest

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2362888   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2362896   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2363043   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2363084   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2363126   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2363134   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2363142   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2363159   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2363167   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2363183   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2363191   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2363209   6/20/2013   Equipment

Willbros Construction (U.S.), LLC    

  Komatsu Financial Limited Partnership   DE   UCC/Federal Lien/Financing
Statement   2013 2363225   6/20/2013   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing

Date

 

Sec. Interest

Willbros Construction (U.S.), LLC

  Rudd Equipment Company   DE   UCC/Federal Lien/Financing Statement   2013
2536887   7/2/2013   Equipment

Willbros Engineers, LLC

  General Electric Capital Corporation   LA   UCC/Fed   17-1389952   5/7/2013  
Equipment

Willbros Government Services (U.S.), LLC

  U.S Bank National Association, as Trustee   DE   SOS   2012 2800904   7/20/12
  Navy Contract



--------------------------------------------------------------------------------

Schedule 6.02

Existing Debt

 

Vendor Debt

   Amount  

Strike LLC DBA Pickett Systems

   $ 131,362   

Brand Energy Services, LLC

   $ 119,373   

H E CALLAHAN CONSTRUCTION CO

   $ 78,858   

Enbridge Pipelines Inc.

   $ 147,593   

Capital Leases

 

    Company  

Vendor

 

Collateral

  Lease Start   Maturity   Monthly
Payment     Current     Long
Term     Total Liability     Int
Rate  

UTD

  80   GE Capital   Hydrostatic Tensioners (2)   07/01/2011   06/30/2016    
12,930.30        122,039.28        281,616.96        403,656.24        9.50 % 

UTD

  80   GE Capital   Side Winder Pullers + braided wire   07/01/2011   06/30/2016
    16,854.36        159,075.50        367,081.48        526,156.98        9.50
% 

UTD

  80   GE Capital   Single Drum Pullers (2)   07/01/2011   06/30/2016    
19,343.06        182,564.44        421,284.41        603,848.85        9.50 % 

UTD

  80   GE Fleet   Condor Aeral Lift   04/01/2011   03/31/2016     17,937.33     
  173,349.54        345,781.04        519,130.58        9.50 % 

UTD

  80   GE Capital Fleet Services  

1 Concor 1710-s

Aerial Lift

  09/03/2011   09/02/2016     16,485.00        172,786.36        405,366.01     
  578,152.37        5.01 %    176   CAPITAL ONE   Equipment   10/12/2008  
09/12/2013     6,651.49        19,751.41        —          19,751.41        6.15
%    176   CAPITAL ONE   Equipment   01/12/2009   12/12/2013     2,654.38       
15,675.92        —          15,675.92        5.45 %    176   CAPITAL ONE  
Equipment   03/12/2009   02/12/2014     8,978.11        70,046.10        —     
    70,046.10        6.73 %    176   CAPITAL ONE   Equipment   04/12/2009  
03/12/2014     638.36        5,586.90        —          5,586.90        6.75 % 
  176   HPFS   Equipment   10/31/2008   09/30/2013     995.55        2,954.15   
    —          2,954.15        6.66 %    176   HPFS   Equipment   01/01/2009  
12/01/2013     5,179.19        30,397.92        —          30,397.92        7.59
% 



--------------------------------------------------------------------------------

    Company  

Vendor

 

Collateral

  Lease Start     Maturity     Monthly
Payment     Current     Long
Term     Total Liability     Int
Rate     176   HPFS   Equipment     04/01/2009        03/01/2014        3,543.90
       31,012.61        —          31,012.61        6.78 %    176   HPFS  
Equipment     07/01/2009        06/01/2014        3,084.10        35,623.03     
  —          35,623.03        7.11 %    145   GE Fleet   2008 F-450 CHASSI    
10/25/2011        11/02/2013        833.28        4,129.24          4,129.24   
    5.40 %    145   GE Fleet   F-350 4X4 SD     10/25/2011        11/02/2013   
    833.28        4,133.68          4,133.68        4.75 %    145   GE Fleet  
F-350 CHASSI     10/25/2011        11/02/2013        833.28        4,133.68     
    4,133.68        4.75 %    145   GE Fleet   F-350 CHASSI     10/25/2011     
  11/02/2013        833.28        4,133.68          4,133.68        4.75 %   
145   GE Fleet   F-350 CHASSI     10/25/2011        11/02/2013        833.28   
    4,133.68          4,133.68        4.75 %    145   GE Fleet   F-350 4X4 SD  
  10/25/2011        11/02/2013        833.28        4,133.68          4,133.68
       4.75 %    145   GE Fleet   F-350 4X4 SD     10/25/2011        11/02/2013
       833.28        4,133.68          4,133.68        4.75 %    145   GE Fleet
  F-150 4X4 SU     10/25/2011        11/02/2013        833.28        4,133.68   
      4,133.68        4.75 %    145   GE Fleet   F250     10/25/2011       
11/02/2013        833.28        4,133.68          4,133.68        4.75 %    145
  GE Fleet   F-250 4X4 SD     10/25/2011        11/02/2013        833.28       
4,133.68          4,133.68        4.75 %    145   GE Fleet   F-350 4X4 SD    
10/25/2011        11/02/2013        833.28        4,133.68          4,133.68   
    4.75 %                $ 1,066,329.15      $ 1,821,129.90      $ 2,887,459.05
    



--------------------------------------------------------------------------------

Parent Company Guarantees issued by Willbros Group, Inc. Date of    Contract No.
   Contract    Subsidiary (Contractor) and

Issuance

  

(if Applicable)

  

Name

  

Description

Project and Purchase Orders

6/11/2010

   Contract for Installation of Interconnecting Pipelines    Statoil Canada
Partnership    Willbros Midwest Pipeline Construction (Canada) L.P.

7/13/2010

   Tank Contract on Tomahawk Project    Magellan Midstream Partners, LP   
Integrated Service Company LLC

11/16/2010

   Purchase Order dated 11/11/2010    Associated Substation Engineering, Inc.   
Hawkeye, LLC obligations contained in the Purchase Order

1/6/2011

   Contract No. A2268389    Imperial Oil Ltd.    Willbros Construction Services
(Canada) L.P. performance of Work in Contract

6/28/2011

   Performance of Warranty and liability obligations under Pipeline Agreement
dated June 7, 2010    Williams Energy (Canada), Inc.    Willbros Midwest
Pipeline Construction (Canada) L.P.

9/22/2011

   Warranties under Contract C311271    Petroleum Development Oman L.L.C.    The
Oman Construction Company, LLC

1/20/2012

   Purchase Order 237194 00 OP    Buckeye Pacific, LLC    Hawkeye, LLC
obligations contained in the Purchase Order

2/23/2012

   Master Construction Agreement No. MCA-445-2011-18403 (Red River)    ETC Texas
Pipeline, Ltd.    Willbros Construction (U.S.), LLC obligations in the agreement

8/7/2012

   Purchase Order 243026 000 OP    Buckeye Pacific, LLC    Bemis, LLC

8/16/2012

   Purchase Order 243196 000 OP    Buckeye Pacific, LLC    Bemis, LLC



--------------------------------------------------------------------------------

9/11/2012

   Purchase Order 243844 000 OP    Buckeye Pacific, LLC    Hawkeye, LLC

Nov-12

   Electric Transmission and substation proejcts contract no. 6000351537   
Virginia Electric and Power Company    Trafford Corporation obligations

5/16/2013

   Purchase Order 249934 000 OP    Buckeye Pacific, LLC    Bemis, LLC

5/29/2013

   K-2211-5 Loop-In Project    Public Service Electric and Gas Company   
Hawkeye, LLC

Leasing Agreements

10/18/2006

   Master Lease Agreement dated September 28, 2006    Caterpillar Financial
Services Corporation Master Finance Lease    Willbros RPI, Inc. Obligations
under Lease Agreement

10/25/2006

   Continuing Guaranty of Payment    Caterpillar Financial Services Corporation
Master Finance Lease    Willbros RPI, Inc. Obligations under Lease Agreement

4/30/2007

   Capital Lease Agreement dated February 26, 2007    Canadian Western Bank
Capital Lease Agreement    Willbros MSI Canada Inc. Obligations within Lease
Agreement

7/20/2007

   Master Equipment Lease dated July 20, 2007    Merrill Lynch Capital Master
Equipment Lease    Willbros RPI, Inc. Obligations within Lease Agreement

7/20/2007

   Master Equipment Lease dated May 31, 2007    First National Capital
Corporation Lease Agreement    Willbros RPI, Inc. Obligations within Lease
Agreement

12/20/2007

   Master Lease Agreement    General Electric Capital Corporation Master Lease
Agreement    Willbros RPI, Inc. Obligations under Lease Agreement

8/26/2010

   Master Equipment Lease    Capital One, National Association (fka Hibernia
National Bank)    Wink Engineering, LLC Obligations under Equipment Lease

11/11/2010

   Equipment Lease    Key Equipment Finance Inc.    Intercon Construction, Inc.
obligations under Equipment Lease



--------------------------------------------------------------------------------

11/11/2010

   Equipment Lease    Key Equipment Finance Inc.    Bemis, LLC obligations under
Equipment Lease

11/22/2010

   Continuing Guaranty of Payment    Caterpillar Financial Services Corporation
Master Finance Lease    Willbros Midwest Pipeline Construction (Canada) L.P.

2/16/2011

   Continuing Guaranty of Payment    GE Fleet Services    InfrastruX Group, LLC

3/31/2011

   Software License and Maintenance Agreement Contract ID #27041    Aspen
Technology, Inc.    Wink Engineering, LLC Obligations under Software and
Maintenance Agreement

4/6/2011

   Continuing Guaranty of Indebtedness    Taycor, L.L.C.    Chapman Construction
Co., L.P.

4/21/2011

   Lease Agreement Schedule No. 8391228-006 dated 4/21/2011 and 8391228 dated
July 14, 2008    Colonial Pacific Leasing Corporation    Texas Electric Utility
Construction, LTD.

4/28/2011

   Master Equipment Lease executed on February 25, 2011    Jefferson Leasing   
Willbros United States Holdings, Inc. obligations in the agreement

4/28/2011

   Continuing Guaranty    TFS Capital Solutions    Chapman Construction Co.,
L.P.

Apr-11

   Equipment Transaction Documents    General Electric Capital Corporation
Master Lease Agreement    InfrastruX Group, LLC

5/4/2011

   Lease Agreement    Terex Financial Services    Chapman Construction Co., L.P.

5/31/2011

   Continuing Guaranty Agreement    Altec Capital Services, LLC    Willbros
United States Holdings, Inc. obligations in the agreement

6/16/2011

   Lease Agreement #8420043005 dated June 16, 2011    TFS Capital Funding   
Chapman Construction Co., L.P.

6/18/2011

   Lease Agreement #8420043006 dated June 18, 2011    Terex Financial Services
   Chapman Construction Co., L.P.



--------------------------------------------------------------------------------

8/23/2011

   Master Agreement No 8482489 dated August 23, 2011    GE Capital Commercial
Inc. or Colonial Pacific Leasing Corporation    Chapman Construction Co., L.P.

Sep-11

   Master Lease and Financing Agreement No. 2496860688    Hewlett-Packard
Financial Services Company    Willbros United States Holdings, Inc. obligations
in the agreement

10/14/2011

   Master Lease Agreement    Vision Financial Group, Inc.    Willbros United
States Holdings, Inc. obligations in the agreement

10/1/2011

   Commercial Loan and Security Agreement    GE Fleet Services    Willbros
Utility T&D Holdings, LLC and Willbros United States Holdings, Inc.

12/29/2011

   Landlord Lease Guaranty    DBWG LLC    Chapman Construction Co., L.P.

12/29/2011

   Landlord Lease Guaranty    DBWG LLC    Willbros United States Holdings, Inc.
obligations in the agreement

Dec-11

   Master Motor Vehicle Lease Agreement    Donlen Turst, Donlon Corporation
and/or one or more of its affiliates    Willbros United States Holdings, Inc.
obligations in the agreement

1/11/2012

   Master Lease Agreement No. TFG/WU 011112 dated January 11, 2012    TFG-Texas
L.P.    Willbros United States Holdings, Inc. obligations in the agreement

1/25/2012

   Master Lease Agreement dated January 25, 2012    First National Capital
Corporation Lease Agreement    Hawkeye, LLC obligations in the agreement

Mar-12

   Master Lease Agreement (No. CG-5523)    CG Commercial Finance    Willbros
United States Holdings, Inc. obligations in the agreement

Mar-12

   Any Leases entered between Enterprise and WUSH    Enterprise FM Trust   
Willbros United States Holdings, Inc. obligations in the agreement

6/21/2012

   Master Lease Agreement    Nations Fund I, Inc.    Willbros T&D Services, LLC,
Chapman Construction Co., L.P., Willbros Construction (U.S.), LLC, UtilX
Corporation, Hawkeye, LLC, Bemis, LLC, Lineal Industries, Inc., Trafford
Corporation, Premier Utility Services, LLC



--------------------------------------------------------------------------------

7/16/2012

   Lease Agreement dated July 16, 2012    ARI Financial Services, Inc.   
Willbros Canada Holdings ULC on behalf of itself and its subsidiaries

7/27/2012

   Lease of 100 Marcus Boulevard, Hauppauge, NY 11788    100 Marcus LLC   
Willbros Utility T&D Holdings, LLC

8/30/2012

   Lease Agreement    Enterprise FM Trust    Hawkeye, LLC obligations in the
agreement

8/30/2012

   Lease Agreement    Enterprise FM Trust    Lineal Industries, Inc. obligations
in the agreement

8/30/2012

   Lease Agreement    Enterprise FM Trust    Premier Utility Services
obligations in the agreement

8/30/2012

   Lease Agreement    Enterprise FM Trust    Trafford Corporation obligations in
the agreement

8/30/2012

   Lease Agreement    Enterprise FM Trust    Willbros T&D Services, LLC
obligations in the agreement

Sep-12

   Fort Worth, Tarrant County, Office Lease    Benbrooke Electric Partners, LLC
   Willbros T&D Services, LLC

10/29/2012

   Continuing Gaurantee of Lease    Caterpillar Financial Services Limited   
Willbros Construction Services (Canada) L.P. indebtedness

Nov-12

   Bishop Ranch Business Park Building Lease    Alexander Properties Company   
Willbros Engineers (U.S.), LLC obligations under the lease

11/1/2012

   Lease of Premises    1706688 Alberta Ltd.    Willbros (Canada) GP I Limited
lease obligations

12/7/2012

   Master Lease Agreement 103003    Bud Behling Leasing, Inc., d/b/a BBL Fleet
   Willbros United States Holdings, Inc. obligations in the agreement

1/9/2013

   Leasing Agreements    Summit Funding Group, Inc.    Willbros United States
Holdings, Inc. and direct or indirect subsidiaries of WGI lease obligations

4/16/2013

   Leases or Lease Payments    VFS Canada Inc.    Willbros Construction Services
(Canada) L.P. liabilities and obligations



--------------------------------------------------------------------------------

Parent Company Guarantees issued by Willbros United States Holdings, Inc.
(includes those by Willbros USA, Inc.) Date of    Contract No.    Contract   
Subsidiary (Contractor) and

Issuance

  

(if Applicable)

  

Name

  

Description

3/2008

   Master Equipment Lease    Deere Credit, Inc. Master Equipment Lease Agreement
   Willbros Construction (U.S.), LLC Obligations within Lease Agreement

12/19/2012

   Tank Contract on East Houston Terminal Crude Expansion    Megellan Midstream
Partners, LP    Willbros Downstream LLC obligations in the agreement

5/13/2013

   Master Lease Guaranty    Merchants Automotive Group, Inc.    Willbros United
States Holdings, Inc. on behalf of various subsidiaries lease obligations

Parent Company Guarantees issued by Willbros Canada Holdings ULC

3/2/2011

   Credit Exptension    Imperial Oil    Willbros Midwest Pipeline Construction
(Canada) L.P. performance of payment obligations

10/18/2012

   Conoco Phillips Surmont 2 Project    Bantrel Co.    Willbros PSS Midstream
(Canada) LP performance

4/16/2013

   Leases or Lease Payments    Volvo Financial Services    Willbros Construction
Services (Canada) L.P. liabilities and obligations

Parent Company Guarantees issued by Willbros Middle East Limited

Date of    Contract No.    Contract    Subsidiary (Contractor) and

Issuance

  

(if Applicable)

  

Name

  

Description

1/21/2010

   C311162-4 (‘Off Plot Delivery Tender’)    Petroleum Development of Oman LLC
   The Oman Construction Company LLC Performance Guarantee of Contract

1/27/2010

   Tender C311152    Petroleum Development of Oman LLC Off-Plot Construction
Contract for Amal Steam Surface Facilities    The Oman Construction Company LLC
Performance Guarantee of Contract



--------------------------------------------------------------------------------

Capital & Operating Leases — Guarantees for InfrastruX entities issued by
InfrastruX Group, LLC

Lease Number

  

Subsidiary

  

Lessor / Vendor Debtor Name

  

Begin Date

  

End Date

530    Chapman    G E Capital    9/20/2007    9/19/2013 1140    Chapman    GE
Capital    10/1/2008    9/30/2013 1141                    Chapman    GE Capital
   11/1/2008    10/31/2014 1180    Chapman    GE Capital    4/1/2009   
3/31/2016 1183    Chapman    GE Capital    5/1/2009    4/30/2014 1184    Chapman
   GE Capital    6/1/2009    5/31/2014 1198    Chapman    GE Capital    5/1/2009
   4/30/2014 1185    Gill    Terex Financial Services    6/1/2009    5/31/2014
1103    Hawkeye    Altec    4/23/2008    4/22/2015 1104    Hawkeye    Altec   
6/16/2008    6/15/2015 1105    Hawkeye    Altec    6/16/2008    6/15/2015



--------------------------------------------------------------------------------

1178                    Hawkeye    People’s Capital (Terex Affiliate)   
3/6/2009    3/5/2015 1067    Texas Electric    Colonial Pacific (Terex)   
7/14/2008    7/13/2014 1068    Texas Electric    Colonial Pacific (Terex)   
9/8/2008    9/7/2014 1072    Texas Electric    GE Capital    8/15/2008   
8/14/2013 1073    Texas Electric    GE Capital    8/6/2008    8/5/2014 1074   
Texas Electric    GE Capital    8/29/2008    8/28/2013 1076    Texas Electric   
GE Capital    9/5/2008    9/4/2013 1121    Texas Electric    Banc of America
Leasing & Capital (Terex)    8/15/2008    8/14/2014 1177    Texas Electric   
People’s Capital & Leasing Corp (Terex)    2/19/2009    2/18/2013 1232    Texas
Electric    Colonial Pacific Leasing Corp    10/1/2009    9/30/2013



--------------------------------------------------------------------------------

Local Letters of Credit

 

DESCRIPTION

   Amount     

Reference

Letter of Credit# S10009/197705 - Minister of Finance (Lease of Land at Poplar
Creek-Div 1293530-Job End Date N/A) - Current LC Expires 09/01/13

     28,000.00       129-1011-113A

Letter of Credit#S1009/294658 - City of Edmonton (FAB SHOP -Southwest Industrial
51 Ave Water Main) -Current LC Expires 10/29/13 or until work is completed

     30,510.50       129-1011-113B

Letter of Guarantee# 033637015 - Credit Agricole CIB - (Snamprogetti Project-Div
00175001-Job End Date Oct 31/11 with 3 Year Warranty) - Current LC Expires
06/23/14, Final Expiry 11/30/14

     1,919,862.00       129-1011-113C1

Letter of Guarantee# 112637021 - Credit Agricole CIB - (Snamprogetti Project-Div
00176001-Job End Date Oct 31/11 with 3 Year Warranty) - Current LC Expires
06/23/14

     312,205.00       129-1011-113C2

Letter of Guarantee# 136437007 - Credit Agricole CIB - (Snamprogetti Project-Div
00138001-Job End Date Estimated May/13) - Current LC Expires 05/30/14

     3,275,810.00       129-1011-113C3

Letter of Guarantee# 136437009 - Credit Agricole CIB - (Snamprogetti Project-Div
00138001-Job End Date Estimated May/13) - Current LC Expires 05/30/14

     3,275,810.00       129-1011-113C4

Letter of Credit# 229337018 - Credit Agricole CIB - (FAB SHOP Building & Land
Lease Agreement-LC End Date March 31/20) - Current LC Expires 05/30/14

     2,000,000.00       129-1011-113C5

Letter of Guarantee# 305237008 - Credit Agricole CIB - (Saipem Canada Inc.-Job
142001-Job End Date Estimated Feb/13 with 1 Year Warranty ) - Current LC Expires
06/20/14

     590,000.00       129-1011-113C6

Letter of Credit# 309437013 - Credit Agricole CIB - (NorthWest Redwater-Job
05025 -Job End Date Estimated Feb/14 ) - Current LC Expires 05/23/14

     78,000.00       129-1011-113C7

Letter of Credit# 309437015 - Credit Agricole CIB - (NorthWest Redwater-Job
05025 -Job End Date Estimated Feb/14 ) - Current LC Expires 05/23/14

     875,000.00       129-1011-113C8

Letter of Credit# 314337019 - Credit Agricole CIB - (NorthWest Redwater-Job
05025 -Job End Date Estimated Feb/14 ) - Current LC Expires 05/23/14

     1,000,000.00       129-1011-113C9



--------------------------------------------------------------------------------

Letter of Credit# 317137011 - Credit Agricole CIB - (IOL Kearl Pipeline
Maintenance-Job 00147001 -Job End Date Estimated Dec/17 ) - Current LC Expires
05/23/14

     121,402.75       129-1011-113C10

Letter of Credit# 317137012 - Credit Agricole CIB - (IOL Kearl Pipeline
Maintenance-Job 00147001 -Job End Date Estimated Dec/17 ) - Current LC Expires
05/30/14

     1,448,452.75       129-1011-113C11

Other Indebtedness

All Debt of Parent or any Subsidiary owing to the Borrower or any of its
Subsidiaries that is outstanding on the Closing Date (but not any additions
thereto made after the Closing Date).

Nothing on this Schedule 6.02 shall be deemed to expand the meaning of the
definition of the term “Debt” under the Credit Agreement to which this Schedule
is attached.



--------------------------------------------------------------------------------

Schedule 6.05

Existing Investments

Chapman Construction Co., Inc. is a General Partner and Tax Partner of, and owns
a 40% interest in, Brenda Perkins & Associates (the “Partnership”), pursuant to
the Brenda Perkins & Associates Partnership Agreement, effective September 1,
1996 (the “Agreement”), as amended. The Partnership has been wound down (and all
liabilities of each partner discharged in connection therewith) by mutual
agreement, and Willbros intends to terminate the Agreement.

Willbros Middle East, Inc. owns a 49% membership interest in Willbros Al-Rushaid
Limited (“WARL”), which is a company that is dormant. Willbros intends to
dissolve WARL.



--------------------------------------------------------------------------------

Schedule 6.08

Affiliate Transactions

Lease Agreement, dated April 14, 2006, between Bemis Line Construction Company
Inc. and Bemis LLC (Jacksonville, VT)



--------------------------------------------------------------------------------

Schedule 10.02

Addresses for Notices

To the Parent, Borrower or any other Loan Party:

Willbros United States Holdings, Inc.

4400 Post Oak Parkway, Suite 1000

Houston, Texas 77027

Attention: Chief Financial Officer

Fax No. 713-403-8079

To the Administrative Agent:

JPMorgan Chase Bank, N.A.

10 South Dearborn St, Floor 7

Chicago, IL 60603

Attention: Brandon Williams

Telephone Number: 312-732-4962

Fax: 888-303-9732